


CUSIPS: 21867HAA8
21867HAB6


SIXTH AMENDED AND RESTATED CREDIT AGREEMENT




DATED AS OF AUGUST 29, 2014




CORE LABORATORIES N.V.,
AND
CORE LABORATORIES (U.S.) INTEREST HOLDINGS, INC.,
AS BORROWERS,




BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT,
SWING LINE LENDER AND L/C ISSUER,


WELLS FARGO BANK, NATIONAL ASSOCIATION, SUNTRUST BANK, AND REGIONS BANK
AS CO-SYNDICATION AGENTS


AND




THE OTHER LENDERS PARTY HERETO




MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
AS SOLE LEAD ARRANGER
AND SOLE BOOKRUNNER






--------------------------------------------------------------------------------




Table of Contents


ARTICLE I.    DEFINITIONS AND ACCOUNTING TERMS    1
1.01.
Defined Terms    1

1.02.
Other Interpretive Provisions    30

1.03.
Accounting Terms    30

1.04.
Rounding    31

1.05.
Exchange Rates; Currency Equivalents    31

1.06.
Additional Alternative Currencies    32

1.07.
Change of Currency    33

1.08.
Times of Day    33

1.09.
Letter of Credit Amounts    33

ARTICLE II.    THE COMMITMENTS AND CREDIT EXTENSIONS    33
2.01.
Committed Loans    33

2.02.
Borrowings, Conversions and Continuations of Committed Loans.    34

2.03.
Letters of Credit.    36

2.04.
Swing Line Loans.    44

2.05.
Prepayments    48

2.06.
Termination or Reduction of Commitments    49

2.07.
Repayment of Loans    49

2.08.
Interest    49

2.09.
Fees    51

2.10.
Computation of Interest and Fees.    51

2.11.
Evidence of Debt    52

2.12.
Payments Generally; Administrative Agent’s Clawback    53

2.13.
Sharing of Payments by Lenders    55

2.14.
Designated Lender    56

2.15.
Increase in Commitments.    56

2.16.
Judgment Currency    57

2.17.
Joint and Several Liability    58

2.18.
Cash Collateral.    58

2.19.
Defaulting Lenders    59

ARTICLE III.    TAXES, YIELD PROTECTION AND ILLEGALITY    61
3.01.
Taxes    61

3.02.
Illegality and Designated Lenders.    64





--------------------------------------------------------------------------------




3.03.
Inability to Determine Rates.    66

3.04.
Increased Costs.    67

3.05.
Compensation for Losses    68

3.06.
Mitigation Obligations; Replacement of Lenders.    69

3.07.
Survival    69

ARTICLE IV.    CONDITIONS PRECEDENT TO Credit Extensions    70
4.01.
Conditions of Initial Credit Extension    70

4.02.
Conditions to all Credit Extensions    72

ARTICLE V.    REPRESENTATIONS AND WARRANTIES    72
5.01.
Existence and Standing    73

5.02.
Authorization and Validity    73

5.03.
No Conflict; Government Consent    73

5.04.
No Defaults or Violations of Law    74

5.05.
Financial Statements.    74

5.06.
[Reserved].    74

5.07.
Taxes    74

5.08.
Litigation and Contingent Obligations    75

5.09.
Subsidiaries    75

5.10.
ERISA.    75

5.11.
Plan Assets    76

5.12.
Accuracy of Information    76

5.13.
Use of Proceeds    76

5.14.
Regulation U    76

5.15.
Material Agreements    76

5.16.
Ownership of Properties    76

5.17.
Patents and Intellectual Property    76

5.18.
Environmental Matters    77

5.19.
Investment Company Act    77

5.20.
Labor Relations    77

5.21.
Loan Parties as Percentage of Consolidated Entity    77

5.22.
Taxpayer Identification Number; Other Identifying Information    77

5.23.
Representations as to Foreign Obligors    77

5.24.
Sanctions Concerns and Anti-Corruption Laws.    78

ARTICLE VI.    AFFIRMATIVE COVENANTS    79
6.01.
Financial Reporting    79





--------------------------------------------------------------------------------




6.02.
Notices; Other Information    80

6.03.
Payment of Obligations    82

6.04.
Preservation of Existence, Etc    83

6.05.
Maintenance of Properties    83

6.06.
Maintenance of Insurance    83

6.07.
Compliance with Laws    83

6.08.
Books and Records    84

6.09.
Inspection Rights    84

6.10.
Use of Proceeds    84

6.11.
Foreign Approvals and Authorizations    84

6.12.
Additional Guarantees    84

6.13.
Further Assurances in General    84

ARTICLE VII.    NEGATIVE COVENANTS    85
7.01.
Liens    85

7.02.
[RESERVED]    86

7.03.
Indebtedness    86

7.04.
Fundamental Changes    88

7.05.
Restricted Disbursements and Acquisitions    88

7.06.
Swap Contracts    90

7.07.
Change in Nature of Business    90

7.08.
Transactions with Affiliates    90

7.09.
Capital Expenditures    91

7.10.
Use of Proceeds    91

7.11.
Restrictions on Subsidiaries    91

7.12.
Fiscal Year    91

7.13.
Financial Covenants.    91

7.14.
Sanctions    92

7.15.
Anti-Corruption Laws    92

ARTICLE VIII.    
EVENTS OF DEFAULT AND REMEDIES    92
8.01.
Events of Default    92

8.02.
Remedies Upon Event of Default    94

8.03.
Application of Funds    95

ARTICLE IX.    ADMINISTRATIVE AGENT    96




--------------------------------------------------------------------------------




9.01.
Appointment and Authority    96

9.02.
Rights as a Lender    96

9.03.
Exculpatory Provisions    96

9.04.
Reliance by Administrative Agent    97

9.05.
Delegation of Duties    98

9.06.
Resignation of Administrative Agent.    98

9.07.
Non-Reliance on Administrative Agent and Other Lenders    99

9.08.
No Other Duties, Etc    99

9.09.
Administrative Agent May File Proofs of Claim    100

9.10.
Guaranty Matters    100

ARTICLE X.    MISCELLANEOUS    100
10.01.
Amendments, Etc    101

10.02.
Notices; Effectiveness; Electronic Communication.    102

10.03.
No Waiver; Cumulative Remedies    104

10.04.
Expenses; Indemnity; Damage Waiver.    104

10.05.
Payments Set Aside    106

10.06.
Successors and Assigns.    106

10.07.
Treatment of Certain Information; Confidentiality    111

10.08.
Right of Setoff    112

10.09.
Interest Rate Limitation    113

10.10.
Counterparts; Integration; Effectiveness    114

10.11.
Survival of Representations and Warranties    114

10.12.
Severability    114

10.13.
Replacement of Lenders    114

10.14.
Governing Law; Jurisdiction; Etc.    115

10.15.
Waiver of Jury Trial    116

10.16.
No Advisory or Fiduciary Responsibility    116

10.17.
Electronic Execution of Assignments and Certain Other Documents    117

10.18.
USA PATRIOT Act Notice    118

10.19.
Judgment Currency    118

10.20.
Entire Agreement    118

10.21.
Amendment and Restatement    118











--------------------------------------------------------------------------------








Table of Contents
(continued)


SCHEDULES
2.01    Commitments and Applicable Percentages
5.08    Litigation
5.09    Subsidiaries
5.22    Identification Numbers for Borrowers
7.01    Existing Liens
7.03    Existing Indebtedness
7.06    Existing Swap Contracts
10.02    Administrative Agent’s Office; Certain Addresses for Notices
10.06    Processing and Recordation Fees
EXHIBITS
A    Form of Committed Loan Notice
B    Form of Swing Line Loan Notice
C    Form of Note
D    Form of Compliance Certificate
E    Form of Assignment and Assumption
F    Form of Parent Guaranty
G    Form of Subsidiary Guaranty
H-1    Form of U.S. Opinion
H-2    Form of Dutch Opinion
H-3    Form of Curaçao Opinion
H-4    Form of Luxembourg Opinion
H-5    Form of Canadian Opinion
H-6    Form of UK Opinion
H-7    Form of Ireland Opinion
H-8    Form of Gibraltar Opinion
I    Form of Intercompany Subordination Agreement
J    Form of Contribution and Indemnity Agreement
K-1    Form of U.S. Tax Compliance Certificate
K-2    Form of U.S. Tax Compliance Certificate
K-3    Form of U.S. Tax Compliance Certificate
K-4    Form of U.S. Tax Compliance Certificate
L    Form of Notice of Loan Prepayment
















--------------------------------------------------------------------------------






 
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT
This SIXTH AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of August 29, 2014, among CORE LABORATORIES N.V., a Netherlands limited
liability company, (the “Parent”), and Core Laboratories (U.S.) Interests
Holdings, Inc., a Texas corporation (the “US Borrower” and, together with the
Parent, the “Borrowers” and, each a “Borrower”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.
WHEREAS, the Borrowers, Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, and each lender from time to time party thereto have
heretofore entered into that certain Fifth Amended and Restated Credit Agreement
dated as of December 17, 2010, as amended by that certain Amendment No. 1 to
Credit Agreement dated as of April 19, 2011, that certain Assignment, Assumption
and Amendment to Credit Agreement dated as of September 28, 2011, and that
certain Amendment No. 3 to Credit Agreement dated as of May 5, 2014 (as so
amended, the “Fifth Amended and Restated Credit Agreement”), providing for
commitments from such lenders to make revolving loans for the benefit of the
Borrowers on the terms and subject to the conditions set forth therein;
WHEREAS, the Borrowers desire to amend and restate the Fifth Amended and
Restated Credit Agreement in order to restructure, refinance and rearrange all
indebtedness (other than indebtedness with respect to any Existing Letters of
Credit) evidenced by and outstanding under the Fifth Amended and Restated Credit
Agreement (such indebtedness the “Prior Indebtedness”), and to modify the
commitments thereunder, pursuant to which the Lenders will make Loans to the
Borrowers and Letters of Credit will be issued by the L/C Issuer under the
several responsibilities of the Lenders for the account of the Borrowers from
time to time prior to the Maturity Date; and
WHEREAS, the Lenders and the L/C Issuer are willing, on the terms and subject to
the conditions hereinafter set forth (including Article IV), to amend and
restate the Fifth Amended and Restated Credit Agreement in order to restructure,
refinance and rearrange all Prior Indebtedness and to modify the commitments and
make such Loans to the Borrowers and issue and participate in Letters of Credit
for the account of the Borrowers.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree that the Fifth Amended and
Restated Credit Agreement is amended and restated in its entirety as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

Defined Terms. As used in this Agreement, the following terms shall have the
meanings set forth below:
“Acquisition” means any transaction, or any series of related transactions, with
a value in excess of $5,000,000 in cash or other Property (other than stock or
other equity interests) of either Borrower or any of its respective
Subsidiaries, consummated on or after the date of this Agreement, by which a
Borrower or any of its Subsidiaries (i) acquires any going business or all or
substantially all of the assets of any firm, partnership, corporation or limited
liability company, or division thereof, whether through purchase of assets,
merger or otherwise or (ii) directly or indirectly acquires (in one transaction
or as the most recent transaction in a series of transactions) at least a
majority (in number of votes) of the securities of a corporation which have
ordinary voting power for the election of directors, members or managers (other
than securities having such power




--------------------------------------------------------------------------------




only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company.
“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Parent and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.
“Agreement Accounting Principles” means generally accepted accounting
principles, whether US GAAP or the International Financial Reporting Standards
or other similar set of standards, each as in effect from time to time, applied
in a manner consistent with that used in preparing the financial statements
referred to in Section 5.05.
“Alternative Currency” means Euro and each other currency (other than Dollars)
that is approved in accordance with Section 1.06; provided that for each
Alternative Currency, such requested currency is an Eligible Currency.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $25,000,000. The Alternative Currency Sublimit is part
of, and not in addition to, the Aggregate Commitments.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.19. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.




--------------------------------------------------------------------------------




“Applicable Rate” means the following percentages per annum, based upon the
ratio of Consolidated Net Indebtedness to Consolidated EBITDA as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.01(c):
Applicable Rate
Pricing Level
Consolidated Net Indebtedness/ Consolidated EBITDA
Commitment Fee
Eurocurrency Rate +
Letters of Credit
Base Rate +
1
≥ 2.0x
40.0 bps
200.0 bps
100.0 bps
2
< 2.0x but ≥ 1.0x
32.5 bps
162.5 bps
62.5 bps
3
< 1.0x
25.0 bps
125.0 bps
25.0 bps

Any increase or decrease in the Applicable Rate resulting from a change in the
ratio of Consolidated Net Indebtedness to Consolidated EBITDA shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.01(c); provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then Pricing Level 1 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered. Initially, Pricing Level 3 shall apply until the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.01(c) for the first fiscal quarter to occur
following the Closing Date to the Administrative Agent.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
or (b) an Affiliate of a Lender.
“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole bookrunner.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with Agreement Accounting Principles, and (b) in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with Agreement Accounting Principles if such lease
were accounted for as a Capitalized Lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2013 and
the related consolidated statements of income




--------------------------------------------------------------------------------




or operations, shareholders’ equity and cash flows for such fiscal year of the
Parent and its Subsidiaries, including the notes thereto.
“Autoborrow Agreement” has the meaning specified in Section 2.04(b)(ii).
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” means materials and/or information provided by or on behalf
of the Borrowers in connection with this Agreement to be posted on the Platform.
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(a)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;
(b)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;
(c)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and




--------------------------------------------------------------------------------




(d)if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.
“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of a Borrower and its
Subsidiaries prepared in accordance with Agreement Accounting Principles.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalent Investment” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-2 or
better by S&P or P-2 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business; (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000, (v) repurchase agreements
with respect to any of the foregoing with any commercial bank of the type
referred to in clause (iv) above, and (vi) any mutual funds comprising
investments referred to in clauses (i), (ii) and/or (iv) above; provided in each
case that the same provides for payment of both principal and interest (and not
principal alone or interest alone) and is not subject to any contingency (other
than the passage of time) regarding the payment of principal or interest.
“CRR” means the Council Regulation (EU) No 575/2013 of the European Parliament
and of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) No 648/2012.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking




--------------------------------------------------------------------------------




Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(e)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty percent (30%) or more of the equity securities of the
Parent entitled to vote for members of the board of directors or equivalent
governing body of the Parent on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right);
(f)fifty percent (50%) or more of the members of the board of directors or other
appropriate body of the Parent on any date shall not have been (a) members of
the board of directors or other appropriate body of the Parent on the date 12
months prior to such date or (b) approved (by recommendation, nomination,
election or otherwise) by Persons who constitute at least a majority of the
members of the board of directors or other appropriate body of the Parent as
constituted on the date 12 months prior to such date;
(g)any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Parent, or control over the equity securities of
the Parent entitled to vote for members of the board of directors or equivalent
governing body of the Parent on a fully-diluted basis (and taking into account
all such securities that such Person or group has the right to acquire pursuant
to any option right) representing thirty percent (30%) or more of the combined
voting power of such securities;
(h)all or substantially all of the assets of the Parent are sold in a single
transaction or series or related transactions to any Person;
(i)the Parent merges or consolidates with or into any other Person, with the
effect that immediately after such transaction the stockholders of the Parent
immediately prior to such transaction hold less than a majority of the total
voting power entitled to vote in the election of directors, managers or trustees
of the Person surviving such transaction; or
(j)the Parent shall cease to own or control, directly or indirectly, one-hundred
percent (100%) of the equity securities of the US Borrower.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.




--------------------------------------------------------------------------------




“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.
“Committed Loan” has the meaning specified in Section 2.01.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of the Borrowers and their Subsidiaries calculated on a
consolidated basis for such period.
“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for Taxes paid or accrued, (iii) depreciation, (iv)
amortization and (v) extraordinary non-cash losses incurred other than in the
ordinary course of business, minus, to the extent included in Consolidated Net
Income, extraordinary non-cash gains realized other than in the ordinary course
of business, all calculated for the Parent and its Subsidiaries on a
consolidated basis.
“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Borrowers and their Subsidiaries calculated on a
consolidated basis for such period.
“Consolidated Liquidity” means, with reference to any period, an amount equal to
(a) any Unrestricted Cash of the Borrowers and their Subsidiaries as calculated
on a consolidated basis for such period and (b) the Aggregate Commitments of the
Lenders minus the outstanding principal amount of all Loans and any issued and
outstanding Letters of Credit; provided that the Borrowers are otherwise
permitted to borrow such amount pursuant to the terms and conditions of this
Agreement at the time such amount is calculated.
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrowers and their Subsidiaries calculated on a consolidated
basis for such period.
“Consolidated Net Indebtedness” means at any time, Consolidated Total
Indebtedness minus all Unrestricted Cash of the Borrowers and their Subsidiaries
calculated on a consolidated basis as of such time.
Consolidated Total Assets” means, with respect to any Person as of any date, the
amount which, in accordance with Agreement Accounting Principles, would be set
forth under the caption “Total Assets” (or any like caption) on a consolidated
balance sheet of such Person and its consolidated Subsidiaries.
“Consolidated Total Indebtedness” means, at any time the total Indebtedness of
the Borrowers and their Subsidiaries (excluding liabilities under Swap
Contracts) calculated on a consolidated basis as of such time.




--------------------------------------------------------------------------------




“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Contribution and Indemnity Agreement” means the Second Amended and Restated
Contribution and Indemnity Agreement made among the Parent, the US Borrower and
the other Guarantors under the Agreement, substantially in the form of Exhibit
J.
“Control” means the ownership of ten percent (10%) or more of any class of
voting securities (or other ownership interests) of the controlled person, or
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.19(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans within two
Business Days of the date required to be funded by it hereunder, unless such
Lender notifies the Administrative Agent and the Borrowers in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) has notified a Borrower, the Administrative Agent or any
Lender that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within two
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of




--------------------------------------------------------------------------------




any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.
“Designated Lender” shall have the meaning set forth in Section 2.14.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, result in, in the reasonable opinion of the Required
Lenders (in the case of any Loans to be denominated in an Alternative Currency)
or the L/C Issuer (in the case of any Letter of Credit to be denominated in an
Alternative Currency), (a) such currency no longer being readily available,
freely transferable and convertible into Dollars, (b) a Dollar Equivalent is no
longer readily calculable with respect to such currency, or (c) providing such
currency is impracticable for the Lenders (each of (a), (b), and (c), a
“Disqualifying Event”), then the Administrative Agent shall promptly notify the
Lenders and the Borrowers, and such country’s currency shall no longer be an
Alternative Currency until such time as the Disqualifying Event(s) no longer
exist. Within, five (5) Business Days after receipt of such notice from the
Administrative Agent, the Borrowers shall repay all Loans in such currency to
which the Disqualifying Event applies or convert such Loans into the Dollar
Equivalent of Loans in Dollars, subject to the other terms contained herein.
“Eligible Share Repurchase” is defined in Section 7.05(c).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of either or both of the Borrowers, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation,




--------------------------------------------------------------------------------




storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Parent, the US Borrower or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a “substantial employer” (as defined in Section 4001(a)(2) of ERISA)
or a cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Parent, the US
Borrower or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the Pension Benefit
Guarantee Corporation (PBGC) of proceedings to terminate a Pension Plan or
Multiemployer Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (g) the determination that
any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Parent or any ERISA Affiliate.
“Euro” and “EUR” mean the single currency of the Participating Member States.
“Eurocurrency Base Rate” has the meaning specified in the definition of
Eurocurrency Rate.
“Eurocurrency Rate” means:
(k)for any Interest Period, with respect to any Credit Extension, a rate per
annum determined by the Administrative Agent pursuant to the following formula:
Eurocurrency Rate =
Eurocurrency Base Rate
1.00 - Eurocurrency Reserve Percentage

Where,
“Eurocurrency Base Rate” means, for such Interest Period, (i) with respect to
any Credit Extension denominated in a LIBOR Quoted Currency, the rate per annum
equal to the London




--------------------------------------------------------------------------------




Interbank Offered Rate (“LIBOR”), or a comparable or successor rate which rate
is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the “LIBOR Rate”) at or about 11:00 a.m. (London time) on
the Rate Determination Date, for deposits in the relevant currency, with a term
equivalent to such Interest Period; and (ii) with respect to any Credit
Extension denominated in any Non-LIBOR Quoted Currency, the rate per annum as
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the relevant
Lenders pursuant to Section 1.06(a); and
“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage; and
(l)for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m. (London
time) determined two (2) Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for deposits in Dollars with a
term of one (1) month commencing that day;
provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii) if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.
“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of Eurocurrency Rate. Eurocurrency Rate
Loans may be denominated in Dollars or in an Alternative Currency. All Committed
Loans denominated in an Alternative Currency must be Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes (imposed in lieu of net income Taxes), and branch profits Taxes,
in each case, (i) imposed as a result of such Recipient being organized under
the laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes (b) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrowers under Section 10.13), any U.S. federal withholding Tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability to comply with
Section 3.01(f), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the applicable Borrower with
respect to such withholding Tax pursuant to Section 3.01(a) and (c) any U.S.
federal withholding Taxes imposed under FATCA.




--------------------------------------------------------------------------------




“Existing Letters of Credit” means each Letter of Credit existing on or prior to
the date hereof and issued by Bank of America as an L/C Issuer pursuant to the
Fifth Amended and Restated Credit Agreement.
“Facility Increase” is defined in Section 2.15.
“Facility Office” means the office through which such Lender will perform its
obligations under this Agreement.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
entered into by the United States that implement or modify the foregoing
(together with the portions of any law implementing such intergovernmental
agreements).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letter” means the letter agreement, dated July 22, 2014, among the Parent,
the Administrative Agent and the Arranger.
“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for Tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
“Foreign Obligor” means any Loan Party that is organized in a foreign
jurisdiction.
“Fifth Amended and Restated Credit Agreement” has the meaning specified in the
recitals to this Agreement.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.




--------------------------------------------------------------------------------




“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“General Partner” means the general partner of the US Borrower.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, Taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, the Financial Conduct Authority, the Prudential Regulation
Authority, and any supra-national bodies such as the European Union or the
European Central Bank).
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranties” means the Parent Guaranty and the Subsidiary Guaranties.
“Guarantor” means each of the Guarantors in its individual capacity.
“Guarantors” means collectively, (i) the Parent (together with its successors
and assigns); (ii) the US Borrower (together with its successors and assigns);
(iii) Core Laboratories Sales N.V., a Curaçao company (together with its
successors and assigns); (iv) Core Laboratories Canada Ltd., a Canadian
corporation (together with its successors and assigns); (v) Core Laboratories
(U.K.) Limited, a company organized under the laws of England and Wales
(together with its successors and assigns); (vi) Saybolt LP, a Delaware limited
partnership (together with its successors and assigns); (vii) Owen Oil Tools LP,
a Delaware limited partnership (together with its successors and assigns);
(viii) Core Laboratories Holding Inc., a Delaware corporation (together with its
successors and assigns); (ix) Core Laboratories (Ireland) Limited, a private
limited liability company incorporated under the laws of Ireland (together with
its successors and assigns); (x) Core Laboratories (Gibraltar) Limited, a
private company limited by shares incorporated under Laws of Gibraltar (together
with its successors and assigns); (xi) Core Laboratories Luxembourg S.à.r.l., a
private limited liability company incorporated under the laws of Luxembourg
(together with its successors and assigns); (xii) Core Laboratories LP, a
Delaware limited partnership (together with its successors and assigns); and
(xiii) any other Subsidiary added as a guarantor pursuant to Section 6.12.




--------------------------------------------------------------------------------




“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Highest Lawful Rate” means, as to any Lender, at the particular time in
question, the maximum nonusurious rate of interest which, under applicable law,
such Lender is then permitted to charge a Borrower on the Loans made to such
Borrower or the other obligations of such Borrower hereunder, and as to any
other Person, at the particular time in question, the maximum nonusurious rate
of interest which, under applicable law, such Person is then permitted to charge
with respect to the obligation in question. If the maximum rate of interest
which, under applicable law, the Lenders are permitted to charge a Borrower on
the Loans made to such Borrower or the other obligations of such Borrower
hereunder shall change after the Closing Date, the Highest Lawful Rate shall be
automatically increased or decreased, as the case may be, as of the effective
time of such change without notice to the Borrowers or any other Person.
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Increase Effective Date” is defined in Section 2.15(d).
“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business), (iii) obligations, whether or not assumed, secured by Liens
or payable out of the proceeds or production from property now or hereafter
owned or acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, (v) obligations of such Person to purchase
securities or other property arising out of or in connection with the sale of
the same or substantially similar securities or property, including any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person, (vi) Attributable Indebtedness, (vii) any
other obligation for borrowed money or other financial accommodation which in
accordance with Agreement Accounting Principles would be shown as a liability on
the consolidated balance sheet of such Person, (viii) any liability under a Sale
Leaseback Transaction entered into by such Person or any Synthetic Lease
Obligations, (ix) any obligation arising with respect to any other transaction
which is the functional equivalent of or takes the place of borrowing but which
does not constitute a liability on the balance sheets of such Person, but
excluding from this clause (ix) Operating Leases, (x) all its liabilities in
respect of letters of credit or instruments serving a similar function issued or
accepted for its account by banks and other financial institutions (whether or
not representing obligations for borrowed money), (xi) liabilities in respect of
Swap Contracts, (xii) guaranties by such Person including, without limitation,
any Guaranty hereunder to the extent required pursuant to the definition
thereof, and (xiii) any Indebtedness of another Person secured by a Lien on any
asset of such first Person, whether or not such Indebtedness is assumed by such
first Person; provided that if such Indebtedness is non-recourse, then the
amount of such Indebtedness shall, for the purposes hereof, be the fair market
value of the property securing such Indebtedness. For all purposes hereof, the
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of any Capitalized Lease Obligations or Synthetic Lease Obligation as of
any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.




--------------------------------------------------------------------------------




“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Indenture” means that certain Indenture, dated as of November 6, 2006 among the
US Borrower, the Parent and Wells Fargo Bank, National Association as Trustee.
“Information” has the meaning specified in Section 10.07.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (in each case, subject to availability for the interest
rate applicable to the relevant currency), as selected by the Parent in its
Committed Loan Notice; provided that:
(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
(ii)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
(iii)no Interest Period shall extend beyond the Maturity Date.
“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Parent’s
internal controls over financial reporting, in each case as described in the
Securities Laws.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Parent (or any Subsidiary) or in favor the L/C
Issuer and relating to such Letter of Credit.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.




--------------------------------------------------------------------------------




“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Parent and the
Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. Letters of Credit may be issued in Dollars or in
an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.
“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.
“LIBOR Quoted Currency” means Dollars, Euros, Sterling, Yen and Swiss Francs, in
each case as long as there is a published LIBOR rate with respect thereto.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other




--------------------------------------------------------------------------------




title retention agreement, any easement, right of way or other encumbrance on
title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, the Guaranties, the Subordination Agreement, the Contribution and
Indemnity Agreement, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.19(b), and the Autoborrow
Agreement.
“Loan Parties” means, collectively, the Parent, the US Borrower, each of the
Guarantors (including any Subsidiary added as a Guarantor after the Closing Date
pursuant to Section 6.12) and in the case of either Borrower or any Guarantor
that is a partnership, any general partner of such partnership.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank market.
“Mandatory Cost” means any amount incurred periodically by any Lender during the
term of the credit facility provided for hereunder which constitutes fees, costs
or charges imposed on lenders generally in the jurisdiction in which such Lender
is domiciled, subject to regulation, or has its Facility Office by any
Governmental Authority.
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, financial condition, results of operations, or prospects of the Parent
and its Subsidiaries taken as a whole, (ii) the ability of a Loan Party to
perform its obligations under the Loan Documents, or (iii) the validity or
enforceability of any of the Loan Documents as against the Loan Parties party
thereto.
“Material Indebtedness” means Indebtedness in an outstanding principal amount of
$5,000,000 or more in the aggregate (or the equivalent thereof in any currency
other than Dollars).
“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).
“Material Subsidiary” means each Guarantor and any Subsidiary with total revenue
or total assets of five percent (5%) or greater of the consolidated total
revenue or total assets, as the case may be, of the Parent and its Subsidiaries
as reflected in the most recent financial statements required under Sections
6.01(a) and 6.01(b).
“Maturity Date” means August 29, 2019, provided, however, that if such date is
not a Business Day, the Maturity Date shall be the immediately preceding
Business Day.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.




--------------------------------------------------------------------------------




“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
“Non-Public Lender” means (a) until interpretation of “public” as referred to in
the CRR by the relevant authority/ies: an entity that provides repayable funds
to the Parent for a minimum initial amount of EUR 100,000 (or its equivalent in
another currency) or an entity otherwise qualifying as not forming part of the
public), and (b) following the publication of an interpretation of “public” as
referred to in the CRR by the relevant authority/ies: such amount or such
criterion as a result of which such entity shall qualify as not forming part of
the public.
“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.
“Note Purchase Agreement” means that certain Master Note Purchase Agreement
dated as of September 30, 2011, among the US Borrower, the Parent and each of
the purchasers parties thereto.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit L or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
“Operating Lease Obligations” means, as at any date of determination, the amount
obtained by aggregating the present values, determined in the case of each
particular Operating Lease by applying a discount rate (which discount rate
shall equal the discount rate which would be applied under Agreement Accounting
Principles if such Operating Lease were a Capitalized Lease) from the date on
which each fixed lease payment is due under such Operating Lease to such date of
determination, of all fixed lease payments due under all Operating Leases of the
Borrowers and their Subsidiaries.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or other equivalent or
comparable constitutive documents with respect to any limited liability company
organized in a non-U.S. jurisdiction); and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other




--------------------------------------------------------------------------------




applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 10.13).
“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Parent of Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, an overnight rate determined by the Administrative Agent
or the L/C Issuer, as the case may be, in accordance with banking industry rules
on interbank compensation.
“Parent” has the meaning specified in the introductory paragraph hereto.
“Parent Guaranty” means the Amended and Restated Parent Guaranty made by the
Parent in favor of the Administrative Agent and the Lenders, substantially in
the form of Exhibit F.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.
“PBGC” means the Pension Benefit Guaranty Corporation.
“PCAOB” means the Public Company Accounting Oversight Board.




--------------------------------------------------------------------------------




“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent or any
ERISA Affiliate or to which the Parent or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
“Permitted Intercompany Transactions” means a series of related transactions
pursuant to which Indebtedness and/or Equity Interests of certain Subsidiaries
are transferred (whether by means of a sale, contribution, or otherwise) from a
Subsidiary to a Loan Party either directly or indirectly by means of
intermediate transfer(s) through one or more Subsidiaries; provided that any
such transaction involving any such indirect transfer is completed within thirty
(30) days of the commencement date of any such transfer process.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Parent or, with respect to any such plan that
is subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.
“Platform” means IntraLinks or another similar electronic system on which
Borrower Materials are posted or otherwise provided to the Lenders.
“Prior Indebtedness” has the meaning specified in the recitals to this
Agreement.
“Private Placement Notes” means the senior unsecured fixed rate notes with 10
year and 12 year maturities issued by the US Borrower pursuant to and subject to
the terms and conditions of the Note Purchase Agreement.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent).
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any L/C
Issuer, as applicable.
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of




--------------------------------------------------------------------------------




Credit Application, and (c) with respect to a Swing Line Loan at any time an
Autoborrow Agreement is not in effect, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders in the
aggregate having more than 50% of the Aggregate Commitments or, if the
commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.01,
Lenders holding in the aggregate more than 50% of the Total Outstandings (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent
“Restricted Disbursement” means, as to any Person, any of the following (other
than Eligible Share Repurchases): (i) loan or advance to or investment in any
other Person, or any commitment to make such a loan, advance or investment in
any other Person; (ii) acquisition by such Person of or investments by such
Person in the debt of or equity of, and any capital contribution (including
capital contributions by transfer of assets or services) by such Person to,
another Person; (iii) purchase, redemption or exchange of any shares of any
class of capital stock of such Person or any options, rights or warrants to
purchase any such stock or setting aside funds for any such purpose;
(iv) declaration or payment of any dividends on shares of any class of capital
stock of such Person (other than dividends payable in capital stock, or rights
to acquire capital stock, of such Person); and (v) distribution to a sinking
fund or other payment or distribution made to or for the benefit of any holders
of the capital stock of such Person with respect to such capital stock (other
than distributions payable in capital stock, or rights to acquire capital stock
of such Person) or setting aside funds for any such purpose.
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance, amendment and/or extension of
a Letter of Credit denominated in an Alternative Currency, (ii) each date of any
payment by the L/C Issuer under any Letter of Credit denominated in an
Alternative Currency, (iii) in the case of all existing Letters of Credit
denominated in Alternative Currencies, the Closing Date, and (iii) such
additional dates as the Administrative Agent or the L/C Issuer shall determine
or the Required Lenders shall require.




--------------------------------------------------------------------------------




“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Sale and Leaseback Transaction” means any sale or other transfer of property by
any Person with the intent to lease such property as lessee that would be
rendered as a Capitalized Lease under Agreement Accounting Principles.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, or Her Majesty’s Treasury or other relevant
sanctions authority.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.
“Subordination Agreement” means the Second Amended and Restated Intercompany
Subordination Agreement made by the Parent for the benefit of the Administrative
Agent, substantially in the form of Exhibit I.
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Administrative Agent in its sole discretion;
provided that if the Administrative Agent or an Affiliate of the Administrative
Agent is the agent or arranger of, or lead underwriter for, any such
Indebtedness, the Administrative Agent shall act at the direction of the
Required Lenders.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which more than fifty
percent (50%) of the shares of securities or other interests having ordinary
voting power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Parent.




--------------------------------------------------------------------------------




“Subsidiary Guarantors” means, collectively, the US Borrower (together with its
successors and assigns); Core Laboratories Sales N.V., a Curaçao company
(together with its successors and assigns); Core Laboratories Canada Ltd., a
Canadian corporation (together with its successors and assigns); Core
Laboratories (U.K.) Limited, a company organized under the laws of England and
Wales (together with its successors and assigns); Saybolt LP, a Delaware limited
partnership (together with its successors and assigns); Owen Oil Tools LP, a
Delaware limited partnership (together with its successors and assigns); Core
Laboratories Holding Inc., a Delaware corporation (together with its successors
and assigns); Core Laboratories (Ireland) Limited, a private limited liability
company incorporated under the laws of Ireland (together with its successors and
assigns); Core Laboratories (Gibraltar) Limited, a private company limited by
shares incorporated under Laws of Gibraltar (together with its successors and
assigns); Core Laboratories Luxembourg S.à.r.l., a private limited liability
company incorporated under the laws of Luxembourg (together with its successors
and assigns); Core Laboratories LP, a Delaware limited partnership (together
with its successors and assigns) and any other Subsidiary that becomes a
Guarantor pursuant to Section 6.12 after the Closing Date.
“Subsidiary Guaranty” means the Second Amended and Restated Subsidiary Guaranty
made by the Subsidiary Guarantors in favor of the Administrative Agent and the
Lenders, substantially in the form of Exhibit G.
“Substantial Portion” means, with respect to the Property of the Borrowers and
their Subsidiaries, Property which represents more than ten percent (10%) of the
consolidated assets the Parent and its Subsidiaries or Property which is
responsible for more than ten percent (10%) of the consolidated net sales of the
Parent and its Subsidiaries, in each case, as would be shown in the consolidated
financial statements of the Parent and its Subsidiaries as at the beginning of
the twelve-month period ending with the month in which such determination is
made (or if financial statements have not been delivered hereunder for that
month which begins the twelve-month period, then the financial statements
delivered hereunder for the quarter ending immediately prior to that month).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. For the
avoidance of doubt, a Warrant shall not constitute a “Swap Contract”.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).




--------------------------------------------------------------------------------




“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America, through itself or through one of its
designated Affiliates or branch offices, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent, appropriately completed and signed by a Responsible
Officer of the applicable Borrower.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or Tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future Taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to Tax or penalties applicable
thereto.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).




--------------------------------------------------------------------------------




“Unrestricted Cash” means, with respect to each fiscal quarter, cash in an
amount equal the amount of available cash of the Borrowers and their
Subsidiaries as set forth in the balance sheet for such fiscal quarter that is
not identified as “restricted” on such balance sheet and is not otherwise
characterized as restricted under Agreement Accounting Principles.
“U.S. Borrower” means any Borrower that is treated as a U.S. Person.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (f) of Section 3.01.
“Wholly Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly Owned Subsidiaries
of such Person, or by such Person and one or more Wholly Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization one hundred percent (100%) of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled.
.Other Interpretive Provisions. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:
(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)Each reference to the word “Borrowers” shall mean each Borrower and both
Borrowers collectively, unless the context dictates otherwise.
(d)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
.Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and




--------------------------------------------------------------------------------




other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, Agreement Accounting Principles
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.
(a)Changes in Agreement Accounting Principles. If at any time any change in
Agreement Accounting Principles (including the IFRS) would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Parent or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Parent shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in Agreement Accounting Principles (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with Agreement
Accounting Principles prior to such change therein and (ii) the Parent shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in Agreement
Accounting Principles. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
.Rounding. Any financial ratios required to be maintained by the Parent and its
consolidated Subsidiaries pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
.Exchange Rates; Currency Equivalents. (a) The Administrative Agent or the L/C
Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.
(a)Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.
(b)The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the submission
or any other matter related to the rates in the definition of “Eurocurrency
Rate” or with respect to any comparable or successor rate thereto.
.Additional Alternative Currencies. (a) The Parent may from time to time request
that Eurocurrency Rate Loans be made and/or Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Alternative
Currency;” provided that (i) such requested currency is an Eligible Currency and
(ii) such requested currency shall only be treated as a “LIBOR Quoted Currency”
to the extent that there is published LIBOR rate for such currency. In the case
of any such request with respect to the making of Eurocurrency Rate Loans, such
request shall be subject to the approval of the Administrative




--------------------------------------------------------------------------------




Agent and the Lenders; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and the L/C Issuer.
(a)Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the L/C Issuer
thereof. Each Lender (in the case of any such request pertaining to Eurocurrency
Rate Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
(10) Business Days after receipt of such request whether it consents, in its
sole discretion, to the making of Eurocurrency Rate Loans or the issuance of
Letters of Credit, as the case may be, in such requested currency.
(b)Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders consent
to making Eurocurrency Rate Loans in such requested currency and the
Administrative Agent and such Lenders reasonably determine that an appropriate
interest rate is available to be used for such requested currency, the
Administrative Agent shall so notify the Borrowers and (i) the Administrative
Agent and such Lenders may amend the definition of Eurocurrency Rate for any
Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Rate for such currency and (ii) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Committed Borrowings of Eurocurrency Rate
Loans. If the Administrative Agent and the L/C Issuer consent to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Borrowers and (A) the Administrative Agent and the L/C Issuer may
amend the definition of Eurocurrency Rate for any Non-LIBOR Quoted Currency to
the extent necessary to add the applicable Eurocurrency Rate for such currency
and (B) to the extent the definition of Eurocurrency Rate reflects the
appropriate interest rate for such currency or has been amended to reflect the
appropriate rate for such currency, such currency shall thereupon be deemed for
all purposes to be an Alternative Currency hereunder, for purposes of any Letter
of Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Parent.
.Change of Currency. (a) Each obligation of the Borrowers to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption. If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Committed Borrowing
in the currency of such member state is outstanding immediately prior to such
date, such replacement shall take effect, with respect to such Committed
Borrowing, at the end of the then current Interest Period.
(a)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.




--------------------------------------------------------------------------------




(b)Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
.Times of Day. Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable).
.Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the Dollar Equivalent of the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.


ARTICLE II.THE COMMITMENTS AND CREDIT EXTENSIONS
.Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Committed Loan”) to
the Borrowers in Dollars or in one or more Alternative Currencies from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Committed Borrowing, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and (iii) the aggregate
Outstanding Amount of all Committed Loans denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Committed Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
.Borrowings, Conversions and Continuations of Committed Loans.
(a)Each Committed Borrowing, each conversion of Committed Loans from one Type to
the other, and each continuation of Eurocurrency Rate Loans shall be made upon a
Borrower’s irrevocable notice to the Administrative Agent, which may be given
by: (A) telephone or (B) a Committed Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Committed Loan Notice. Each such Committed Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Committed Loans,
(ii) four (4) Business Days prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (iii) on the requested date of any Borrowing of Base Rate Committed Loans.
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $200,000 in
excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), each
Committed Borrowing of or conversion to Base Rate Committed Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof;
provided, that a Base Rate Committed Loan may be in a principal amount equal to
the unused Aggregate Commitment. Each Committed Loan Notice and each telephonic
notice shall specify (i) whether the Parent or the US Borrower is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to




--------------------------------------------------------------------------------




be converted, (v) if applicable, the duration of the Interest Period with
respect thereto, and (vi) the currency of the Committed Loans to be borrowed. If
the applicable Borrower fails to specify a currency in a Committed Loan Notice
requesting a Borrowing, then the Committed Loans so requested shall be made in
Dollars. If the applicable Borrower fails to specify a Type of Committed Loan in
a Committed Loan Notice or if the applicable Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Committed
Loans shall be made as, or converted to, Base Rate Loans; provided, however,
that in the case of a failure to timely request a continuation of Committed
Loans denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Parent requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurocurrency Rate
Loan. No Committed Loan may be converted into or continued as a Committed Loan
denominated in a different currency, but instead must be repaid in the original
currency of such Committed Loan and reborrowed in the other currency.
(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Parent, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Committed Loans denominated in a currency other than
Dollars, in each case as described in the preceding subsection. In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than 1:00 p.m., in the case
of any Committed Loan denominated in Dollars, and not later than the Applicable
Time specified by the Administrative Agent in the case of any Committed Loan in
an Alternative Currency, in each case on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Parent or the other applicable Borrower in like funds
as received by the Administrative Agent either by (i) crediting the account of
such Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Parent; provided, however, that if, on the date the Committed Loan Notice with
respect to such Borrowing denominated in Dollars is given by the Parent, there
are L/C Borrowings outstanding, then the proceeds of such Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings, and, second,
shall be made available to the applicable Borrower as provided above.
(c)Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.
(d)The Administrative Agent shall promptly notify the Parent and the Lenders of
the interest rate applicable to any Interest Period for Eurocurrency Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Parent and the Lenders of
any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.




--------------------------------------------------------------------------------




(e)After giving effect to all Committed Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than ten (10) Interest Periods in effect
with respect to Committed Loans.
.Letters of Credit.
(a)The Letter of Credit Commitment.
(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Borrowers or their respective Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrowers or their respective Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Outstandings shall not exceed the
Aggregate Commitments, (y) the aggregate Outstanding Amount of the Committed
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by a Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.
(ii)The L/C Issuer shall not issue any Letter of Credit, if the expiry date of
such requested Letter of Credit would occur more than thirty-six (36) months
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.
(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B)the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;
(C)except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $500,000;
(D)except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;
(E)the L/C Issuer does not as of the issuance date of such requested Letter of




--------------------------------------------------------------------------------




Credit issue Letters of Credit in the requested currency; or
(F)any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrowers or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.19(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.
(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(v)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi)The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
(b)Procedures for Issuance and Amendment of Letters of Credit.
(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of a Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the applicable
Borrower requesting the Letter of Credit. Such Letter of Credit Application must
be received by the L/C Issuer and the Administrative Agent not later than 11:00
a.m. at least one Business Day (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require. Additionally, the Borrowers shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may require.
(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the applicable Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more




--------------------------------------------------------------------------------




applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrowers (or
the applicable Subsidiary) or enter into the applicable amendment, as the case
may be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.
(iii)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrowers and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)Drawings and Reimbursements; Funding of Participations.
(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrowers
and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrowers shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrowers shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Borrowers will reimburse the L/C
Issuer in Dollars. In the case of any such reimbursement in Dollars of a drawing
under a Letter of Credit denominated in an Alternative Currency, the L/C Issuer
shall notify the Borrowers of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Borrowers shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid by the
Borrowers, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Borrowers
agree, as a separate and independent obligation, to indemnify the L/C Issuer for
the loss resulting from its inability on that date to purchase the Alternative
Currency in the full amount of the drawing. If the Borrowers fail to so
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Percentage thereof. In such
event, the Parent shall be deemed to have requested a Committed Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Committed Loan Notice).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments




--------------------------------------------------------------------------------




in an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Committed Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.
(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
(iv)Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
(v)Each Lender’s obligation to make Committed Loans or L/C Advances to reimburse
the L/C Issuer for amounts drawn under Letters of Credit, as contemplated by
this Section 2.03(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, the Borrowers, any Subsidiary or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the applicable Borrower of a Committed Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Committed Loan included in the relevant Committed Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.
(d)Repayment of Participations.
(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrowers or
otherwise, including proceeds of Cash Collateral applied thereto by the




--------------------------------------------------------------------------------




Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in Dollars and in the same funds as those
received by the Administrative Agent.
(ii)If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent or invalid or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;
(iv)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate, provided that such draft or certificate
is in form and substance substantially in accordance with the terms and
requirements of such Letter of Credit; or any payment made by the L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
(v)any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Parent or any Subsidiary or in the
relevant currency markets generally; or
(vi)any other defense available to, or a discharge of, the Parent or any
Subsidiary.
The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrowers’ instructions or other irregularity, the
Borrowers will immediately notify the L/C Issuer. The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)Role of L/C Issuer. Each Lender and each Borrower agrees that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer




--------------------------------------------------------------------------------




shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. Each Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrowers’ pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrowers may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrowers, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrowers which the Borrowers prove were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
(g)Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrowers when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.
(h)Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, in
Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of
Credit equal to the Applicable Rate times the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit; provided, however, any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.19(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09. Letter of Credit Fees shall
be (i) due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand and (ii) computed on a quarterly basis in arrears. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
(i)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrowers shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter




--------------------------------------------------------------------------------




of Credit, at the rate per annum specified in the Fee Letter, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09. In
addition, the Borrowers shall pay directly to the L/C Issuer for its own
account, in Dollars, the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
(j)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrowers shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrowers each hereby acknowledge that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Borrowers,
and that the Borrowers’ business derives substantial benefits from the
businesses of such Subsidiaries.
.Swing Line Loans.
(a)The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, shall, subject to the terms of any Autoborrow
Agreement, make loans in Dollars (each such loan, a “Swing Line Loan”). Each
such Swing Line Loan may be made, subject to the terms and conditions set forth
herein and in the Autoborrow Agreement then in effect, to the Borrowers from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Committed Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided, further, that (y) the Borrowers shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan,
and (z) the Swing Line Lender shall not be under any obligation to make any
Swing Line Loan if any Lender is at the time a Defaulting Lender, unless the
Swing Line Lender has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the Swing Line Lender (in its sole discretion) with
the Borrowers or such Lender to eliminate the Swing Line Lender’s actual or
potential Fronting Exposure (after giving effect to Section 2.19(a)(iv)) with
respect to the Defaulting Lender arising from either the Swing Line Loan then
proposed to be made or any other Swing Line Loans as to which the Swing Line
Lender has actual or potential Fronting Exposure, as it may elect in its sole
discretion. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan
shall be a Base Rate Loan; provided however, that if an Autoborrow Agreement is
in effect, the Swing Line Lender may, at its discretion, provide for an
alternate rate of interest on Swing Line Loans under the Autoborrow Agreement
with respect to any Swing Line Loans for which the Swing Line Lender has not
requested that the Lenders fund Loans to refinance, or to purchase and fund risk
participations in, such Swing Line Loans pursuant to Section 2.04(c).
Immediately upon the making of a Swing Line Loan, each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line




--------------------------------------------------------------------------------




Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Lender’s Applicable Percentage times the amount of such Swing
Line Loan.
(b)Borrowing Procedures.
(i)At any time an Autoborrow Agreement is not in effect, each Swing Line
Borrowing shall be made upon the irrevocable notice of a Borrower to the Swing
Line Lender and the Administrative Agent, which may be given by (A) telephone or
(B) a Swing Line Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Swing Line Lender and the
Administrative Agent of a Swing Line Loan Notice. Each such Swing Line Notice
must be received by the Swing Line Lender and the Administrative Agent not later
than 1:00 p.m. on the requested borrowing date, and shall specify (i) the amount
to be borrowed, which shall be a minimum of $100,000 and (ii) the requested
borrowing date, which shall be a Business Day. Promptly after receipt by the
Swing Line Lender of any Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the applicable Borrower at its office
by crediting the account of the applicable Borrower on the books of the Swing
Line Lender in Same Day Funds.
(ii)In order to facilitate the borrowing of Swing Line Loans, the applicable
Borrower and the Swing Line Lender may mutually agree to, and are hereby
authorized to, enter into an Autoborrow Agreement in form and substance
satisfactory to the Administrative Agent and the Swing Line Lender (the
“Autoborrow Agreement”) providing for the automatic advance by the Swing Line
Lender of Swing Line Loans under the conditions set forth in such agreement,
which shall be in addition to the conditions set forth herein. At any time an
Autoborrow Agreement is in effect, the requirements for Swing Line Borrowings
set forth in the immediately preceding paragraph shall not apply, and all Swing
Line Borrowings shall be made in accordance with the Autoborrow Agreement;
provided that any automatic advance made by Bank of America in reliance of the
Autoborrow Agreement shall be deemed a Swing Line Loan as of the time such
automatic advance is made notwithstanding any provision in the Autoborrow
Agreement to the contrary. For purposes of determining the Outstanding Amount
under the Aggregate Commitments at any time during which an Autoborrow Agreement
is in effect, the Outstanding Amount of all Swing Line Loans shall be deemed to
be the amount of the Swing Line Sublimit. For purposes of any Swing Line
Borrowing pursuant to the Autoborrow Agreement, all references to Bank of
America in the Autoborrow Agreement shall be deemed to be a reference to Bank of
America, in its capacity as Swing Line Lender hereunder.
(c)Refinancing of Swing Line Loans.
(i)The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of each of the Borrowers (which hereby irrevocably authorizes
the Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Committed Loan in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section




--------------------------------------------------------------------------------




4.02. The Swing Line Lender shall furnish the Borrowers with a copy of the
applicable Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in Same Day Funds (and the Administrative Agent may
apply Cash Collateral available with respect to the applicable Swing Line Loan)
for the account of the Swing Line Lender at the Administrative Agent’s Office
for Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the applicable Borrower in such amount. The Administrative
Agent shall remit the funds so received to the Swing Line Lender.
(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
(iii)If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Committed Loan included in the
relevant Committed Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
(iv)Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrowers or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrowers to repay Swing
Line Loans, together with interest as provided herein.
(d)Repayment of Participations.
(i)At any time after any Lender has purchased and funded a risk participation in
a Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by the Swing
Line Lender.
(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of




--------------------------------------------------------------------------------




such demand to the date such amount is returned, at a rate per annum equal to
the applicable Overnight Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lender. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.
(f)Payments Directly to Swing Line Lender. The Borrowers shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.
.Prepayments. (a) Each Borrower may, upon notice to the Administrative Agent
pursuant to delivery to the Administrative Agent of a Notice of Loan Prepayment,
at any time or from time to time voluntarily prepay Committed Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (B) three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies, and
(C) on the date of prepayment of Base Rate Committed Loans; (ii) any prepayment
of Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount
of $2,000,000 or a whole multiple of $1,000,000 in excess thereof; (iii) any
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies
shall be in a minimum principal amount of $2,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iv) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurocurrency
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. The payment amount specified in such notice shall be due and payable
on the date specified therein. Any prepayment of a Eurocurrency Rate Loan shall
be accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.19,
each such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.
(a)At any time the Autoborrow Agreement is not in effect, the Borrowers may,
upon notice to the Swing Line Lender pursuant to delivery to the Swing Line
Lender of a Notice of Loan Prepayment (with a copy to the Administrative Agent),
at any time or from time to time, voluntarily prepay Swing Line Loans in whole
or in part without premium or penalty; provided that (i) such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (ii) any such prepayment shall be
in a minimum principal amount of $100,000. Each such notice shall specify the
date and amount of such prepayment. The applicable Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
(b)If the Administrative Agent notifies the Borrowers at any time that the Total
Outstandings at such time exceed an amount equal to 105% of the Aggregate
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Borrowers shall prepay Loans and/or the Borrowers shall Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment to an amount not to exceed
100% of the Aggregate Commitments then in effect; provided, however, that,
subject to the provisions of Section 2.18(a)(i), the Borrowers shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(c) unless after the prepayment in full of the Loans the Total Outstandings
exceed the Aggregate Commitments then in effect. The Administrative Agent may,
at any time and from time to time after the initial deposit of such Cash
Collateral, request that




--------------------------------------------------------------------------------




additional Cash Collateral be provided in order to protect against the results
of further exchange rate fluctuations.
(c)If the Administrative Agent notifies the Borrowers at any time that the
Outstanding Amount of all Loans and L/C Obligations denominated in Alternative
Currencies at such time exceeds an amount equal to 105% of the Alternative
Currency Sublimit then in effect, then, within two Business Days after receipt
of such notice, the Borrowers shall prepay Loans and/or Cash Collateralize
Letters of Credit in an aggregate amount sufficient to reduce such Outstanding
Amount as of such date of payment to an amount not to exceed 100% of the
Alternative Currency Sublimit then in effect.
.Termination or Reduction of Commitments. The Borrowers may, upon notice to the
Administrative Agent, terminate the Aggregate Commitments, or from time to time
permanently reduce the Aggregate Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. three
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $2,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrowers shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments, and (iv) if, after giving effect to any reduction of
the Aggregate Commitments, the Alternative Currency Sublimit, the Letter of
Credit Sublimit, or the Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. The amount of
any such Aggregate Commitment reduction shall not be applied to the Alternative
Currency Sublimit or the Letter of Credit Sublimit unless otherwise specified by
the Borrowers. Any reduction of the Aggregate Commitments shall be applied to
the Commitment of each Lender according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.
.Repayment of Loans. (a) Each Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Committed Loans made to such
Borrower outstanding on such date.
(a)At any time the Autoborrow Agreement is in effect, the Swing Line Loans shall
be repaid in accordance with the terms of the Autoborrow Agreement. At any time
the Autoborrow Agreement is not in effect, the Borrowers shall repay each Swing
Line Loan on the earlier to occur of (i) the date that is ten (10) Business Days
after receipt of a notice from the Swing Line Lender demanding repayment of such
Loan and (ii) the Maturity Date.
.Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate plus (in the case of a
Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost; (ii) each
Base Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Base Rate Loans, or, if an Autoborrow Agreement is in effect, at a rate
per annum provided by the Swing Line Lender.
(a)(i)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(i)If any amount (other than principal of any Loan) payable by either or both
Borrowers under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders,




--------------------------------------------------------------------------------




such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(ii)Upon the request of the Required Lenders, while any Event of Default exists,
the Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
(b)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
(c)In the event that any financial statements delivered pursuant to this
Agreement, or any certificate delivered pursuant to Section 6.01(c), is shown to
be inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Rate and/or a higher
Commitment Fee on the Outstanding Amount of the Committed Loans for any period
(an “Applicable Period”) than the Applicable Rate or Commitment Fee on such
Outstanding Amount of the Committed Loans, as applicable, applied for such
Applicable Period, then (i) the Parent shall immediately deliver to the
Administrative Agent a correct certificate in the form of the certificate
described in Section 6.01(c), (ii) the Applicable Rate and the Commitment Fee on
the Outstanding Amount of the Committed Loans shall be determined as if Level 1
(as provided in the definition of Applicable Rate) were applicable for such
Applicable Period, and (iii) the Borrowers shall immediately pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Rate and Commitment Fee on the Outstanding Amount of the
Committed Loans for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent pursuant to the terms of this Agreement.
This Section 2.08(d) shall not limit the rights of the Administrative Agent and
the other Loan Parties with respect to Section 2.08(b) or Article VIII.
.Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:
(a)Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to the Applicable Rate times the actual daily
amount by which the Aggregate Commitments exceed the sum of (i) the Outstanding
Amount of Committed Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.19; provided that, for the
avoidance of doubt, any outstanding Swing Line Loans shall not be counted as
Outstanding Amounts of Committed Loans. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
(b)Other Fees. (i) The Parent shall pay to the Arranger and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in the Fee Letter. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.
(i)The Parent shall pay to the Lenders, in Dollars, such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
.Computation of Interest and Fees.




--------------------------------------------------------------------------------




(a)All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect of Committed Loans denominated in Alternative Currencies as
to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
(b)If, as a result of any restatement of or other adjustment to the financial
statements of a Borrower or for any other reason, either Borrower or the Lenders
determine that (i) the ratio of Consolidated Net Indebtedness to Consolidated
EBITDA as calculated by the Parent as of any applicable date was inaccurate and
(ii) a proper calculation of such ratio would have resulted in higher pricing
for such period, such Borrower shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders or
the L/C Issuer, as the case may be, promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to either Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent,
any Lender or the L/C Issuer), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period. If, as a result of any
restatement of or other adjustment to the financial statements of a Borrower or
for any other reason, either Borrower or the Lenders determine that (i) the
ratio of Consolidated Net Indebtedness to Consolidated EBITDA as calculated by
the Parent as of any applicable date was inaccurate and (ii) a proper
calculation of such ratio would have resulted in lower pricing for such period,
the amount of any overpayment of interest and fees actually made shall, upon
delivery of an officer’s certificate to the Administrative Agent by the Parent,
demonstrating the amount of such overpayment, be applied as a credit to all
subsequent payments due from any Loan Party under any Loan Document to the
applicable Lenders, ratably among such Lenders, until the amount of such
overpayment is eliminated. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.07(b) or under Article VIII. The Borrowers’ obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.
.Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender to either or both Borrowers made through the
Administrative Agent, such Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to such Borrower in addition to such accounts or records. Each Lender may
attach schedules to a Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.
(a)In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the




--------------------------------------------------------------------------------




event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
.Payments Generally; Administrative Agent’s Clawback. (a)General. All payments
to be made by the Borrowers shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, either or both Borrowers are prohibited by any Law from
making any required payment hereunder in an Alternative Currency, such Borrower
shall make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by either or both Borrowers shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
(a)(i)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans or in the case of Alternative
Currencies in accordance with such market practice, in each case, as applicable.
If such Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to such Borrower the amount of such interest paid by such
Borrower for such period. If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by such Borrower shall be without




--------------------------------------------------------------------------------




prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
(i)Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.
A notice of the Administrative Agent to any Lender or either Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
(b)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender to either
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
(c)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).
(d)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
.Sharing of Payments by Lenders. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of the credit facility due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the credit facility due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the credit facility due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (b) Obligations in respect of the credit
facility owing (but not due and payable) to such Lender hereunder and under the
other Loan Documents at such time in excess of its ratable share (according to
the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the credit facility owing (but not due and payable) to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations in respect of the credit facility owing
(but not due and payable) to all Lenders hereunder and under the other Loan
Documents at such time obtained by all of the Lenders at such time, then, in
each case under clauses (a) and (b) above, then the Lender receiving such
greater proportion shall (A) notify the Administrative Agent of such fact, and
(B) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C




--------------------------------------------------------------------------------




Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations in respect of the credit facility then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may be,
provided that:
(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.18, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to any Loan Party or any
Affiliate thereof (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
.Designated Lender. Each of the Administrative Agent, the L/C Issuer and each
Lender at its option may make any Credit Extension or otherwise perform its
obligations hereunder through any Lending Office (each, a “Designated Lender”);
provided that any exercise of such option shall not affect the obligation of
such Borrower to repay any Credit Extension in accordance with the terms of this
Agreement. Any Designated Lender shall be considered a Lender; provided that in
the case of an Affiliate or branch of a Lender, such provisions that would be
applicable with respect to Credit Extensions actually provided by such Affiliate
or branch of such Lender shall apply to such Affiliate or branch of such Lender
to the same extent as such Lender.
.Increase in Commitments.
(a)Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Parent may
from time to time, request an increase in the Aggregate Commitments to an amount
not exceeding $400,000,000 (the “Facility Increase”), cumulative of all
outstanding Credit Extensions. At the time of sending such notice, the Parent
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than ten (10) Business Days from the date of delivery of such notice to the
Lenders).
(b)Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees in its sole and absolute
discretion to increase its Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested increase.
No Lender shall be obligated to commit to all or any portion of a Facility
Increase. Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment.
(c)Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Parent and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase and
subject to the approval of the Administrative Agent (which approvals shall not
be unreasonably withheld), the Parent may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.
(d)Increase Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Parent shall determine the effective date (the




--------------------------------------------------------------------------------




“Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Parent and the Lenders of the
final allocation of such increase and the Increase Effective Date.
(e)Effect of Facility Increase. An approved Facility Increase shall increase
only the Dollar amount of the facility with respect to Committed Loans, and the
limitations set forth in Article II regarding the Alternative Currency Sublimit,
the Swing Line Sublimit and the Letter of Credit Sublimit will not be increased
by any approved Facility Increase.
(f)Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrowers shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party (i)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (ii) in the case of the Parent, certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists. The Borrowers shall prepay any
Committed Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Committed Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.
(g)Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
.Judgment Currency. If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due from the Borrowers hereunder in the currency
expressed to be payable herein (the “specified currency”) into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the specified
currency with such other currency at the Administrative Agent’s main office on
the Business Day preceding that on which final, non-appealable, judgment is
given. The obligations of the Borrowers in respect of any sum due to any Lender,
the L/C Issuer or the Administrative Agent hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by such Lender, the L/C
Issuer or the Administrative Agent (as the case may be) of any sum adjudged to
be so due in such other currency such Lender, the L/C Issuer or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender, the L/C Issuer or the Administrative Agent
(as the case may be) in the specified currency, the Borrowers agree, to the
fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender, the L/C Issuer or
the Administrative Agent, as the case may be, against such loss, and if the
amount of the specified currency so purchased exceeds (a) the sum originally due
to any Lender, the L/C Issuer or the Administrative Agent (as the case may be)
in the specified currency and (b) any amounts shared with other Lenders as a
result of allocations of such excess as a disproportionate payment to such
Lender under Section 10.06(d), such Lender, the L/C Issuer or the Administrative
Agent, as the case may be, agrees to remit such excess to the Borrowers.
.Joint and Several Liability. Each Borrower has determined that it is in the
best interest and in pursuance of its legitimate business purposes to induce the
Lenders to extend credit to the Borrowers pursuant to this Agreement. Each
Borrower acknowledges and represents that its business is integrally related to
the business of the other Borrower, that the availability of the Commitments to
each of the Borrowers benefits each Borrower individually and as a group.
Accordingly, each Borrower shall be jointly and severally liable (as a principal
and not as a surety, guarantor or other accommodation party) for each and every




--------------------------------------------------------------------------------




representation, warranty, covenant and obligation to be performed by the
Borrowers under this Agreement, the Notes and the other Loan Documents, and each
Borrower acknowledges that in extending the credit provided herein the
Administrative Agent and the Lenders are relying upon the fact that the
obligations of each Borrower hereunder are the joint and several obligations of
a principal. The invalidity, unenforceability or illegality of this Agreement,
the Notes or any other Loan Document as to one Borrower or the release by the
Administrative Agent or the Lenders of a Borrower hereunder or thereunder shall
not affect the Obligations of the other Borrower under this Agreement, the Notes
or the other Loan Documents, all of which shall otherwise remain valid and
legally binding obligations of the other Borrower.
.Cash Collateral.
(a)Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrowers shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrowers shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.19(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
(i)In addition, if the Administrative Agent notifies either Borrower at any time
that the Outstanding Amount of all L/C Obligations at such time exceeds 105% of
the Letter of Credit Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Borrowers shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Letter of Credit Sublimit.
(b)Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked
deposit accounts at Bank of America, which deposit accounts shall be
interest-bearing, in the case of any Cash Collateral provided by a Borrower, and
non-interest bearing, in the case of Cash Collateral provided by a Lender. The
Borrowers, and to the extent provided by any Lender, such Lender, hereby grant
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuer and the Lenders (including the Swing
Line Lender), and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.18(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the applicable Borrower or the relevant Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.18 or
Sections 2.03, 2.04, 2.05, 2.19 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;




--------------------------------------------------------------------------------




provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.18 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.
.Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:
(i)Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as a Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and a Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to a Borrower as a result of any judgment of a
court of competent jurisdiction obtained by such Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.19(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.04(i).




--------------------------------------------------------------------------------




(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Committed Loans of that Lender.
(a)Defaulting Lender Cure. If the Borrowers, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.19(a)(iv) with respect to that Lender),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of a Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.


ARTICLE III.TAXES, YIELD PROTECTION AND ILLEGALITY
.Taxes. For purposes of this Section 3.01, the term “applicable law” includes
FATCA.
(a)Payments Free of Taxes. Any and all payments by or on account of any
obligation of the respective Borrowers hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes provided, that if the applicable
withholding agent is required to deduct or withhold any Indemnified Taxes from
any such payment, then (i) the sum payable by the Borrower shall be increased as
necessary so that after making all required deductions or withholdings
(including deductions applicable to additional sums payable under this Section
3.01) the Recipient receives an amount equal to the sum it would have received
had no such deductions or withholdings been made, (ii) the applicable
withholding agent shall make such deductions and (iii) the applicable
withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Law.
(b)Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c)Indemnification by the Borrowers. Each Borrower shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by such Recipient and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to a Borrower by a Recipient
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender shall be conclusive absent manifest error.
The Borrower shall, indemnify the Administrative Agent, and shall




--------------------------------------------------------------------------------




make payment in respect thereof within ten (10) days after demand therefor, for
any amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(e) below.
(d)Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by any Borrower to a Governmental Authority, such Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after written demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).
(f)Status of Lenders. (i) Any Foreign Lender that is entitled to an exemption
from or reduction of withholding Tax under the law of the jurisdiction in which
a Borrower is resident for Tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrowers (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in clauses (i) through (iv) of this subsection (g)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Foreign Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii) Without limiting the generality of the foregoing, in the event the Borrower
is a U.S. Person, a Lender shall deliver to the Borrower and the Administrative
Agent whichever of the following is applicable:
(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such Tax treaty and (y)
with respect to any other applicable payments under any




--------------------------------------------------------------------------------




Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(C)executed originals of IRS Form W-8ECI,
(D)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or
(E)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K-4 on behalf of each such direct and indirect partner.
(i)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the U.S. Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
(ii)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (iv), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by either or both
of the Borrowers or with respect to which any Borrower has paid additional
amounts pursuant to this Section, it shall pay to such Borrower an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Borrower under this Section with respect to the Taxes or
Other Taxes giving




--------------------------------------------------------------------------------




rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that each Borrower, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to any
Borrower or any other Person.
.Illegality and Designated Lenders.
(a)If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate (whether denominated in Dollars
or an Alternative Currency), or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Committed Loans to
Eurocurrency Rate Loans, shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrowers that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable and such
Loans are denominated in Dollars, convert all such Eurocurrency Rate Loans of
such Lender to Base Rate Loans, (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative is advised in writing by such Lender
that it is no longer illegal for such Lender to determine or charge interest
rates based upon the Eurocurrency Rate. Upon any such prepayment or conversion,
the Borrowers shall also pay accrued interest on the amount so prepaid or
converted.
(b)If, in any applicable jurisdiction, the Administrative Agent, the L/C Issuer
or any Lender or any Designated Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Administrative Agent, the L/C Issuer or any Lender or its applicable
Designated Lender to (i) perform any of its obligations hereunder or under any
other Loan Document, (ii) to fund or maintain its participation in any Loan or
(iii) issue, make, maintain, fund or charge interest with respect to any Credit
Extension, such Person shall promptly notify the Administrative Agent, then,
upon the Administrative Agent notifying the Borrowers, and until such notice by
such Person is revoked, any obligation of such Person to issue, make, maintain,
fund or charge interest with respect to any such Credit Extension shall be
suspended, and to the extent required by applicable Law, cancelled. Upon receipt
of such notice, the Loan Parties shall, (A) repay that Person’s participation in
the Loans or other applicable Obligations on




--------------------------------------------------------------------------------




the last day of the Interest Period for each Loan or other Obligation occurring
after the Administrative Agent has notified the Borrowers or, if earlier, the
date specified by such Person in the notice delivered to the Administrative
Agent (being no earlier than the last day of any applicable grace period
permitted by applicable Law) and (B) take all reasonable actions requested by
such Person to mitigate or avoid such illegality.
.Inability to Determine Rates.
(a)If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Required Lenders determine that
(A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(B) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan, or (C) a fundamental
change has occurred in the foreign exchange or interbank markets with respect to
such Alternative Currency (including, without limitation, changes in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls) (in each case with respect to clause (i), “Impacted
Loans”), or (ii) the Administrative Agent or the Required Lenders determine that
for any reason Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Eurocurrency Rate Loan, the Administrative
Agent will promptly so notify the Borrowers and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein.
(b)Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent in consultation with the Borrower and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrowers
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (3) any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrowers written notice thereof.
.Increased Costs.
(a)Increased Costs Generally. If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurocurrency Rate) or the L/C
Issuer;
(ii)subject any Recipient to any Tax of any kind whatsoever (other than
Indemnified Taxes addressed in Section 3.01, Taxes described in clauses (b)
through (c) of the definition of Excluded




--------------------------------------------------------------------------------




Taxes and Connection Income Taxes) on its Loans, loan principal, Letters of
Credit, commitments, or other Obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrowers will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
(b)Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
(c)Mandatory Costs. If any Lender or the L/C Issuer incurs any Mandatory Costs
attributable to the Obligations, then from time to time the Company will pay to
such Lender or the L/C Issuer, as the case may be, such Mandatory Costs. Such
amount shall be expressed as a percentage rate per annum and shall be payable on
the full amount of the applicable Obligations.
(d)Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within thirty (30) days after receipt thereof.
(e)Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrowers of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
(f)Additional Reserve Requirements. The Borrowers shall pay to each Lender, as
long as any such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments




--------------------------------------------------------------------------------




or the funding of the Eurocurrency Rate Loans, such additional costs (expressed
as a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrowers shall have received at
least ten (10) days’ prior notice (with a copy to the Administrative Agent) of
such additional costs from such Lender. If a Lender fails to give notice ten
(10) days prior to the relevant Interest Payment Date, such additional costs
shall be due and payable thirty (30) days from receipt of such notice.
.Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b)any failure by either Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the applicable
Borrower;
(c)any failure by either Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or
(d)any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by either of the
Borrowers pursuant to Section 10.13;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrowers shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Base Rate used in
determining the Eurocurrency Rate for such Loan by a matching deposit or other
borrowing in the offshore interbank market for such currency for a comparable
amount and for a comparable period, whether or not such Eurocurrency Rate Loan
was in fact so funded.
.Mitigation Obligations; Replacement of Lenders.
(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Parent may replace such Lender in accordance with Section
10.13.




--------------------------------------------------------------------------------




.Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.


ARTICLE IV.CONDITIONS PRECEDENT TO Credit Extensions
.Conditions of Initial Credit Extension. The obligation of the L/C Issuer and
each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i)executed counterparts of this Agreement and the Guaranties, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrowers;
(ii)Notes executed by the Borrowers in favor of each Lender requesting Notes;
(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;
(iv)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each of the Borrowers and the other Loan Parties is validly existing, and to the
extent applicable, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
(v)a favorable opinion of (i) Andrews Kurth LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit H-1, (ii) NautaDutilh, Dutch, Curaçao, and Luxembourg counsel
to the Loan Parties, addressed to the Administrative Agent and each Lender that
is a Lender on the date hereof, as to the matters set forth in Exhibits H-2,
H-3, and H-4 respectively, (iii) McLeod Dixon LLP, Canadian counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender as to the matters
set forth in Exhibit H-5, (iv) Speechly Brocham LLP, UK counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender as to the matters
set forth in Exhibit H-6, (v) Maples and Calder, Ireland counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender as to the matters
set forth in Exhibit H-7, and (vi) Triay & Triay, Gibraltar counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender as to the matters
set forth in Exhibit H-8, and in each case such other matters concerning the
Loan Parties and the Loan Documents as the Required Lenders may reasonably
request;
(vi)a certificate of a Responsible Officer of each Borrower either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;
(vii)a certificate signed by a Responsible Officer of the Parent certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;
(viii)a duly executed and delivered copy of the Subordination Agreement
reasonably satisfactory to the Administrative Agent subordinating all
intercompany indebtedness among the Loan Parties to the Obligations
substantially in the form of Exhibit I;




--------------------------------------------------------------------------------




(ix)a duly executed and delivered copy of the Contribution and Indemnity
Agreement among the Guarantors apportioning the rights and obligations of each
Guarantor substantially in the form of Exhibit J; and
(x)such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.
(b)Each Lender shall have obtained all applicable licenses, consents, permits
and approvals as deemed necessary by such Lender in order to execute and perform
the transactions contemplated by the Loan Documents.
(c)Any fees required to be paid on or before the Closing Date shall have been
paid.
(d)Unless waived by the Administrative Agent, the Parent shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Parent and the Administrative Agent).
(e)All Committed Loans outstanding under the Fifth Amended and Restated Credit
Agreement shall have been repaid, and all accrued but unpaid interest,
commitment fees, and other amounts outstanding thereunder, including all amounts
required pursuant to Section 3.05, shall have been paid in full; provided that,
for the avoidance of doubt, Letters of Credit issued and outstanding under the
Fifth Amended and Restated Credit Agreement shall remain outstanding as Letters
of Credit hereunder and shall be subject to and governed by the terms and
conditions hereof.
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
.Conditions to all Credit Extensions. The obligation of each Lender to honor any
Request for Credit Extension (other than a Committed Loan Notice requesting only
a conversion of Committed Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:
(a)The representations and warranties of (i) the Borrowers contained in Article
V and (ii) each Loan Party contained in each other Loan Document or in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.
(b)No Default shall exist, or would result from such proposed Credit Extension
or the application of the proceeds thereof.
(c)The Administrative Agent and, if applicable, the L/C Issuer or the Swing Line
Lender, if no Autoborrow Agreement is then in effect, shall have received a
Request for Credit Extension in accordance with the requirements hereof.
(d)In the case of a Credit Extension to be denominated in an Alternative
Currency, such currency remains an Eligible Currency.
(e)There shall be no impediment, restriction, limitation or prohibition imposed
under Law or by any Governmental Authority, as to the proposed financing under
this Agreement or the repayment thereof




--------------------------------------------------------------------------------




or as to rights created under any Loan Document or as to application of the
proceeds of the realization of any such rights.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Borrowers and each Swing Line
Borrowing pursuant to an Autoborrow Agreement shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.


ARTICLE V.
REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:
.Existence and Standing. Each of Borrowers and their respective Subsidiaries is
a corporation, limited partnership, limited liability company or other Person
duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the Laws of its jurisdiction of incorporation or organization,
and has all requisite authority to conduct its business and is duly qualified or
licensed to transact business as a foreign corporation, limited partnership,
limited liability company or other Person and in good standing under the laws of
each jurisdiction in which the conduct of its operations or the ownership or
leasing of its Properties requires such qualification or licensing, except where
failure to be so qualified or licensed could not reasonably be expected to have
a Material Adverse Effect.
.Authorization and Validity. Each Loan Party has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution and delivery by each Loan
Party of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate
proceedings, and the Loan Documents to which any Loan Party is a party
constitute legal, valid and binding obligations of such Loan Party enforceable
against such Loan Party in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity
(regardless of whether considered in a proceeding in equity or at law).
.No Conflict; Government Consent. Neither the execution and delivery by each
Loan Party of the Loan Documents to which it is a party, nor the consummation of
the transactions therein contemplated, nor compliance with the provisions
thereof will violate (a) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on such Loan Party or any of its respective
Subsidiaries or (b) such Loan Party’s or any Subsidiary’s articles or
certificate of incorporation, partnership agreement, limited liability company
agreement certificate of partnership, articles or certificate of organization,
bylaws, or operating, management agreement or other constitutive documents, as
the case may be, or (c) the provisions of any indenture, instrument or agreement
to which such Loan Party or any of its respective Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of such Loan Party or any of
its respective Subsidiaries pursuant to the terms of any such indenture,
instrument or agreement, except, in the case of clauses (a) through (c), to the
extent that such violation could not reasonably be expected to have a Material
Adverse Effect. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by a Loan
Party or any of its respective Subsidiaries, is required to be obtained by such
Loan Party or any of its respective Subsidiaries in connection with the
execution and delivery of the Loan Documents, the borrowings under this
Agreement, the payment and performance by such Loan Party of the Obligations or
the legality, validity, binding effect or enforceability of any of the Loan
Documents, except, in each case, to the extent that the




--------------------------------------------------------------------------------




failure to obtain such order, consent, adjudication, approval, license,
authorization, validation, exemption or other action or to make such filing,
recording or registration could not reasonably be expected to have a Material
Adverse Effect.
.No Defaults or Violations of Law. No Default or Event of Default has occurred
and is continuing. No default (or event or circumstance occurred which, but for
the passage of time or the giving of notice, or both, would constitute a
default) has occurred and is continuing with respect to any note, indenture,
loan agreement, mortgage, lease, deed or other agreement to which any Borrower
or its respective Subsidiaries is a party or by which any of them or their
Properties is bound, except for such defaults that could not reasonably be
expected to have a Material Adverse Effect. Neither the Parent nor any of its
Subsidiaries is in violation of any applicable requirement of Law except for
such violations that could not reasonably be expected to have a Material Adverse
Effect.
.Financial Statements.
(a)The Audited Financial Statements heretofore delivered to the Lenders were
prepared in accordance with Agreement Accounting Principles in effect on the
date such statements were prepared and fairly present the consolidated financial
condition and operations of the Parent and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended.
(b)The unaudited consolidated balance sheets of the Parent and its Subsidiaries
dated March 31, 2014, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with Agreement Accounting Principles
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
(d)To the best knowledge of the Parent, no Internal Control Event exists or has
occurred since the date of the Audited Financial Statements that has resulted in
or could reasonably be expected to result in a misstatement in any material
respect, in any financial information delivered or to be delivered to the
Administrative Agent or the Lenders, of (i) covenant compliance calculations
provided hereunder or (ii) the assets, liabilities, financial condition or
results of operations of the Parent and its Subsidiaries on a consolidated
basis.
.[Reserved].
.Taxes. Each Borrower has filed, and has caused each Material Subsidiary to
file, all U.S. federal, state, local and foreign Tax returns and other reports
and all other Tax returns required to be filed, that such Borrower and each such
Material Subsidiary has paid all Taxes and other similar charges that are due
and payable, except (a) to the extent any of the same are being contested in
good faith by appropriate proceedings promptly initiated and diligently
conducted, and with respect to which adequate reserves have been set aside on
the books of such Person in accordance with Agreement Accounting Principles, or
(b) to the extent the failure to file such Tax returns or to pay such Taxes or
other similar charges could not reasonably be expected to have a Material
Adverse Effect. As of the Closing Date, none of the Guarantors are treated as
“controlled foreign corporations” under the Code.
.Litigation and Contingent Obligations. Except as set forth on Schedule 5.08,
there is no litigation, arbitration, governmental investigation, proceeding or
inquiry pending or, to the knowledge of any of their Officers, threatened in
writing against either Borrower or any Material Subsidiary which could
reasonably be expected to have a Material Adverse Effect or which seeks to
prevent, enjoin or delay the making of any Credit Extensions. Other than any
liability incident to any litigation, arbitration or proceeding which (a) could
not reasonably be expected to have a Material Adverse Effect or (b) is set forth
on Schedule




--------------------------------------------------------------------------------




5.08, the Borrowers and their Subsidiaries have no Material contingent
obligations not provided for or disclosed in the financial statements referred
to in Section 5.05.
.Subsidiaries. Schedule 5.09 contains an accurate list of all the Material
Subsidiaries of the Borrowers as of the Closing Date, and Schedule 5.09 sets
forth the respective jurisdictions of organization of such Material Subsidiaries
and the percentage of their respective capital stock or other ownership
interests owned by the Borrowers and their other Subsidiaries.
.ERISA.
(a)The US Borrower and each ERISA Affiliate have operated and administered each
Pension Plan and other Plan in compliance with all applicable laws, except for
such instances of noncompliance as have not resulted in and could not reasonably
be expected to result in a Material Adverse Effect. Neither the US Borrower nor
any ERISA Affiliate has incurred any liability pursuant to Title I or IV of
ERISA or the penalty or excise Tax provisions of the Code relating to employee
benefit plans (as defined in Section 3 of ERISA); and no event, transaction or
condition has occurred or exists or is threatened that could reasonably be
expected to result in the incurrence of any such liability by the US Borrower or
any ERISA Affiliate, or in the imposition of any Lien on any of the Properties
of the US Borrower or any ERISA Affiliate, in either case pursuant to Title I or
IV of ERISA or to such penalty or excise Tax provisions or to Section 401(a)(29)
or 412 of the Code, other than such liabilities or Liens as could not be
reasonably expected to have a Material Adverse Effect.
(b)The present value of the aggregate benefit liabilities under each Pension
Plan subject to Title IV of ERISA, determined as of the end of such Pension
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Pension Plan’s most recent actuarial
valuation report, did not exceed the aggregate current value of the assets of
such Pension Plan allocable to such benefit liabilities by an amount that is
material. The term “benefit liabilities” has the meaning specified in Section
4001 of ERISA and the terms “current value” and “present value” have the meaning
specified in Section 3 of ERISA.
(c)The US Borrower and its ERISA Affiliates do not currently have any liability
or obligation with respect to any material liabilities (and are not subject to
material contingent withdrawal liabilities) under Section 4201, 4204 or 4243 of
ERISA with respect to any Multiemployer Plan.
(d)The expected post-retirement benefit obligation (determined as of the last
day of the US Borrower’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 4980B of
the Code) of the US Borrower and its ERISA Affiliates is not material.
.Plan Assets. Neither Borrower is an entity deemed to hold “plan assets” within
the meaning of 29 C.F.R. § 2510.3-101 of an employee benefit plan (as defined in
Section 3(3) of ERISA) which is subject to Title I of ERISA or any plan (within
the meaning of Section 4975 of the Code). Each Borrower is an “operating
company” as defined in 29 C.F.R. 2510-101 (c).
.Accuracy of Information. No information, exhibit or report furnished by the
Parent or any of its Subsidiaries to the Administrative Agent or to any Lender
in connection with the negotiation of the Loan Documents contained any material
misstatement of fact or, when such statement is considered with all other
written statements furnished to the Administrative Agent or the Lenders in that
connection, omitted to state a material fact or any fact necessary to make the
statements contained therein not misleading, provided that financial information
furnished to the Administrative Agent or to any Lender in that connection with
respect to the Parent’s and each of its Subsidiaries’ projections were prepared
in good faith on the basis of the assumptions stated therein, which assumptions
were believed by the Parent and such Subsidiaries to be reasonable in all
material respects at the time made.
.Use of Proceeds. Each Borrower’s uses of the proceeds of the Loans made to it,
and of the Letters of Credit are, and will continue to be, legal and proper
corporate uses, and such uses do not violate and are otherwise consistent with
the terms of the Loan Documents, including, without limitation, Section




--------------------------------------------------------------------------------




6.10, and all requirements of Law (including Regulations T, U and X promulgated
by the Board of Governors of the Federal Reserve System).
.Regulation U. Margin stock (as defined in Regulation U) constitutes less than
twenty-five percent (25%) of the value of those assets of the Borrowers and
their Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.
.Material Agreements. Neither the Parent nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect.
.Ownership of Properties. Except as set forth on Schedule 7.01 or 7.03, on the
date of this Agreement, each Borrower and its respective Subsidiaries will have
good title, free of all Liens other than those permitted by Section 7.01, to all
of the Property and assets reflected in such Borrower’s most recent consolidated
financial statements provided to the Administrative Agent as owned by such
Borrower and its Subsidiaries, except to the extent that the failure to have
such good title (free of all Liens other than those permitted by Section 7.01)
could not reasonably be expected to have a Material Adverse Effect.
.Patents and Intellectual Property. Each Borrower and its Subsidiaries have
obtained all material patents, trademarks, service marks, trade names,
copyrights, licenses and other rights, that are necessary for the operation of
their businesses taken as a whole as presently conducted, except to the extent
that the failure to obtain such patents, trademarks, service marks, trade names,
copyrights, licenses or other rights could not reasonably be expected to have a
Material Adverse Effect.
.Environmental Matters. Neither Borrower nor any Subsidiary is in violation of
any Environmental Law to the extent that such violation could reasonably be
expected to have a Material Adverse Effect. Neither Borrower nor any Subsidiary
has received any notice to the effect that its operations are not in material
compliance with any of the requirements of applicable Environmental Laws or are
the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which noncompliance or remedial action
could reasonably be expected to have a Material Adverse Effect.
.Investment Company Act. Neither Borrower nor any Subsidiary is an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
.Labor Relations. Neither Borrower nor any of its respective Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (i) no unfair labor practice complaint pending
against any Borrower or any of its Subsidiaries or threatened against any of
them, before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against any Borrower or any of its Subsidiaries or, to the best of
either Borrower’s knowledge, threatened against any of them, (ii) no strike,
labor dispute, slowdown or stoppage pending against any Borrower or any of its
Subsidiaries or, to such Borrower’s knowledge, threatened in writing against any
Borrower or any of its Subsidiaries and (iii) no union representation petition
existing with respect to the employees of any Borrower or any of its
Subsidiaries and no union organizing activities are taking place, except with
respect to any matter specified in clause (i), (ii) or (iii) above, either
individually or in the aggregate, such as could not reasonably be expected to
have a Material Adverse Effect.
.Loan Parties as Percentage of Consolidated Entity. As of the Closing Date, the
Loan Parties have at least sixty percent (60%) of the total assets and total
revenues of the Parent and its Subsidiaries on a consolidated basis.
.Taxpayer Identification Number; Other Identifying Information. The true and
correct U.S. Taxpayer identification number of the US Borrower is set forth on
Schedule 10.02. The true and correct unique identification number of the Parent
as the same has been issued by its jurisdiction of organization and the name of
such jurisdiction are set forth on Schedule 5.22.




--------------------------------------------------------------------------------




.Representations as to Foreign Obligors. The Parent hereby represents and
warrants to the Administrative Agent and the Lenders that:
(a)The Parent and each other Foreign Obligor, if any, is subject to certain
civil and commercial Laws applicable to it in its country of organization with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to each Foreign Obligor, the “Applicable
Foreign Obligor Documents”), and the execution, delivery and performance by such
Foreign Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither the Parent nor any other Foreign Obligor, nor any of its respective
Property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which the Parent or any other Foreign Obligor is organized and
existing in respect of its obligations under the Applicable Foreign Obligor
Documents.
(b)The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which the Parent and each other Foreign Obligor, if
any, is organized and existing for the enforcement thereof against the Parent or
any other Foreign Obligor under the Laws of such jurisdiction, and to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents. It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents that the Applicable Foreign Obligor
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which the Parent or
any other Foreign Obligor, is organized and existing or that any registration
charge or stamp or similar Tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or Tax as has been timely
paid.
(c)There is no Tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which the Parent or any other Foreign Obligor is
organized and existing either (i) on or by virtue of the execution or delivery
of the Applicable Foreign Obligor Documents or (ii) on any payment to be made by
such Foreign Obligor pursuant to the Applicable Foreign Obligor Documents,
except as has been disclosed to the Administrative Agent.
(d)The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by the Parent and each other Foreign Obligor, if any, are,
under applicable foreign exchange control regulations of the jurisdiction in
which the Parent and each other Foreign Obligor, if any, is organized and
existing, not subject to any notification or authorization except (i) such as
have been made or obtained or (ii) such as cannot be made or obtained until a
later date (provided that any notification or authorization described in clause
(ii) shall be made or obtained as soon as is reasonably practicable).
.Sanctions Concerns and Anti-Corruption Laws.
(a)No Loan Party, nor any Subsidiary, nor, to the knowledge of the Loan Parties
and their Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions or (ii) located, organized or resident in a Designated
Jurisdiction. For the avoidance of doubt, the Parent has one or more
Subsidiaries in Russia, but such Subsidiaries are not, nor, to the knowledge of
the Loan Parties and their Subsidiaries, is any director, officer, employee,
agent, affiliate or representative thereof, an individual or entity that is, or
is owned or controlled by any individual or entity that is currently the subject
or target of any Sanctions and as such, those Russian Subsidiaries do not
violate this Section 5.24.
(b)The Loan Parties and their Subsidiaries have conducted their business in
compliance with applicable anti-corruption laws and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.






--------------------------------------------------------------------------------




ARTICLE VI.AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each of the Borrowers shall, and shall (except in the
case of the covenants set forth in Sections 6.01 and 6.02) cause each of their
respective Subsidiaries to:
.Financial Reporting. The Parent will maintain, for itself and its Subsidiaries,
on a consolidated basis, a system of accounting established and administered in
accordance with Agreement Accounting Principles, and furnish to the
Administrative Agent:
(a)Within ninety (90) days (or such longer period, up to an additional thirty
(30) days, for which an extension is permitted by the SEC) after the close of
each of its applicable fiscal years:
(i)an audit report of the Parent and its Subsidiaries, prepared on a
consolidated basis, that (1) is certified by an independent certified public
accounting firm of national recognized standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the financial position of the companies being reported on), (2) shall state that
such audit report presents fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows, (3) shall state that such audit report has been prepared in
conformity with Agreement Accounting Principles, and that the examination of
such auditors in connection with such audit report has been made in accordance
with the standards of the PCAOB, and (4) provides a reasonable basis for each
such opinion in the circumstances; provided that if the Administrative Agent, or
the Administrative Agent acting at the direction of the Required Lenders,
determines that such a reasonable basis has not been provided, the
Administrative Agent shall provide the Borrowers with written notice of such
determination which notice shall include the basis for such determination within
thirty (30) days of receipt of such audit report, provided, further, that the
Borrowers’ shall have thirty (30) days following the delivery of any such notice
from the Administrative Agent to cure any such defects; and
(ii)with respect only to the Borrowers, financial statements prepared on a
consolidating basis for themselves, including balance sheets as of the end of
such period, related statements of profit and loss, and a statement of cash
flows.
(b)Within forty-five (45) days (or such longer period, up to an additional
fifteen (15) days, for which an extension is permitted by the SEC) after the
close of the first three quarterly periods of each of its fiscal years, for
itself and its Subsidiaries, consolidated and, with respect only to the
Borrowers, consolidating unaudited balance sheets as at the close of each such
period and consolidated and consolidating profit and loss and a statement of
cash flows for the period from the beginning of such fiscal year to the end of
such quarter, all certified by its chief financial officer or treasurer.
(c)Together with the financial statements required under Sections 6.01(a) and
(b), a compliance certificate in substantially the form of Exhibit D signed by
its chief financial officer or treasurer showing in reasonable detail the
calculations necessary to determine compliance with the financial covenants set
forth in Section 7.13 and stating that no Default or Event of Default exists, or
if any Default or Event of Default exists, stating the nature and status
thereof.
(d)Promptly, if the Parent shall dispute any formal report or “management
letter” submitted to the Parent by its independent accountants in connection
with any annual, interim or special audit made by it of the books of the Parent,
a notice of such dispute setting forth in reasonable detail the nature of and
reasons for such dispute and attaching a copy of such report or “management
letter”.
.Notices; Other Information. Deliver to the Administrative Agent, in form and
detail satisfactory to the Administrative Agent and the Required Lenders the
following:
(a)promptly after the Borrowers and/or the Subsidiaries become aware thereof,
written notice of the occurrence of any Default or Event of Default and of any
other development, financial or otherwise, which could reasonably be expected to
have a Material Adverse Effect.




--------------------------------------------------------------------------------




(b)as soon as possible and in any event within ten (10) days after a Borrower
knows that any ERISA Event has occurred with respect to any Pension Plan (to the
extent that such ERISA Event could reasonably be expected to have a Material
Adverse Effect) a statement, signed by the chief financial officer or treasurer
of such Borrower, describing said ERISA Event and the action which such Borrower
proposes to take with respect thereto.
(c)as soon as reasonably possible and in any event within ten (10) Business Days
after a Borrower or any of its respective Subsidiaries becomes aware thereof,
written notice from a Responsible Officer of such Borrower of (a) any violation
of, noncompliance with, or remedial obligations under, any Environmental Laws
that could reasonably be expected to have a Material Adverse Effect, (b) any
release or threatened release affecting any Property owned, leased or operated
by a Borrower or any of its Subsidiaries that could reasonably be expected to
have a Material Adverse Effect, (c) the amendment or revocation of any permit,
authorization, registration, approval or similar right that could reasonably be
expected to have a Material Adverse Effect or (d) changes to any requirements of
Environmental Laws that could reasonably be expected to have a Material Adverse
Effect.
(d)promptly upon the furnishing thereof to the shareholders of the Parent,
copies of all financial statements, reports and proxy statements so furnished.
(e)as soon as reasonably possible and in any event within ten (10) Business Days
after a Borrower or any of its Subsidiaries becomes aware thereof, written
notice from a Responsible Officer of such Borrower of (a) the institution of any
action, suit, proceeding, governmental investigation or arbitration by any
Governmental Authority or other Person against or affecting such Borrower or any
of its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect and that has not been previously disclosed in writing to the
Administrative Agent and the Lenders pursuant to this Section 6.02 or (b) any
development in any action, suit, proceeding, governmental investigation or
arbitration previously disclosed to the Administrative Agent and the Lenders
pursuant to this Section 6.02, to the extent that such development could
reasonably be expected to have a Material Adverse Effect.
(f)promptly, and in any event within ten (10) Business Days after becoming aware
of any of the following, a written notice setting forth the nature thereof and
the action, if any, that a Borrower or an ERISA Affiliate proposes to take with
respect thereto: (a) with respect to any Pension Plan, any ERISA Event (to the
extent that such ERISA Event could reasonably be expected to have a Material
Adverse Effect), for which notice thereof has not been waived pursuant to
applicable regulations as in effect on the date hereof; or (b) the taking by the
PBGC of steps to institute, or the threatening by the PBGC of the institution
of, proceedings under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan, or the receipt by a
Borrower or any ERISA Affiliate of a notice from a Multiemployer Plan that such
action has been taken by the PBGC with respect to such Multiemployer Plan, in
each case, to the extent that the taking of such steps by the PBGC, or any such
threat by PBGC to institute such proceedings, or either Borrower’s or such ERISA
Affiliates’ receipt of such a notice, could reasonably be expected to have a
Material Adverse Effect; or (c) any event, transaction or condition that could
result in the incurrence of any material liability by a Borrower or any ERISA
Affiliate pursuant to Title I or IV of ERISA or the penalty or excise Tax
provisions of the Code relating to employee benefit plans, or in the imposition
of any Lien on any of material rights, properties or assets of a Borrower or any
ERISA Affiliate pursuant to Title I or IV of ERISA or such penalty or excise Tax
provisions; or (d) the inability or failure of a Borrower or any ERISA Affiliate
to make timely any payment or contribution to or with respect to any Pension
Plan, Multiemployer Plan or any other Plan, if such failure, either separately
or together with all other such failures, could reasonably be expected to be
material; or (e) any event with respect to any Pension Plan, Multiemployer Plan
and/or any other Plan, individually or in the aggregate, that could reasonably
be expected to result in a material liability.
(g)within sixty (60) days of the end of each fiscal quarter ending March 31st,
June 30th and September 30th and within one hundred twenty (120) days of the
fiscal quarter ending December 31st, a schedule by each material actively
operating legal entity listing no less than seventy-five percent (75%) of the
combined aggregate total assets and total revenues of the Parent and its
Subsidiaries.




--------------------------------------------------------------------------------




(h)such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
applicable Borrower posts such documents, or provides a link thereto on such
Borrower’s website on the internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on such Borrower’s behalf on
an internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) such Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender upon its request to such Borrower to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) such Borrower shall notify the Administrative
Agent and each Lender (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by a Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers or their Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” a Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
such Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
.Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted with adequate reserves in accordance with
Agreement Accounting Principles being maintained by the Parent, the US Borrower
or such Subsidiary or the failure to pay such Taxes or file such Tax returns
could not reasonably be expected to have a Material Adverse Effect; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property
with a value in excess of $5,000,000; and (c) all Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.




--------------------------------------------------------------------------------




.Preservation of Existence, Etc. (a) The Borrowers will, and will cause each
Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted and do all things necessary to remain duly incorporated or organized,
validly existing and (to the extent such concept applies to such entity) in good
standing as a corporation, partnership or limited liability company in its
jurisdiction of incorporation or organization, as the case may be, and maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted, except, in each case, to the extent that the failure
to perform such actions could not reasonably be expected to have a Material
Adverse Effect.
(a)The Borrowers will each preserve and maintain, and will cause each of its
respective Subsidiaries to preserve and maintain, its existence, rights,
franchises and privileges in the jurisdiction of its incorporation or
organization, and qualify and remain qualified, and cause each of its respective
Subsidiaries to qualify and remain qualified, as a foreign corporation in each
jurisdiction in which such qualification is material to the business and
operations of such Person or the ownership or leasing of the Properties of such
Person except to the extent, in each case (a) that a Subsidiary merges or
consolidates in compliance with Section 7.04 or otherwise ceases to be a
Subsidiary of either Borrower if such cessation is permitted under this
Agreement or (b) that except as provided in the foregoing clause (a), the
failure to perform such actions could not reasonably be expected to have a
Material Adverse Effect.
.Maintenance of Properties. Each Borrower will, and will cause each of its
respective Subsidiaries to, do all things necessary to maintain, preserve,
protect and keep its Property in good repair, working order and condition, and
make all necessary and proper repairs, renewals and replacements so that its
business carried on in connection therewith may be properly conducted at all
times, except, in each case, where failure to do so could not reasonably be
expected to have a Material Adverse Effect.
.Maintenance of Insurance. Each Borrower will, and will cause each Material
Subsidiary and each other Loan Party to, maintain with financially sound and
reputable insurance companies insurance on all their Property in such amounts
and covering such risks as is consistent with sound business practice, and the
Borrowers will furnish to any Lender upon request full information as to the
insurance carried.
.Compliance with Laws. Each Borrower will, and will cause each of its respective
Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all Environmental Laws, except, in each case, where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect. Without limitation of the foregoing, each Borrower shall, and shall
cause each of its respective Subsidiaries to, comply with all requirements of
Environmental Laws, operate Properties and conduct its business in accordance
with good environmental practices, and handle, treat, store and dispose of
hazardous materials or solid waste in accordance with such practices, except, in
each case, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
.Books and Records. Maintain proper and adequate books of record and account, in
conformity with Agreement Accounting Principles consistently applied shall be
made of all financial transactions and matters involving the assets and business
of each of the Borrowers or their respective Subsidiaries, as the case may be.
.Inspection Rights. Upon at least one (1) Business Day advance notice, each
Borrower will, and will cause each Material Subsidiary to, permit the
Administrative Agent, the L/C Issuer and the Lenders, by their respective
representatives and agents, to inspect, during regular business hours, any of
the Property, books and financial records of such Borrower and each Material
Subsidiary, to examine and make copies of the books of accounts and other
financial records of such Borrower and each Material Subsidiary, and to discuss
the affairs, finances and accounts of such Borrower and each Material Subsidiary
with, and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Administrative Agent, the L/C Issuer or
any Lender may designate, it being understood that all such information shall be
subject to the provisions of Section 10.07 hereof and shall not be used in any
way that could violate applicable law, including, without limitation, any
applicable securities laws.




--------------------------------------------------------------------------------




.Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document.
.Foreign Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which the Parent and any
other Foreign Obligor is organized and existing, and all approvals and consents
of each other Person in such jurisdiction, in each case that are required in
connection with the Loan Documents.
.Additional Guarantees. If at the end of any fiscal quarter the Borrowers and
all of the Subsidiaries that are Guarantors at such time do not have total
revenues and total assets equal to sixty percent (60%) of both the consolidated
total revenues and the total assets, respectively, of the Parent and all of its
Subsidiaries on a consolidated basis, as shown by the schedules and reports
required under Section 6.02(g), the Borrowers upon the request of the Required
Lenders will promptly (and in any event within thirty (30) days) cause
Subsidiaries of the Parent reasonably acceptable to the Administrative Agent and
Required Lenders to execute and deliver Guaranties of such Subsidiaries as the
Required Lenders may reasonably request to attain each of said sixty percent
(60%) levels and will cause such Persons to become Guarantors, all with
appropriate supporting documentation substantially similar to the documentation
delivered on the Closing Date by or with respect to the then-existing Guarantors
or otherwise reasonably acceptable to the Administrative Agent.
.Further Assurances in General. Upon the reasonable written request of the
Administrative Agent or the Required Lenders, each Borrower at its expense
shall, and shall cause each of its Subsidiaries to, promptly execute and deliver
all such other and further documents, agreements and instruments in compliance
with or accomplishment of the covenants and agreements of such Borrower or any
of its Subsidiaries in the Loan Documents.


ARTICLE VII.NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, neither Borrower shall, nor shall it permit any
Subsidiary to, directly or indirectly:
.Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(a)Liens pursuant to this Agreement or any other Loan Document;
(b)Liens securing Indebtedness permitted pursuant to Section 7.03 of up to
$15,000,000 in the aggregate at any one time outstanding.
(c)statutory Liens for Taxes or other assessments that are not yet delinquent
(or that, if delinquent, are being contested in good faith by appropriate
proceedings and for which the Borrowers or their Subsidiaries have set aside on
their books adequate reserves in accordance with Agreement Accounting Principles
consistently applied);
(d)Liens imposed by law which were incurred in the ordinary course of business,
such as carrier’s, warehousemen’s and mechanics’ liens, statutory landlord’s
liens and other similar liens arising in the ordinary course of business, and
(x) which do not in the aggregate materially detract from the value of such
Property or materially impair the use thereof in the operation of the business
of any Borrower or its Subsidiaries or (y) which are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject to such Lien or
procuring the release of the Property subject to such lien from arrest or
detention;
(e)Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation and Liens resulting from the operation of law
to the extent that any such judgment or order imposing such a Lien does not
otherwise constitute a Default;




--------------------------------------------------------------------------------




(f)Liens on any Property which do not secure Indebtedness and do not in the
aggregate materially detract from the value of such Property or materially
impair the use thereof in the operation of the business of any Borrower or its
Subsidiaries (including, without limitation, stock repurchased in accordance
with Section 7.05(c));
(g)Liens existing on the Closing Date and listed on Schedule 7.01, and any
subsequent extensions or renewals thereof;
(h)Liens on cash and Cash Equivalent Investments in an aggregate amount not to
exceed $500,000 to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations;
(i)Liens securing any purchase money Indebtedness or Capitalized Leases allowed
under Section 7.03(g) on the property or assets acquired in connection with the
incurrence of such purchase money Indebtedness;
(j)Liens on Property of the Person acquired as contemplated under Section
7.03(j) to secure Indebtedness permitted by Section 7.03(j);
(k)Liens upon any Property hereafter acquired by the Parent or any of its
Subsidiaries to secure Indebtedness in existence on the date of such acquisition
(but not incurred or created in connection with such acquisition), which
indebtedness is assumed by such Person simultaneously with such acquisition,
which Liens extend only to the Property so acquired and which is otherwise
non-recourse to the Parent and its Subsidiaries;
(l)Liens arising solely by virtue of any statutory or common law provision,
including without limitation any such Liens arising under the statutory or
common law of the U.S., the Netherlands or Curaçao, and Liens arising under
applicable general terms and conditions of a bank, in each case, relating to
banker’s liens, rights of set-off or similar rights and remedies as to deposit
accounts or other funds maintained with a creditor depository institution.
.[RESERVED]
.Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)Indebtedness under the Loan Documents;
(b)Indebtedness of the Borrowers or their Subsidiaries in respect of any Swap
Contracts permitted pursuant to Section 7.06.
(c)[Reserved];
(d)unsecured Indebtedness (other than Indebtedness described in clauses (a) and
(b) above) in an aggregate principal amount not to exceed $20,000,000 (or its
Dollar Equivalent amount) of the Loan Parties on a consolidated basis at any
time outstanding.
(e)Indebtedness existing on the Closing Date and described on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by any amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder.
(f)unsecured Indebtedness (i) owing from a Loan Party to a Loan Party, (ii)
subject to the terms of Section 7.05(g) and Section 7.05(i), owing to a Loan
Party by any Subsidiary or owing by a Loan Party to any Subsidiary, (iii) owing
from a Subsidiary that is not a Loan Party to a Subsidiary that is not a Loan
Party, or (iv) Indebtedness owing by any Subsidiary which is the subject of a
Permitted Intercompany Transaction so long as such Indebtedness is otherwise
permitted hereunder prior to and after consummation of the Permitted
Intercompany Transaction.
(g)other Indebtedness (in addition to any Indebtedness otherwise permitted
pursuant to this Section 7.03) of up to $25,000,000 (or its Dollar Equivalent
amount) outstanding at any one time and any guaranties thereof;
(h)other unsecured Indebtedness (in addition to any Indebtedness otherwise
permitted pursuant to this Section 7.03) consisting of funded debt in the form
of money market lines of credit or similar




--------------------------------------------------------------------------------




arrangements not to exceed $25,000,000 (or its Dollar Equivalent amount)
outstanding at any one time and any guaranties thereof;
(i)other unsecured Indebtedness (in addition to any Indebtedness otherwise
permitted pursuant to this Section 7.03), contingent or direct, not to exceed
$25,000,000 (or its Dollar Equivalent amount) outstanding at any one time in
respect of letters of credit issued for the account of any of the Loan Parties
in the conduct of their business in the ordinary course and any guaranties
thereof;
(j)Indebtedness in existence (but not incurred or created in connection with
such acquisition) on the date on which a Person is acquired (after the Closing
Date) by the Parent or any of its Subsidiaries and for which Indebtedness: (a)
neither the Parent nor any of its other Subsidiaries has any obligation with
respect to such Indebtedness, and (b) none of the Properties of the Parent or
any of its other Subsidiaries is bound (and any extensions, renewals,
modifications or refinancings thereof which do not increase the principal amount
thereof or shorten the respective maturities thereof or increase the collateral
therefor), not to exceed $25,000,000 outstanding at any one time;
(k)obligations for current Taxes, assessments, levies and other governmental
charges and for Taxes, assessments, levies and other governmental charges which
are not yet due or are being contested in good faith by appropriate action or
proceedings promptly initiated and diligently conducted, if such reserve as
shall be required by Agreement Accounting Principles shall be made therefore;
(l)other Indebtedness (in addition to any Indebtedness otherwise permitted
pursuant to this Section 7.03) that is subordinated to the Indebtedness of the
Borrowers and the Guarantors under the Loan Documents; provided any such
subordinated Indebtedness shall be subordinated on terms and conditions
satisfactory to the Administrative Agent in its sole discretion;
(m)other Indebtedness of any Subsidiary or Subsidiaries (in addition to any
Indebtedness otherwise permitted pursuant to this Section 7.03); provided such
Indebtedness in the aggregate at any one time outstanding does not exceed ten
percent (10%) of the Consolidated Total Assets of the Borrowers and their
Subsidiaries as of the end of the fiscal quarter most recently ended for which
financial statements have been provided;
(n)Indebtedness in an aggregate principal amount outstanding not to exceed
$300,000,000 at any time consisting of (i) the Private Placement Notes, and (ii)
unsecured Indebtedness of the US Borrower or the Borrowers to the extent that
(1) the principal maturity date for such unsecured Indebtedness is no earlier
than three months after the Maturity Date, (2) such unsecured Indebtedness does
not require any scheduled repayment, defeasance, or redemption of any principal
amount thereof prior to maturity, and (3) such unsecured Indebtedness is subject
to financial covenants which are no more restrictive than the financial
covenants set forth in this Agreement, and/or (iii) any refinancing or
replacement by the US Borrower or the Borrowers of such original Indebtedness
pursuant to clause (i) or (ii); provided that in the case of any such
refinancing or replacement pursuant to clause (iii) above, (1) the principal
maturity date for such Indebtedness is no earlier than three months after the
Maturity Date, (2) such Indebtedness does not require any scheduled repayment,
defeasance, or redemption of any principal amount thereof prior to maturity, and
(3) such Indebtedness is subject to financial covenants which are no more
restrictive than the financial covenants set forth in this Agreement;
(o)Indebtedness of the Parent and/or the Subsidiary Guarantors in connection
with any guaranty of Indebtedness under clause (n) above; and
(p)Guarantees by the Parent of obligations of its Subsidiaries incorporated in
the Netherlands arising as a result of guarantees filed with the Dutch Trade
Register pursuant to Section 2:403 of the Dutch Civil Code, but excluding any
Indebtedness incurred by such Subsidiaries other than (i) Indebtedness comprised
of guaranties of obligations other than Indebtedness and (ii) letters of credit
supporting obligations other than Indebtedness.
.Fundamental Changes. (a) Neither Borrower will, nor will it permit any of its
Subsidiaries to dissolve or consolidate with or merge into any Person or permit
any Person to consolidate with or merge into it, except that: (i) any Subsidiary
of the Parent may merge into or consolidate with any other Subsidiary




--------------------------------------------------------------------------------




of the Parent (provided that if either of such Subsidiaries is a Borrower, such
Borrower shall be the surviving entity), (ii) any Subsidiary of the Parent
(other than the US Borrower) may merge into or consolidate with the Parent (so
long as the Parent is the surviving entity), and (iii) any Subsidiary may
dissolve after transferring substantially all of its assets to the Parent or
another Subsidiary provided in each case that immediately after giving effect
and pro forma effect thereto, no event shall occur and be continuing which
constitutes a Default, and provided, further however that if the transferor
Subsidiary is a Loan Party, the transferee Subsidiary must be a Loan Party.
(a)Neither Borrower will, nor will it permit any of its Subsidiaries to (i)
sell, transfer, assign or otherwise dispose of the capital stock of any Loan
Party (except for Restricted Disbursements permitted pursuant to Section
7.05(g)) or (ii) other than pursuant to Permitted Intercompany Transactions,
sell, transfer, assign or otherwise dispose of any Property (except for sales or
other dispositions of inventory and surplus or obsolete equipment in the
ordinary course of business) in excess, in the aggregate for all such sales,
transfers, assignments, and dispositions prior to the Maturity Date, of an
amount equal to seven and one-half percent (7.5%) of the Consolidated Total
Assets of the Borrowers and their Subsidiaries as of the end of the fiscal
quarter most recently ended for which financial statements have been provided.
.Restricted Disbursements and Acquisitions. Neither Borrower will, nor will it
permit any Subsidiary to, make any Restricted Disbursements (including without
limitation, loans and advances to, and other Restricted Disbursements in,
Subsidiaries), or commitments therefor, or to create any Subsidiary or to become
or remain a partner in any partnership or joint venture, or to make any
Acquisition of any Person, except:
(a)Cash Equivalent Investments;
(b)existing Restricted Disbursements in Subsidiaries and other Restricted
Disbursements in each case, in, existence on the Closing Date and described in
Schedule 7.05;
(c)the repurchase of the Parent’s outstanding shares of common stock if
Consolidated Liquidity (as measured on a pro forma basis after giving effect to
such repurchase and any incurrence of Indebtedness in connection therewith)
exceeds $40,000,000; provided that in each case, such repurchase is made
pursuant to the valid authorization of the Parent’s shareholders and a copy of
each such authorization or resolution shall be delivered to the Administrative
Agent in accordance with Section 6.02(d) (each such repurchase, an “Eligible
Share Repurchase”);
(d)advances or extensions of credit on terms customary in the industry involved
in the form of accounts receivable incurred, and investments, loans, and
advances made in settlement of such accounts receivable, all in the ordinary
course of business;
(e)dividends paid by any direct or indirect Subsidiary of the Parent to the
Parent or to any other direct or indirect Subsidiary of the Parent;
(f)[Reserved];
(g)Restricted Disbursements (i) by any Loan Party in any Loan Party, (ii) by any
Subsidiary (other than a Loan Party) in a Loan Party; provided that any such
Restricted Disbursement constituting Indebtedness is subordinated to the
Obligations on the terms set forth in Exhibit I or other terms acceptable to the
Administrative Agent, and (iii) by any Subsidiary that is not a Loan Party in
any Subsidiary that is not a Loan Party;
(h)Acquisitions by the Parent and its Subsidiaries if the aggregate amount of
all Acquisitions for the previous twelve month period does not exceed
Consolidated EBITDA for the same twelve month period and Consolidated Liquidity
(as measured on a pro forma basis after giving effect to such Acquisitions and
any incurrence of Indebtedness in connection therewith) exceeds $40,000,000;
provided that in each case, (i) no Event of Default shall have occurred and be
continuing at the time of any such Acquisition or would result therefrom, (ii)
each such Acquisition is of an entity engaged in substantially the same line of
business as the Borrowers and their respective Subsidiaries, and (iii) after
giving pro forma effect to such Acquisition and any incurrence of Indebtedness
in connection therewith, the Borrowers and the other Loan Parties are




--------------------------------------------------------------------------------




in compliance with each of the other covenants set forth in this Agreement,
including without limitation, those set forth in Section 7.03 and 7.13;
(i)Restricted Disbursements by a Loan Party in or to Subsidiaries other than any
Loan Parties of not more than $5,000,000 (or its Dollar Equivalent Amount) in
excess of the Restricted Disbursements or Loans outstanding on the Closing Date
outstanding in the aggregate at any one time; provided, that if any Person in
which such Restricted Disbursement is made becomes a Loan Party, the actual
amount of the Restricted Disbursement in such Person shall no longer be
considered a Restricted Disbursement under this Section 7.05(i);
(j)Restricted Disbursements in the form of cash paid by either Borrower to the
holders of such Borrower’s Equity Interests; provided that (i) no Event of
Default shall have occurred and be continuing at the time or would result
therefrom, (ii) the Borrower is in compliance with Section 7.13 prior to and on
a pro forma basis after giving effect to such Restricted Disbursement and any
incurrence of Indebtedness in connection therewith, and (iii) Consolidated
Liquidity (as measured on a pro forma basis after giving effect to such
Restricted Disbursement and any incurrence of Indebtedness in connection
therewith) exceeds $40,000,000;
(k)any other Restricted Disbursement, in addition to those specifically
permitted in this Section 7.05, if after giving effect to such Restricted
Disbursements the aggregate amount of all such Restricted Disbursements does not
exceed $35,000,000;
(l)Restricted Disbursements acquired incidentally to and in conjunction with
acquisitions of assets permitted by this Section 7.05; provided that such
investments do not constitute more than five percent (5%) of the total
consideration paid for such acquisition;
(m)dividends payable solely in shares of capital stock of the payor of such
Dividends or in options, warrants or rights to purchase shares of such capital
stock;
(n)Restricted Distributions constituting Permitted Intercompany Transactions;
and
(o)Restricted Disbursements consisting of Guarantees by the Parent permitted
pursuant to Section 7.03(p).
.Swap Contracts. Neither Borrower will, nor will it permit any of its
Subsidiaries to, enter into any Swap Contracts other than (i) interest rate and
foreign exchange Swap Contracts entered into for purposes of hedging bona fide
interest and foreign exchange risk and (ii) Swap Contracts existing on the
Closing Date and described on Schedule 7.06.
.Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrowers
and their respective Subsidiaries on the date hereof or any business
substantially related or incidental thereto.
.Transactions with Affiliates. Neither Borrower will, nor will it permit any
Subsidiary to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except (a) pursuant to Permitted Intercompany
Transactions or (b) in the ordinary course of business and pursuant to the
reasonable requirements of such Borrower’s or such Subsidiary’s business and
upon fair and reasonable terms no less favorable to such Borrower or such
Subsidiary than such Borrower or such Subsidiary would obtain in a comparable
arms‑length transaction. No Loan Party will transfer assets or funds to any
Affiliate or Subsidiary that is not a Loan Party except for fair value, as
permitted under Sections 7.04(a) or (b) or as an investment permitted under
Section 7.05.
.Capital Expenditures. Neither Borrower will, nor will it permit any Subsidiary
to, make Consolidated Capital Expenditures unless (i) no Event of Default shall
have occurred and be continuing at the time of any such Consolidated Capital
Expenditure or would result therefrom and (ii) after giving pro forma effect to
any such Consolidated Capital Expenditure and any incurrence of Indebtedness in
connection therewith, the Borrowers and the other Loan Parties are in compliance
with each of the other covenants set forth in this Agreement, including without
limitation, those set forth in Section 7.03 and 7.13;




--------------------------------------------------------------------------------




.Use of Proceeds. Use the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose in violation of
Regulation U of the FRB.
.Restrictions on Subsidiaries. Neither Borrower will, nor will it permit any of
its Subsidiaries to, create or otherwise cause or suffer to exist any
encumbrance or restriction which prohibits or otherwise restricts (i) the
ability of any Subsidiary to (a) pay dividends or make other distributions or
pay any Indebtedness owed to any Loan Party, (b) make loans or advances to any
Loan Party, or (c) transfer any of its Properties to any Borrower or (ii) the
ability of any Borrower or any Subsidiary of such Borrower to create, incur,
assume or suffer to exist any Lien upon its Property to secure the Obligations
or to become a guarantor of the Obligations, other than prohibitions or
restrictions existing under or by reason of: (w) this Agreement and the other
Loan Documents; (x) applicable law; (y) Liens, prohibitions or restrictions
permitted by Section 7.01 and any documents or instruments governing the terms
of any Indebtedness or other obligations secured by any such Liens, provided
that such prohibitions or restrictions apply only to the Property subject to
such Liens; and (z) prohibitions or restrictions contained in any document or
instrument governing the terms of the Indebtedness permitted by Section 7.03(j),
or, in the case of Indebtedness permitted pursuant to Sections 7.03(n) and (o),
provisions in the documents or instruments governing the terms thereof that
require that (A) such Indebtedness be equally and ratably secured upon the
granting of a Lien to secure the Obligations (except with respect to Cash
Collateral required for outstanding Letters of Credit) or (B) any Subsidiary
that hereafter guaranties the Obligations also guaranty such Indebtedness.
.Fiscal Year. Neither Borrower shall change or modify its fiscal year as in
effect as of the Closing Date, without first giving the Administrative Agent at
least thirty (30) days prior written notice of such change.
.Financial Covenants.
(a)Coverage Ratio. The Parent will not permit the ratio, determined as of the
end of each of its fiscal quarters, for the then most recently ended four fiscal
quarters of (i) Consolidated EBITDA to (ii) Consolidated Interest Expense, to be
less than 3.00 to 1.00 for any period of four consecutive fiscal quarters.
(b)Leverage Ratio. The Parent will not permit the ratio, determined as of the
end of each of its fiscal quarters, for the then most-recently ended four fiscal
quarters of (i) Consolidated Net Indebtedness to (ii) Consolidated EBITDA to be
greater than 2.50 to 1.00; provided that solely for the purposes of calculating
Consolidated EBITDA for this Section 7.13(b), Consolidated EBITDA shall be
measured on a pro forma basis reasonably acceptable to the Administrative Agent.
.Sanctions. Directly or indirectly, use any Credit Extension or the proceeds of
any Credit Extension, or lend, contribute or otherwise make available such
Credit Extension or the proceeds of any Credit Extension to any Person, to fund
any activities of or business with any Person, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions in
any manner that would violate any Laws or Sanctions applicable to any Loan
Party, any Subsidiary, or any Person participating in the transaction, whether
as Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or
otherwise, or in any other manner that will result in a violation by any Person
(including any Person participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of
Sanctions.
.Anti-Corruption Laws. Directly or indirectly, use any Credit Extension or the
proceeds of any Credit Extension for any purpose which would breach the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 or other
similar legislation in other jurisdictions.


ARTICLE VIII.EVENTS OF DEFAULT AND REMEDIES
.Events of Default. Any of the following shall constitute an Event of Default:
(a)Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C




--------------------------------------------------------------------------------




Obligation, or (ii) within five (5) Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
(b)Specific Covenants. Either Borrower fails to perform or observe any term,
covenant or agreement contained in Article VII; or
(c)Other Defaults. Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in this
Agreement or any other Loan Document on its part to be performed or observed and
such failure continues unremedied for thirty (30) days following the delivery of
written notice to either Borrower by the Administrative Agent; or
(d)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of either Borrower or
any other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be materially incorrect or
misleading when made or deemed made; or
(e)Cross-Default. Failure of a Borrower or any Material Subsidiary to pay when
due any Material Indebtedness (other than any trade account subject to a bona
fide dispute and as to which the trade creditor has neither filed a lawsuit nor
caused a Lien to be placed upon any Property of such Borrower or Material
Subsidiary); or the default by a Borrower or any Material Subsidiary in the
performance (beyond the applicable grace period with respect thereto, if any) of
any term, provision or condition contained in any Material Indebtedness
Agreement, or any other event shall occur or condition exist, the effect of
which default, event or condition is to cause, or to permit the holder(s) of
such Material Indebtedness or the lender(s) under any Material Indebtedness
Agreement to cause, such Material Indebtedness to become due prior to its stated
maturity or any commitment to lend under any Material Indebtedness Agreement to
be terminated prior to its stated expiration date; or any Material Indebtedness
of a Borrower or any Material Subsidiary shall be declared to be due and payable
or required to be prepaid or repurchased (other than by a regularly scheduled
payment or required prepayment) prior to the stated maturity thereof; or a
Borrower or any Material Subsidiary shall not pay, or shall admit in writing its
inability to pay, its debts generally as they become due; or there occurs under
any Swap Contract constituting Material Indebtedness an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Borrower or any Material Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract constituting Material Indebtedness as
to which a Borrower or any Material Subsidiary is an Affected Party (as so
defined); or
(f)Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or a substantial portion of
its Property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or a substantial portion of its Property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or
(g)Inability to Pay Debts; Attachment. (i) Either Borrower or any other Loan
Party becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against a substantial portion
of the Property of any such Person and is not released, vacated or fully bonded
within 60 consecutive days after its issue or levy; or
(h)Judgments. There is entered against the Parent or any Subsidiary (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding $10,000,000 (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could




--------------------------------------------------------------------------------




reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of 10
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect or is not otherwise being
appropriately contested in good faith; or
(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Parent under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $10,000,000,
or (ii) the Parent or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $10,000,000; or
(j)Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document;
(k)Change of Control. There occurs any Change of Control;
(l)Environmental Laws. A Borrower or any Material Subsidiary shall (i) be the
subject of any proceeding or investigation pertaining to the release by such
Borrower or such Material Subsidiary of any toxic or hazardous waste or
substance into the environment, or (ii) violate any Environmental Law, which, in
the case of an event described in clause (i) or clause (ii), would have a
Material Adverse Effect; or
(m)Involuntary Delisting. The stock of the Parent is involuntarily delisted by
the NYSE or other public exchange on which it is traded.
.Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;
(c)require that the Parent Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and
(d)exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under Debtor Relief Laws, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Parent to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.
.Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02),




--------------------------------------------------------------------------------




any amounts received on account of the Obligations shall, subject to the
provisions of Sections 2.18 and 2.19, be applied by the Administrative Agent in
the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.18; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Parent or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.18, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.


ARTICLE IX.
ADMINISTRATIVE AGENT

.Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints, designates and authorizes Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the L/C Issuer, and neither Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
.Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise




--------------------------------------------------------------------------------




expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to own securities
of, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of banking, trust, financial, advisory,
underwriting or other business with any Loan Party or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders or to provide notice to
or consent of the Lenders with respect thereto.
.Exculpatory Provisions. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent and its
Related Parties:
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.
Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrowers, a Lender or the L/C Issuer.
Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
.Reliance by Administrative Agent. The Administrative Agent shall be entitled to
rely upon, and shall be fully protected in relying and shall not incur any
liability for relying upon, any notice, request, certificate, communication,
consent, statement, instrument, document or other




--------------------------------------------------------------------------------




writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall be fully protected in
relying and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. For purposes of determining compliance
with the conditions specified in Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objections.
.Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
.Resignation of Administrative Agent.
(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrowers. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrowers, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)With effect from the Resignation Effective Date (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) except for any indemnity
payments or other amounts then owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent




--------------------------------------------------------------------------------




(other than as provided in Section 3.07 and other than any rights to indemnity
payments or other amounts owed to the retiring Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub‑agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
(c)Any resignation or removal by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrower of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (ii) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
.Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the L/C
Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
.No Other Duties, Etc. Anything herein to the contrary notwithstanding, none of
the titles listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, the Arranger, a
Lender or the L/C Issuer hereunder.
.Administrative Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise




--------------------------------------------------------------------------------




(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, 2.10(b) and 10.04) allowed in such
judicial proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
2.10(b) and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.
.Guaranty Matters. The Lenders and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents. Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release any Subsidiary Guarantor from its obligations under the Guaranty
pursuant to this Section 9.10. As specified in this Section 9.10, the
Administrative Agent will, at the Borrowers’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to release such Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty, in each case in accordance with the terms of the Loan Documents and
this Section 9.10.


ARTICLE X.MISCELLANEOUS
.Amendments, Etc. No amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by either Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrowers or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
(a)waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;
(b)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;
(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable




--------------------------------------------------------------------------------




hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of either or both Borrowers to pay interest or
Letter of Credit Fees at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;
(e)change Section 2.13 or Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
(f)amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Lender;
(g)change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender; or
(h)release (i) all or substantially all of the value of the Guaranties or (ii)
the Parent from the Parent Guaranty, in each case without the written consent of
each Lender,
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Autoborrow Agreement and any fee letters executed in connection therewith may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto, and (v) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each affected Lender and that has been approved by the Required
Lenders, the Borrowers may replace such Non-Consenting Lender in accordance with
Section 10.13; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrowers to be made pursuant to
this paragraph).
.Notices; Effectiveness; Electronic Communication.
(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:




--------------------------------------------------------------------------------




(i)if to a Borrower, the Administrative Agent, the L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and
(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of either Borrower’s
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).




--------------------------------------------------------------------------------




(d)Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to
either Borrower, the Administrative Agent, the L/C Issuer and the Swing Line
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
(e)Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices, Notice of Loan Prepayment
and Swing Line Loan Notices) purportedly given by or on behalf of either or both
Borrowers even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrowers shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
.No Waiver; Cumulative Remedies. No failure by any Lender or the Administrative
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
.Expenses; Indemnity; Damage Waiver.
(a)Costs and Expenses. The Borrowers shall pay (i) all reasonable out‑of‑pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out‑of‑pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out‑of‑pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out‑of‑pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
(b)Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by either Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby




--------------------------------------------------------------------------------




or thereby, or, in the case of the Administrative Agent (and any sub-agent
thereof) and its Related Parties only, the administration of this Agreement and
the other Loan Documents, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by either or both
Borrowers or any of their respective Subsidiaries, or any Environmental
Liability related in any way to either or both Borrowers or any of their
respective Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
either or both of the Borrowers or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by either or both of the Borrowers or any other Loan Party against an
Indemnitee for a material breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if either or both of the Borrowers
or such other Loan Party has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction. This
Section 10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)Reimbursement by Lenders. To the extent that either or both of the Borrowers
for any reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).
(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(e)Payments. All amounts due under this Section shall be payable not later than
10 Business Days after demand therefor.
(f)Survival. The agreements in this Section shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.




--------------------------------------------------------------------------------




.Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
.Successors and Assigns.
(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee




--------------------------------------------------------------------------------




Group to a single assignee (or to an assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A)the consent of the Borrowers (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;
(C)the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and
(D)the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.
(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount, if any, required as set forth in
Schedule 10.06; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(v)No Assignment to Certain Persons. No such assignment shall be made (A) to a
Borrower or any of the Borrowers’ Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person. Assignment to any Person of Loans
with respect to the Parent shall only be permitted if the person to whom the
Loans are assigned is a Non-Public Lender.
(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting




--------------------------------------------------------------------------------




Lender for all purposes of this Agreement until such compliance occurs. For the
avoidance of doubt, the reallocation of a Defaulting Lender’s interests and/or
obligations pursuant to Section 2.19 shall not constitute an assignment.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for Tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, any Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or either Borrower or any of
the Borrowers’ respective Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01 (subject to the requirements and limitations therein,
including the requirements under Section 3.01(f) (it being understood that the
documentation required under Section 3.01(f) shall be delivered to the
participating Lender)), 3.04 and 3.05 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by law, each Participant




--------------------------------------------------------------------------------




also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender. Each Lender that sells a participation agrees, at the
Borrowers’ request and expense, to use reasonable efforts to cooperate with each
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 3.01 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender and such Participant shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(g)Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon thirty (30) days’ notice to the Borrowers
and the Lenders, resign as L/C Issuer and/or (ii) upon thirty (30) days’ notice
to the Borrowers, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrowers shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrowers to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Committed
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation,




--------------------------------------------------------------------------------




including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.
.Treatment of Certain Information; Confidentiality. Each of the Administrative
Agent, the Lenders and the L/C Issuer agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to a Borrower and its obligations, (g) with the consent of the
Borrowers or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than either of the
Borrowers.
For purposes of this Section, “Information” means all information received from
the Borrowers or any Subsidiary relating to either of the Borrowers or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by either of the Borrowers
or any Subsidiary, provided that, in the case of information received from
either of the Borrowers or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Parent or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.
.Right of Setoff. If an Event of Default shall have occurred and be continuing,
each Lender, the L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
L/C Issuer or any such Affiliate to or for the credit or the account of any
Borrower against any and all of the obligations of such Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C




--------------------------------------------------------------------------------




Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.19 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrowers and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
.Interest Rate Limitation. The Borrowers, the Administrative Agent, the L/C
Issuers and the Lenders intend to strictly comply with all applicable laws,
including applicable usury laws. Accordingly, the provisions of this Section
10.09 shall govern and control over every other provision of this Agreement or
any other Loan Document which conflicts or is inconsistent with this Section
10.09, even if such provision declares that it controls. As used in this Section
10.09, the term “interest” includes the aggregate of all charges, fees, benefits
or other compensation which constitute interest under applicable law, provided
that, to the maximum extent permitted by applicable law, (i) any non-principal
payment shall be characterized as an expense or as compensation for something
other than the use, forbearance or detention of money and not as interest, and
(ii) all interest at any time contracted for, reserved, charged or received
shall be amortized, prorated, allocated and spread, in equal parts during the
full term of the Obligations. In no event shall the Borrowers or any other
Person be obligated to pay, or any Lender or the L/C Issuer have any right or
privilege to reserve, receive or retain, (iii) any interest in excess of the
maximum amount of nonusurious interest permitted under the laws of the State of
Texas or the applicable laws (if any) of the United States or of any other
applicable state, or (iv) total interest in excess of the amount which such
Lender could lawfully have contracted for, reserved, received, retained or
charged had the interest been calculated for the full term of the Obligations at
the Highest Lawful Rate. On each day, if any, that the interest rate (the
“Stated Rate”) called for under this Agreement or any other Loan Document
exceeds the Highest Lawful Rate, the rate at which interest shall accrue shall
automatically be fixed by operation of this sentence at the Highest Lawful Rate
for that day, and shall remain fixed at the Highest Lawful Rate for each day
thereafter until the total amount of interest accrued equals the total amount of
interest which would have accrued if there were no such ceiling rate as is
imposed by this sentence. Thereafter, interest shall accrue at the Stated Rate
unless and until the Stated Rate again exceeds the Highest Lawful Rate when the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate. The daily interest rates to be used
in calculating interest at the Highest Lawful Rate shall be determined by
dividing the applicable Highest Lawful Rate per annum by the number of days in
the calendar year for which such calculation is being made. None of the terms
and provisions contained in this Agreement or in any other Loan Document which
directly or indirectly relate to interest shall ever be construed without
reference to this Section 10.09, or be construed to create a contract to pay for
the use, forbearance or detention of money at an interest rate in excess of the
Highest Lawful Rate. If the term of any Obligation is shortened by reason of
acceleration of maturity as a result of any Default or by any other cause, or by
reason of any required or permitted prepayment, and if for that (or any other)
reason any Lender at any time, including but not limited to, the stated
maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Highest Lawful Rate, then and in any such event all
of any such excess interest shall be canceled automatically as of the date of
such acceleration, prepayment or other event which produces the excess, and, if
such excess




--------------------------------------------------------------------------------




interest has been paid to such Lender, it shall be credited pro tanto against
the then-outstanding principal balance of the Borrowers’ obligations to such
Lender, effective as of the date or dates when the event occurs which causes it
to be excess interest, until such excess is exhausted or all of such principal
has been fully paid and satisfied, whichever occurs first, and any remaining
balance of such excess shall be promptly refunded to its payor. Chapter 346 of
the Texas Finance Code (which regulates certain revolving credit accounts
(formerly Tex. Rev. Civ. Stat. Ann. Art. 5069, Ch. 15)) shall not apply to this
Agreement or to any Loan, nor shall this Agreement or any Loan be governed by or
be subject to the provisions of such Chapter 346 in any manner whatsoever.
.Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
.Survival of Representations and Warranties. All representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.
.Severability. If any provision of this Agreement or the other Loan Documents is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
.Replacement of Lenders. If any Lender requests compensation under Section 3.04,
or if any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender is a Defaulting Lender or a Non-Consenting Lender or if any
other circumstance exists hereunder that gives the Borrower the right to replace
a Lender as a party hereto, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:
(a)the Borrowers shall have paid (or caused a Subsidiary to pay) to the
Administrative Agent the assignment fee specified in Section 10.06(b);
(b)such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the




--------------------------------------------------------------------------------




assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers or applicable Subsidiary (in the case of all other
amounts);
(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
(d)such assignment does not conflict with applicable Laws; and
(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
.Governing Law; Jurisdiction; Etc.
(a)GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.
(b)SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF TEXAS SITTING IN HARRIS COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF TEXAS, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH TEXAS STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
.Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS




--------------------------------------------------------------------------------




CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
.No Advisory or Fiduciary Responsibility. In connection with all aspects of each
transaction contemplated hereby, each Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) the credit facility
provided for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrowers and their respective Affiliates, on
the one hand, and the Administrative Agent and the Arranger, on the other hand,
and the Borrowers are capable of evaluating and understanding and understand and
accept the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the Administrative Agent and the Arranger each is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for either or both of the Borrowers or any of their respective
Affiliates, stockholders, creditors or employees or any other Person; (iii)
neither the Administrative Agent nor the Arranger has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of any Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the Administrative
Agent or the Arranger has advised or is currently advising any of the Borrowers
or their respective Affiliates on other matters) and neither the Administrative
Agent nor the Arranger has any obligation to any of the Borrowers or their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and the Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers and their respective
Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Administrative Agent and the Arranger
have not provided and will not provide any legal, accounting, regulatory or Tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and each Borrower and each other Loan Party has consulted its own
legal, accounting, regulatory and Tax advisors to the extent it has deemed
appropriate. Each Borrower and each other Loan Party hereby waives and releases,
to the fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty.
.Electronic Execution of Assignments and Certain Other Documents. The words
“delivery,” “execute,” “execution,” “signed,” “signature,” and words of like
import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent, the L/C Issuer nor any
Lender is under any obligation to agree to accept electronic




--------------------------------------------------------------------------------




signatures in any form or in any format unless expressly agreed to by the
Administrative Agent, the L/C Issuer or such Lender pursuant to procedures
approved by it and provided further without limiting the foregoing, upon the
request of any party, any electronic signature shall be promptly followed by
such manually executed counterpart.
.USA PATRIOT Act Notice. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.
.Judgment Currency. If, for the purposes of obtaining judgment in any court, it
is necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).
.Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES
.Amendment and Restatement. This Agreement shall be deemed to restate and amend
the Fifth Amended and Restated Credit Agreement in its entirety, and all of the
terms and provisions hereof shall supersede the terms and conditions thereof.
The Borrowers each hereby agree that, upon the effectiveness of this Agreement,
all “Letters of Credit” issued and outstanding under the Fifth Amended and
Restated Credit Agreement shall be deemed to be issued and outstanding as
Letters of Credit hereunder.
[Signature Pages Follow]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
CORE LABORATORIES N.V.,
a Netherlands limited liability company




--------------------------------------------------------------------------------






By:
Core Laboratories International B.V.,

its sole Managing Director    




By: /s/ Jacobus Schouten
Name: Jacobus Schouten
Title: Managing Director


Address:
Strawinskylaan 913

Tower A, Level 9
1077 XX Amsterdam
The Netherlands
Telephone:    +131 20 420-3191
Fax:    +131 20 717-1347


Core Laboratories (U.S.) Interests Holdings, Inc.,
a Texas corporation




By: /s/ C. Brig Miller
Name: C. Brig Miller
Title: Treasurer


Address:    6316 Windfern
Houston, Texas 77040


Telephone:    (713) 328-2101
Fax:    (713) 328-2151








--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as Administrative Agent
By: /s/ Anthony W. Kell
Name: Anthony W. Kell
Title: Vice President






--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
By: /s/ Anthony A. Eastman
Name: Anthony A. Eastman
Title: Vice President








--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A., as a Lender
By: /s/ Chris Kim
Name: Chris Kim
Title: Assistant Vice President






--------------------------------------------------------------------------------




SUNTRUST BANK, as a Lender
By: /s/ Sheryl Squires Kerley
Name: Sheryl Squires Kerley
Title: Vice President




--------------------------------------------------------------------------------




REGIONS BANK, as a Lender
By: /s/ Joey Powell
Name: Joey Powell
Title: Senior Vice President




--------------------------------------------------------------------------------




COMERICA BANK, as a Lender
By: /s/ Bradley Kuhn
Name: Bradley Kuhn
Title: AVP








--------------------------------------------------------------------------------




EXHIBIT A


FORM OF COMMITTED LOAN NOTICE


Date: ___________, _____


To: Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Sixth Amended and Restated Credit Agreement,
dated as of August 29, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the Agreement; the terms
defined therein being used herein as therein defined), among Core Laboratories
N.V., a Netherlands limited liability company and Core Laboratories (U.S.)
Interests Holdings, Inc., a Texas corporation (each herein called a Borrower and
collectively called the Borrowers), the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.


The [Name of Borrower] hereby requests, on behalf of itself (select one):


c Borrowing of Committed Loans     c conversion or continuation of Loans


1. On
(a Business Day).

2. In the amount of ____________________ .
3. Comprised of ____________________ . [Type of Committed Loan requested]
4. In the following currency: ____________________
5. For Eurocurrency Rate Loans: with an Interest Period of ___ months.
6. On behalf of ____________________ [insert name of applicable Borrower].
The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.


[NAME OF APPLICABLE BORROWER]






By:
Name:
Title:






--------------------------------------------------------------------------------






EXHIBIT B


FORM OF SWING LINE LOAN NOTICE


Date: ___________, _____


To:    Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Sixth Amended and Restated Credit Agreement,
dated as of August 29, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the Agreement; the terms
defined therein being used herein as therein defined), among Core Laboratories
N.V., a Netherlands limited liability company and Core Laboratories (U.S.)
Interests Holdings, Inc., a Texas corporation (each herein called a Borrower and
collectively called the Borrowers), the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.


The undersigned hereby requests a Swing Line Loan:


1. On ____________________(a Business Day).


2. In the amount of $ ____________________.


The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.


[NAME OF APPLICABLE BORROWER]






By:
Name:
Title:




--------------------------------------------------------------------------------






EXHIBIT C


FORM OF NOTE


[$Commitment Amount]                                 [__________], 2014


Each of Core Laboratories N.V., a Netherlands limited liability company and Core
Laboratories (U.S.) Interests Holdings, Inc., a Texas corporation (each herein
called a Borrower and collectively called the Borrowers), hereby jointly and
severally promises to pay to [NAME OF LENDER] (the Lender) the principal sum of
[COMMITMENT AMOUNT] ($Commitment Amount) or, if less, the aggregate unpaid
principal amount of all Loans made by the Lender to the Borrower pursuant to the
Agreement (as hereinafter defined), to the Administrative Agent for the account
of the Lender in the currency in which such Committed Loan was denominated and
in Same Day Funds at the Administrative Agent’s Office for such currency,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement. The Borrowers shall pay the principal of
and accrued and unpaid interest on the Loans in full on the Facility Termination
Date. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Agreement.


The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.


This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, that certain Sixth Amended and Restated Credit Agreement dated as
of August 29, 2014 (which, as it may be amended or modified and in effect from
time to time, is herein called the Agreement), among the Borrowers, the lenders
party thereto, including the Lender, and Bank of America, N.A, as Administrative
Agent, to which Agreement reference is hereby made for a statement of the terms
and conditions governing this Note, including the terms and conditions under
which this Note may be prepaid or its maturity date accelerated. This Note is
guaranteed pursuant to the Guaranties, all as more specifically described in the
Agreement, and reference is made thereto for a statement of the terms and
provisions thereof. Capitalized terms used herein and not otherwise defined
herein are used with the meanings attributed to them in the Agreement.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS.












--------------------------------------------------------------------------------






CORE LABORATORIES N.V., a Netherlands limited liability company
By: Core Laboratories International B.V., its sole Managing Director




By: ____________________________________
Name: _________________________________
Title: __________________________________




CORE LABORATORIES (U.S.) INTERESTS HOLDINGS, INC., a Texas corporation,




By: ____________________________________
Name: _________________________________
Title: __________________________________




--------------------------------------------------------------------------------




SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF CORE LABORATORIES N.V. AND CORE LABORATORIES (U.S.)
INTERESTS HOLDINGS, INC.,
DATED [__________], 2014


 Date
Type of Loan Made
Currency and Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------








EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
To:    The Lenders parties to the
Credit Agreement Described Below


This Compliance Certificate is furnished pursuant to that certain Sixth Amended
and Restated Credit Agreement dated as of August 29, 2014 (as amended, modified,
renewed or extended from time to time, the “Agreement”) among Core Laboratories
N.V. (the “Parent”), Core Laboratories (U.S.) Interests Holdings, Inc. (the “US
Borrower”, and together with the Parent the “Borrowers”), the various financial
institutions that are or may become parties thereto (collectively, the
“Lenders”), Bank of America, N.A., as agent (the “Administrative Agent”) for the
Lenders, as a swing line lender (a “Swing Line Lender”) and as the letter of
credit issuing bank (the “L/C Issuer”). Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement. The undersigned hereby certifies that the undersigned
is the duly elected ______________ of the Parent.
THE UNDERSIGNED HEREBY FURTHER CERTIFIES THAT, TO THE KNOWLEDGE OF THE
UNDERSIGNED, AFTER DUE INQUIRY:
1.
There is no condition or event which constitutes a Default or Event of Default
during or at the end of the accounting period covered by the attached financial
statements or as of the date of this Certificate, except as set forth below;



2.
Schedule I attached hereto sets forth financial data and computations evidencing
the Parent’s compliance with the financial covenants set forth in Section 7.13
of the Agreement; and



3.
Schedule II hereto sets forth the determination of the interest rates to be paid
for Credit Extensions and the commitment fee rates commencing on the fifth day
following the delivery hereof.



Described below are the exceptions, if any, to paragraph 1 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Parent has taken, is taking, or proposes to
take with respect to each such condition or event:
The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this ___ day of
__________, 20__.
By:        ____________________________
Title:    ____________________________








For Core Laboratories N.V.




--------------------------------------------------------------------------------






SCHEDULE I TO COMPLIANCE CERTIFICATE OF THE PARENT
Compliance as of _________, 20__ with
Provisions of Section 7.13 of
the Credit Agreement




--------------------------------------------------------------------------------






SCHEDULE II TO COMPLIANCE CERTIFICATE
Parent’s Applicable Rate Calculation




--------------------------------------------------------------------------------








EXHIBIT E
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]    1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2     Assignee identified in item 2 below
([the][each, an] “Assignee”). [It is understood and agreed that the rights and
obligations of [the Assignors][the Assignees]3 hereunder are several and not
joint.]4 Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities5 and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing,


1.
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2.
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3.
Select as appropriate.

4.
Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5.
Include all applicable subfacilities.







--------------------------------------------------------------------------------






including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.


1.
Assignor[s]:    ________________________________________________________            

                
2.
Assignee[s]:    ________________________________________________________            

                
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.
Borrower(s):    ________________________________________________________

            
4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement



5.
Credit Agreement: Sixth Amended and Restated Credit Agreement, dated as of
August 29, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Core Laboratories N.V., a
Netherlands limited liability company and Core Laboratories (U.S.) Interests
Holdings, Inc., a Texas corporation (each herein called a “Borrower” and
collectively called the “Borrowers”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender

6.
Assigned Interest[s]:    





Assignor[s]b
Assignee[s]c
Facility
Assignedd
Aggregate
Amount of
Commitment/Loans
for all Lenderse
Amount of
Commitment/Loans
Assignedf
Percentage
Assigned of
Commitment/
Loansg
CUSIP
Number
 
 
___________
$______________
$_________
___________%
 
 
 
___________
$______________
$_________
___________%
 
 
 
___________
$______________
$_________
___________%
 

a.
The reference to “Loans” in the table should be used only if the Credit
Agreement provides for Term Loans.

b.
List each Assignor, as appropriate.

c.
List each Assignee, as appropriate.

d.
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, “Term Loan Commitment”, etc.).

e.
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

f.
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



7.
Trade Date:]To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.







--------------------------------------------------------------------------------




Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:




ASSIGNOR
[NAME OF ASSIGNOR]
By:        ____________________________________
Title:    ____________________________________
ASSIGNEE
[NAME OF ASSIGNEE]
By:        ____________________________________
Title:    ____________________________________
[Consented to and]12     Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent




By:    ____________________________________
Title:    ____________________________________




[Consented to:]13    


[BORROWERS]




By:    ____________________________________
Title:    ____________________________________


12.
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

13.
To be added only if the consent of the Borrowers and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.









--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
[________________________]15    


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.
Representations and Warranties.

1.1.Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2.Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii),
(v)[,][and] (vi) [and (vii)] of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section __ thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such]


12.
Describe Credit Agreement at option of Administrative Agent.







--------------------------------------------------------------------------------






Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance upon the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.


2.
Payments. From and after the Effective Date, the Administrative Agent shall make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.



3.
General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.







--------------------------------------------------------------------------------






EXHIBIT F
FORM OF


AMENDED AND RESTATED PARENT GUARANTY


THIS AMENDED AND RESTATED PARENT GUARANTY (this “Guaranty”) is made as of August
29, 2014 by Core Laboratories N.V. (the “Parent Guarantor”) in favor of the
Administrative Agent, for the benefit of the Lenders, the L/C Issuer and the
Swing Line Lender, under the Credit Agreement referred to below;
Witnesseth:
WHEREAS, the Parent Guarantor, Core Laboratories (U.S.) Interests Holdings, Inc.
(the “US Borrower”, together with the Parent Guarantor, the “Borrowers”) the
various financial institutions that are or may become parties thereto
(collectively, the “Lenders”), Bank of America, N.A., as administrative agent
(the “Administrative Agent”) for the Lenders, as a lender and a swing line
lender (in such capacity, the “Swing Line Lender”) and as a letter of credit
issuing bank (the “L/C Issuer), have entered into that certain Sixth Amended and
Restated Credit Agreement dated as of even date herewith (as the same may be
amended or modified from time to time, the “Credit Agreement”), providing,
subject to the terms and conditions thereof, for extensions of credit to be made
by the Lenders and the L/C Issuer to the Parent Guarantor and the US Borrower;
WHEREAS, it is a condition precedent to the Administrative Agent, the Lenders,
the L/C Issuer, the Swing Line Lender and the other parties executing the Credit
Agreement that the Parent Guarantor execute and deliver this Guaranty whereby
the Parent Guarantor shall guarantee the payment when due of the Guaranteed
Obligations, as defined below; and
WHEREAS, in order to induce the Lenders, the L/C Issuer, the Swing Line Lender
and the Administrative Agent to enter into the Credit Agreement, and because the
Parent Guarantor has determined that executing this Guaranty is in its interest
and to its financial benefit, the Parent Guarantor is willing to guarantee the
Guaranteed Obligations, as defined below, of the US Borrower;
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
SECTION 1.

SECTION 2. 1.    Selected Terms Used Herein.
“Guaranteed Obligations” is defined in Section 3 below.
SECTION 2. 2.    Terms in Credit Agreement. Other capitalized terms used herein
but not defined herein shall have the meaning set forth in the Credit Agreement.
SECTION 2.

SECTION 2. 1.    [Intentionally Blank]
SECTION 2. 2.    [Intentionally Blank]
SECTION 3.The Guaranty. The Parent Guarantor hereby absolutely and
unconditionally guarantees, as primary obligor and not as surety, the full and
punctual payment (whether at stated maturity, upon acceleration or early
termination or otherwise, and at all times thereafter) and performance of the




--------------------------------------------------------------------------------




Obligations, including without limitation any such Obligations incurred or
accrued during the pendency of any bankruptcy, insolvency, receivership or other
similar proceeding, whether or not allowed or allowable in such proceeding
(collectively, being referred to as the “Guaranteed Obligations”). Upon failure
by the US Borrower to pay punctually any such amount, the Parent Guarantor
agrees that it shall forthwith on demand pay to the Administrative Agent for the
benefit of the Lenders and, if applicable, their Affiliates, the amount not so
paid at the place and in the manner specified in the Credit Agreement, any Note,
or the relevant Loan Document, as the case may be. This Guaranty is a guaranty
of payment and not of collection. The Parent Guarantor waives any right to
require the Lender to sue the US Borrower, any other guarantor, or any other
person obligated for all or any part of the Guaranteed Obligations, or otherwise
to enforce its payment against any collateral securing all or any part of the
Guaranteed Obligations.
SECTION 4.Guaranty Unconditional. The obligations of the Parent Guarantor
hereunder shall, to the fullest extent permitted by law, be unconditional and
absolute and, without limiting the generality of the foregoing, shall, to the
fullest extent permitted by law, not be released, discharged or otherwise
affected by:
(i)any extension, renewal, settlement, compromise, waiver or release in respect
of any of the Guaranteed Obligations, by operation of law or otherwise, or any
obligation of any other guarantor of any of the Guaranteed Obligations, or any
default, failure or delay, willful or otherwise, in the payment or performance
of the Guaranteed Obligations;
(ii)any modification or amendment of or supplement to the Credit Agreement, any
Note or any other Loan Document;
(iii)any release, nonperfection or invalidity of any direct or indirect security
for any obligation of the US Borrower under the Credit Agreement, any Note, any
other Loan Document, or any obligations of any other guarantor of any of the
Guaranteed Obligations, or any action or failure to act by the Administrative
Agent, any Lender or any Affiliate of any Lender with respect to any collateral
securing all or any part of the Guaranteed Obligations;
(iv)any change in the corporate existence, structure or ownership of the US
Borrower or any other guarantor of any of the Guaranteed Obligations, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting it
or the US Borrower, or any other guarantor of the Guaranteed Obligations, or its
assets or any resulting release or discharge of any obligation of it or the US
Borrower, or any other guarantor of any of the Guaranteed Obligations;
(v)the existence of any claim, setoff or other rights which it may have at any
time against the US Borrower, any other guarantor of any of the Guaranteed
Obligations, the Administrative Agent, any Lender or any other Person, whether
in connection herewith or any unrelated transactions;
(vi)any invalidity or unenforceability relating to or against the US Borrower,
or any other guarantor of any of the Guaranteed Obligations, for any reason
related to the Credit Agreement, any other Loan Document, or any provision of
applicable law or regulation purporting to prohibit the payment by it or the US
Borrower, or any other guarantor of the Guaranteed Obligations, of the principal
of or interest on any Note or any other amount payable by it or the US Borrower
under the Credit Agreement, any Note, or any other Loan Document; or
(vii)any other act or omission to act or delay of any kind by the US Borrower,
any other guarantor of the Guaranteed Obligations, the Administrative Agent, the
L/C Issuer, the Swing Line Lender, any Lender or any other Person or any other
circumstance whatsoever which might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of its obligations hereunder.
SECTION 5.Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances. The Parent Guarantor’s obligations hereunder shall remain in full
force and effect until all Guaranteed Obligations shall have been indefeasibly
paid in full and the Commitments under the Credit Agreement shall have




--------------------------------------------------------------------------------




terminated or expired. If at any time any payment of the principal of or
interest on any Note or any other amount payable by the US Borrower or any other
party under the Credit Agreement or any other Loan Document is rescinded or must
be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of the US Borrower or otherwise, the Parent Guarantor’s
obligations hereunder with respect to such payment shall be reinstated as though
such payment had been due but not made at such time.
SECTION 6.Waivers. The Parent Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the US Borrower, any other guarantor of
any of the Guaranteed Obligations, or any other Person.
SECTION 7.Subrogation. The Parent Guarantor hereby agrees not to assert any
right, claim or cause of action, including, without limitation, a claim for
subrogation, reimbursement, indemnification or otherwise, against the US
Borrower arising out of or by reason of this Guaranty or the obligations
hereunder, including, without limitation, the payment or securing or purchasing
of any of the Guaranteed Obligations by the Parent Guarantor unless and until
the Guaranteed Obligations (other than indemnification obligations and other
similar obligations that survive the termination of the Loan Documents but which
are not yet due and payable as of such time) are indefeasibly paid in full, any
commitment to lend under the Credit Agreement and any other Loan Documents is
terminated.
SECTION 8.Stay of Acceleration. If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the US Borrower, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, any Note or any other Loan
Document shall nonetheless be payable by the Parent Guarantor hereunder
forthwith on demand by the Administrative Agent made at the request of the
Required Lenders.
SECTION 9.Application of Payments. All payments received by the Administrative
Agent hereunder shall be applied by the Administrative Agent to payment of the
Guaranteed Obligations in the following order unless a court of competent
jurisdiction shall otherwise direct:
(a)FIRST, to payment of all costs and expenses of the Administrative Agent
incurred in connection with the collection and enforcement of the Guaranteed
Obligations or of any security interest granted to the Administrative Agent in
connection with any collateral securing the Guaranteed Obligations;
(b)SECOND, to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest and fees, pro rata among the Lenders and their
Affiliates in accordance with the amount of such accrued and unpaid interest and
fees owing to each of them;
(c)THIRD, to payment of the principal of the Guaranteed Obligations then due and
unpaid from the US Borrower to any of the Lenders or their Affiliates, pro rata
among the Lenders and their Affiliates in accordance with the amount of such
principal payments then due and unpaid owing to each of them; and
(d)FOURTH, to payment of any Guaranteed Obligations (other than those listed
above) pro rata among those parties to whom such Guaranteed Obligations are due
in accordance with the amounts owing to each of them.
SECTION 10.Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (i) in the
case of the Parent Guarantor at its address or facsimile number set forth on the
signature pages hereof, (ii) in the case of the Administrative Agent or any
Lender, at its address or facsimile number set forth below its signature to the
Credit Agreement (iii) in the case of any party, at such other address or
facsimile number as such party may hereafter specify for the purpose by notice
to the Administrative




--------------------------------------------------------------------------------




Agent and the Borrowers in accordance with the provisions of Section 10.02 of
the Credit Agreement. Each such notice, request or other communication shall be
effective (x) if given by facsimile transmission, when transmitted to the
facsimile number specified in this Section and confirmation of receipt is
received, (y) if given by mail, 72 hours after such communication is deposited
in the mail with first class postage prepaid, addressed as aforesaid, or (z) if
given by any other means, when delivered (or, in the case of electronic
transmission, received) at the address specified pursuant to this Section.
SECTION 11.No Waivers. No failure or delay by the Administrative Agent, the L/C
Issuer, the Swing Line Lender or any Lenders in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Guaranty, the Credit Agreement, any Note and the other Loan
Documents shall be cumulative and not exclusive of any rights or remedies
provided by law.
SECTION 12.No Duty to Advise. The Parent Guarantor assumes all responsibility
for being and keeping itself informed of the US Borrower’s financial condition
and assets, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations and the nature, scope and extent of the risks that
the Parent Guarantor assumes and incurs under this Guaranty, and agrees that
neither the Administrative Agent, the L/C Issuer, the Swing Line Lender, the
Sole Lead Arranger, the Sole Book Runner, nor any other Lender has any duty to
advise the Parent Guarantor of information known to it regarding those
circumstances or risks.
SECTION 13.Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent, the L/C Issuer, the Swing Line Lender, the Sole Lead
Arranger, the Sole Book Runner and the Lenders and their respective successors
and permitted assigns and in the event of an assignment of any amounts payable
under the Credit Agreement, any Note, or the other Loan Documents, the rights
hereunder, to the extent applicable to the indebtedness so assigned, shall be
transferred with such indebtedness. This Guaranty shall be binding upon each of
the Subsidiary Guarantors and their respective successors and permitted assigns.
SECTION 14.Changes in Writing. Neither this Guaranty nor any provision hereof
may be changed, waived, discharged or terminated orally, but only in writing
signed by the Parent Guarantor and the Administrative Agent with the consent of
the Required Lenders.
SECTION 15.Costs of Enforcement. The Parent Guarantor agrees to pay all costs
and expenses including, without limitation, all court costs and attorneys’ fees
and expenses paid or incurred by the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any Lender or any Affiliate of any Lender in endeavoring to
collect all or any part of the Guaranteed Obligations from, or in prosecuting
any action against, the US Borrower, Guarantors or any other guarantor of all or
any part of the Guaranteed Obligations.
SECTION 16.GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. THIS
GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF TEXAS. THE PARENT GUARANTOR HEREBY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
TEXAS AND OF ANY TEXAS STATE COURT SITTING IN HARRIS COUNTY, TEXAS AND FOR
PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS GUARANTY
(INCLUDING, WITHOUT LIMITATION, ANY OF THE OTHER LOAN DOCUMENTS) OR THE
TRANSACTIONS CONTEMPLATED HEREBY. THE PARENT GUARANTOR IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH ANY OF THEM MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH
A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. THE PARENT GUARANTOR, AND THE ADMINISTRATIVE
AGENT, THE L/C ISSUER,




--------------------------------------------------------------------------------




THE SWING LINE LENDER AND THE LENDERS ACCEPTING THIS GUARANTY, HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
SECTION 17.Taxes, etc. All payments required to be made by the Parent Guarantor
hereunder shall be made without setoff or counterclaim and free and clear of and
without deduction or withholding for or on account of, any present or future
Taxes and Other Taxes, provided, however, that if the Parent Guarantor is
required by law to make such deduction or withholding, the Parent Guarantor
shall (i) if such Taxes are Indemnified Taxes, pay to the Administrative Agent
or any Lender, as applicable, such additional amount as results in the net
amount received by the Administrative Agent or any Lender, as applicable,
equaling the full amount which would have been received by the Administrative
Agent or any Lender, as applicable, had no such deduction or withholding been
made, (ii) pay the full amount deducted to the relevant authority in accordance
with applicable law, and (iii) furnish to the Administrative Agent the original
copy of a receipt evidencing payment thereof within thirty (30) days after such
payment is made.
SECTION 18.Setoff. Without limiting the rights of the Administrative Agent, the
L/C Issuer, the Swing Line Lender or the Lenders under applicable law, if all or
any part of the Guaranteed Obligations is then due, whether pursuant to the
occurrence of a Default or otherwise, then the Parent Guarantor authorizes the
Administrative Agent, the L/C Issuer, the Swing Line Lender and the Lenders to
apply any sums standing to the credit of the Parent Guarantor with the
Administrative Agent, the L/C Issuer, the Swing Line Lender or any Lender or any
Lending Installation of the Administrative Agent, the L/C Issuer, the Swing Line
Lender or any Lender toward the payment of the Guaranteed Obligations. The
Administrative Agent, the L/C Issuer, the Swing Line Lender or such Lender (or
such Affiliate of such Lender) shall use reasonable commercial efforts to notify
the Borrowers of the exercise of such setoff rights promptly after the exercise
thereof, provided that the failure to give such notice shall not affect the
validity of the exercise of such setoff rights.
SECTION 19.Foreign Currency. The specification of payment in a specific currency
at a specific place and time pursuant to the Credit Agreement, any Note or any
other Loan Document is essential. That currency or those currencies are also the
currency of account and payment under this Guaranty. If the Parent Guarantor is
unable for any reason to effect payment of a specific currency (other than
United States currency) as required by the preceding sentence or if the Parent
Guarantor defaults in the payment when due of any payment of a specific currency
(other than United States currency) under this Guaranty, the Administrative
Agent may, at its option, require such payment to be made to the Administrative
Agent’s principal office in the Dollar Equivalent Amount and the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the specified currency with
such other currency at the Administrative Agent’s main Chicago office on the
Business Day preceding that on which final, non-appealable, judgment is given.
The obligations of the Parent Guarantor in respect of any sum due to any Lender,
the Swing :Line Lender, the L/C Issuer or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender, the Swing Line Lender, the L/C Issuer or the
Administrative Agent (as the case may be) of any sum adjudged to be so due in
such other currency such Lender, the Swing Line Lender, the L/C Issuer or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender, the Swing Line Lender, the L/C Issuer or the
Administrative Agent (as the case may be) in the specified currency, each
Guarantor agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender, the Swing Line Lender, the L/C Issuer or the Administrative Agent, as
the case may be, against such loss. In the event that any payment, whether
pursuant to a judgment or otherwise, does not result in payment of the amount of
currency due under this Guaranty, upon conversion




--------------------------------------------------------------------------------




to the currency of account and transfer to the place specified for payment, the
Administrative Agent and the Lenders have an independent cause of action against
the Subsidiary Guarantors for the deficiency.
[Signature pages follow]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parent Guarantor has caused this Guaranty to be duly
executed, under seal, by its authorized officer as of the day and year first
above written.
CORE LABORATORIES N.V., a Netherlands limited liability company
By: Core Laboratories International B.V., its sole Managing Director
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    Strawinskylaan 913
Tower A, Level 9
1077 XX Amsterdam
The Netherlands
Telephone:    +1 31 20 420-3191
Fax:     +1 31 20 717-1347














--------------------------------------------------------------------------------






EXHIBIT G
FORM OF
SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY
THIS SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY (this “Guaranty”) is made
as of August 29, 2014, by Core Laboratories (U.S.) Interests Holdings, Inc. (the
“US Borrower”), a Texas corporation (together with its successors and assigns),
Core Laboratories Sales N.V., a Curaçao company (together with its successors
and assigns), Core Laboratories Canada Ltd., an Alberta, Canada corporation
(together with its successors and assigns), Core Laboratories (U.K.) Limited, a
company organized under the laws of England and Wales (together with its
successors and assigns), Saybolt LP, a Delaware limited partnership (together
with its successors and assigns), Owen Oil Tools LP, a Delaware limited
partnership (together with its successors and assigns), Core Laboratories
Holding Inc., a Delaware corporation (together with its successors and assigns),
Core Laboratories (Ireland) Limited, a private limited liability company
incorporated under the laws of Ireland (together with its successors and
assigns), Core Laboratories (Gibraltar) Limited, a private company limited by
shares incorporated under Laws of Gibraltar (together with its successors and
assigns), Core Laboratories Luxembourg S.à.r.l., a private limited liability
company incorporated under the laws of Luxembourg (together with its successors
and assigns), and Core Laboratories LP, a Delaware limited partnership (together
with its successors and assigns) (collectively, the “Subsidiary Guarantors”) in
favor of the Administrative Agent, for the benefit of the Lenders, the L/C
Issuer and the Swing Line Lender, under the Credit Agreement referred to below;
Witnesseth:
WHEREAS, Core Laboratories N.V., a Netherlands limited liability company (the
“Parent”), the US Borrower (together with the Parent, the “Borrowers”), the
various financial institutions that are or may become parties thereto
(collectively, the “Lenders”), Bank of America, N.A., as administrative agent
(the “Administrative Agent”) for the Lenders, as a lender and a swing line
lender (in such capacity, the “Swing Line Lender”) and as a letter of credit
issuing bank (the “L/C Issuer”), have entered into that certain Sixth Amended
and Restated Credit Agreement dated as of even date herewith (as the same may be
amended or modified from time to time, the “Credit Agreement”), providing,
subject to the terms and conditions thereof, for extensions of credit to be made
by the Lenders and the L/C Issuer to the Parent and the US Borrower;
WHEREAS, it is a condition precedent to the Administrative Agent, the Lenders,
the L/C Issuer, the Swing Line Lender and the other parties executing the Credit
Agreement that each of the Subsidiary Guarantors execute and deliver this
Guaranty whereby each of the Subsidiary Guarantors shall guarantee the payment
when due, subject to Section 9 hereof, of all Guaranteed Obligations, as defined
below; and
WHEREAS, in consideration of the financial and other support that the Parent and
the US Borrower have provided, and such financial and other support as the
Parent and the US Borrower may in the future provide, to the Subsidiary
Guarantors, and in order to induce the Lenders, the L/C Issuer, the Swing Line
Lender and the Administrative Agent to enter into the Credit Agreement, and
because each Subsidiary Guarantor has determined that executing this Guaranty is
in its interest and to its financial benefit, each of the Subsidiary Guarantors
is willing to guarantee the Guaranteed Obligations, as defined below;
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
SECTION 1.





--------------------------------------------------------------------------------




SECTION 2. 1.    Selected Terms Used Herein.
“Guaranteed Obligations” is defined in Section 3 below.
SECTION 2. 2.    Terms in Credit Agreement. Other capitalized terms used herein
but not defined herein shall have the meaning set forth in the Credit Agreement.
SECTION 2.

SECTION 2. 1.    Representations and Warranties. Each of the Subsidiary
Guarantors other than the US Borrower represents and warrants (which
representations and warranties shall be deemed to have been renewed upon each
date of a Credit Extension under the Credit Agreement) that:
(a)It is a corporation, limited partnership, limited liability company or other
Person duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization,
and has all requisite authority to conduct its business and is duly qualified or
licensed to transact business as a foreign corporation, limited partnership,
limited liability company or other Person and in good standing under the laws of
each jurisdiction in which the conduct of its operations or the ownership or
leasing of its properties requires such qualification or licensing, except where
failure to be so qualified or licensed could not reasonably be expected to have
a Material Adverse Effect.
(b)It has the power and authority and legal right to execute and deliver this
Guaranty and to perform its obligations hereunder. The execution and delivery of
this Guaranty and the performance of its obligations hereunder have been duly
authorized by proper corporate proceedings, and this Guaranty constitutes a
legal, valid and binding obligation of such Subsidiary Guarantor enforceable
against such Loan Party in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity
(regardless of whether considered in a proceeding in equity or at law).
(c)Neither the execution and delivery by it of this Guaranty, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on it or any of its Subsidiaries
or (ii) its articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by‑laws, or
operating or other management agreement, as the case may be, or (iii) the
provisions of any indenture, instrument or agreement to which it or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of it
or any of its Subsidiaries pursuant to the terms of any such indenture,
instrument or agreement, except, in the case of clauses (i) through (iii), to
the extent that such violation could not reasonably be expected to have a
Material Adverse Effect. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by it or any
of its Subsidiaries, is required to be obtained by it or any of its Subsidiaries
in connection with the execution and delivery of this Guaranty or performance by
it of the obligations hereunder or the legality, validity, binding effect or
enforceability of this Guaranty, except, in each case, to the extent that the
failure to obtain such order, consent, adjudication, approval, license,
authorization, validation, exception or other action could not reasonably be
expected to have a Material Adverse Effect.
SECTION 2. 2.    Covenants. Each of the Subsidiary Guarantors other than the US
Borrower covenants that, so long as any Lender has any Commitment outstanding
under the Credit Agreement, or any of the Guaranteed Obligations shall remain
unpaid, that it will, and, if necessary, will enable the Parent and the US
Borrower to, fully comply with those covenants and agreements set forth in the
Credit Agreement.




--------------------------------------------------------------------------------




SECTION 3.The Guaranty. Subject to Section 9 hereof, each of the Subsidiary
Guarantors hereby absolutely and unconditionally guarantees, as primary obligor
and not as surety, the full and punctual payment (whether at stated maturity,
upon acceleration or early termination or otherwise, and at all times
thereafter) and performance of the Obligations (with respect to the US Borrower,
such Obligations in respect of which it is not a Borrower) including without
limitation any such Obligations incurred or accrued during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, whether or not
allowed or allowable in such proceeding (collectively, subject to the provisions
of Section 9 hereof, being referred to collectively as the “Guaranteed
Obligations”). Upon failure by the Parent or the US Borrower, as applicable, to
pay punctually any such amount, each of the Subsidiary Guarantors agrees that it
shall forthwith on demand pay to the Administrative Agent for the benefit of the
Lenders and, if applicable, their Affiliates, the amount not so paid at the
place and in the manner specified in the Credit Agreement, any Note, or the
relevant Loan Document, as the case may be. This Guaranty is a guaranty of
payment and not of collection. Each of the Subsidiary Guarantors waives any
right to require the Lender to sue the Parent, the US Borrower, any other
guarantor, or any other person obligated for all or any part of the Guaranteed
Obligations, or otherwise to enforce its payment against any collateral securing
all or any part of the Guaranteed Obligations.
SECTION 4.Guaranty Unconditional. Subject to Section 9 hereof, the obligations
of each of the Subsidiary Guarantors hereunder shall, to the fullest extent
permitted by law, be unconditional and absolute and, without limiting the
generality of the foregoing, shall, to the fullest extent permitted by law, not
be released, discharged or otherwise affected by:
(i)any extension, renewal, settlement, compromise, waiver or release in respect
of any of the Guaranteed Obligations, by operation of law or otherwise, or any
obligation of any other guarantor of any of the Guaranteed Obligations, or any
default, failure or delay, willful or otherwise, in the payment or performance
of the Guaranteed Obligations;
(ii)any modification or amendment of or supplement to the Credit Agreement, any
Note or any other Loan Document;
(iii)any release, nonperfection or invalidity of any direct or indirect security
for any obligation of the Parent or the US Borrower under the Credit Agreement,
any Note, any other Loan Document, or any obligations of any other guarantor of
any of the Guaranteed Obligations, or any action or failure to act by the
Administrative Agent, any Lender or any Affiliate of any Lender with respect to
any collateral securing all or any part of the Guaranteed Obligations;
(iv)any change in the corporate existence, structure or ownership of the Parent
or the US Borrower or any other guarantor of any of the Guaranteed Obligations,
or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting the Parent or the US Borrower, or any other guarantor of the
Guaranteed Obligations, or its assets or any resulting release or discharge of
any obligation of the Parent or the US Borrower, or any other guarantor of any
of the Guaranteed Obligations;
(v)the existence of any claim, setoff or other rights which the Subsidiary
Guarantors may have at any time against the Parent or the US Borrower, any other
guarantor of any of the Guaranteed Obligations, the Administrative Agent, any
Lender or any other Person, whether in connection herewith or any unrelated
transactions;
(vi)any invalidity or unenforceability relating to or against the Parent or the
US Borrower, or any other guarantor of any of the Guaranteed Obligations, for
any reason related to the Credit Agreement, any other Loan Document, or any
provision of applicable law or regulation purporting to prohibit the payment by
the Parent or the US Borrower, or any other guarantor of the Guaranteed
Obligations, of the principal of or interest on any Note or any other amount
payable by the Parent or the US Borrower under the Credit Agreement, any Note,
or any other Loan Document; or
(vii)any other act or omission to act or delay of any kind by the Parent or the
US Borrower, any other guarantor of the Guaranteed Obligations, the
Administrative Agent, the L/C Issuer, the Swing Line Lender, any Lender or any
other Person or any other circumstance whatsoever which




--------------------------------------------------------------------------------




might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of any Subsidiary Guarantor’s obligations hereunder.
SECTION 5.Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances. Each of the Subsidiary Guarantor’s obligations hereunder shall
remain in full force and effect until all Guaranteed Obligations shall have been
indefeasibly paid in full and the Commitments under the Credit Agreement shall
have terminated or expired. If at any time any payment of the principal of or
interest on any Note or any other amount payable by the Parent or the US
Borrower or any other party under the Credit Agreement or any other Loan
Document is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of the Parent or the US Borrower or
otherwise, each of the Subsidiary Guarantor’s obligations hereunder with respect
to such payment shall be reinstated as though such payment had been due but not
made at such time.
SECTION 6.Waivers. Each of the Subsidiary Guarantors irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against the Parent, the US
Borrower, any other guarantor of any of the Guaranteed Obligations, or any other
Person.
SECTION 7.Subrogation. Each of the Subsidiary Guarantors hereby agrees not to
assert any right, claim or cause of action, including, without limitation, a
claim for subrogation, reimbursement, indemnification or otherwise, against the
Parent or with respect to each of the Subsidiary Guarantors other than the US
Borrower, against the US Borrower, in each case arising out of or by reason of
this Guaranty or the obligations hereunder, including, without limitation, the
payment or securing or purchasing of any of the Guaranteed Obligations by any of
the Subsidiary Guarantors unless and until the Guaranteed Obligations (other
than indemnification obligations and other similar obligations that survive the
termination of the Loan Documents but which are not yet due and payable as of
such time) are indefeasibly paid in full, any commitment to lend under the
Credit Agreement and any other Loan Documents is terminated.
SECTION 8.Stay of Acceleration. If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Parent or the US Borrower, all such amounts otherwise
subject to acceleration under the terms of the Credit Agreement, any Note or any
other Loan Document shall nonetheless be payable by each of the Subsidiary
Guarantors with respect to the Obligations of the Parent and each of the
Subsidiary Guarantors other than the US Borrower with respect to the Guaranteed
Obligations of the US Borrower, forthwith on demand by the Administrative Agent
made at the request of the Required Lenders.
SECTION 9.Limitation on Obligations. (a) The provisions of this Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any
Subsidiary Guarantor under this Guaranty would otherwise be held or determined
to be avoidable, invalid or unenforceable on account of the amount of such
Subsidiary Guarantor’s liability under this Guaranty, then, notwithstanding any
other provision of this Guaranty to the contrary, the amount of such liability
shall, without any further action by the Subsidiary Guarantors, the
Administrative Agent, the L/C Issuer, the Swing Line Lender or any Lender, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Subsidiary Guarantor’s “Maximum
Liability”). This Section 9(a) with respect to the Maximum Liability of the
Subsidiary Guarantors is intended solely to preserve the rights of the
Administrative Agent hereunder to the maximum extent not subject to avoidance
under applicable law, and neither the Subsidiary Guarantor nor any other person
or entity shall have any right or claim under this Section 9(a) with respect to
the Maximum Liability, except to the extent necessary so that the obligations of
the Subsidiary Guarantor hereunder shall not be rendered voidable under
applicable law.
(a)Each of the Subsidiary Guarantors agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each
Subsidiary Guarantor, and may exceed the aggregate Maximum Liability of all
other Subsidiary Guarantors, without impairing this




--------------------------------------------------------------------------------




Guaranty or affecting the rights and remedies of the Administrative Agent
hereunder. Nothing in this Section 9(b) shall be construed to increase any
Subsidiary Guarantor’s obligations hereunder beyond its Maximum Liability.
SECTION 10.Application of Payments. All payments received by the Administrative
Agent hereunder shall be applied by the Administrative Agent to payment of the
Guaranteed Obligations in the following order unless a court of competent
jurisdiction shall otherwise direct:
(a)FIRST, to payment of all costs and expenses of the Administrative Agent
incurred in connection with the collection and enforcement of the Guaranteed
Obligations or of any security interest granted to the Administrative Agent in
connection with any collateral securing the Guaranteed Obligations;
(b)SECOND, to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest and fees, pro rata among the Lenders and their
Affiliates in accordance with the amount of such accrued and unpaid interest and
fees owing to each of them;
(c)THIRD, to payment of the principal of the Guaranteed Obligations then due and
unpaid from either Borrower to any of the Lenders or their Affiliates, pro rata
among the Lenders and their Affiliates in accordance with the amount of such
principal payments then due and unpaid owing to each of them; and
(d)FOURTH, to payment of any Guaranteed Obligations (other than those listed
above) pro rata among those parties to whom such Guaranteed Obligations are due
in accordance with the amounts owing to each of them.
SECTION 11.Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (i) in the
case of the Parent or each of the Subsidiary Guarantors, at its address or
facsimile number set forth on the signature pages hereof, (ii) in the case of
the Administrative Agent or any Lender, at its address or facsimile number set
forth below its signature to the Credit Agreement (iii) in the case of any
party, at such other address or facsimile number as such party may hereafter
specify for the purpose by notice to the Administrative Agent and the Borrowers
in accordance with the provisions of Section 10.02 of the Credit Agreement. Each
such notice, request or other communication shall be effective (x) if given by
facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (y) if given by mail, 72
hours after such communication is deposited in the mail with first class postage
prepaid, addressed as aforesaid, or (z) if given by any other means, when
delivered (or, in the case of electronic transmission, received) at the address
specified pursuant to this Section.
SECTION 12.No Waivers. No failure or delay by the Administrative Agent, the L/C
Issuer, the Swing Line Lender or any Lenders in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Guaranty, the Credit Agreement, any Note and the other Loan
Documents shall be cumulative and not exclusive of any rights or remedies
provided by law.
SECTION 13.No Duty to Advise. Each of the Subsidiary Guarantors assumes all
responsibility for being and keeping itself informed of the Parent’s and the US
Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that each of the Subsidiary Guarantors
assumes and incurs under this Guaranty, and agrees that neither the
Administrative Agent, the L/C Issuer, the Swing Line Lender, the Sole Lead
Arranger, the Sole Book Runner, nor any other Lender has any duty to advise any
of the Subsidiary Guarantors of information known to it regarding those
circumstances or risks.
SECTION 14.Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent, the L/C Issuer, the Swing Line Lender, the Sole Lead
Arranger, the Sole Book Runner and the Lenders and their respective successors
and permitted assigns and in the event of an assignment of any amounts payable
under the Credit Agreement, any Note, or the other Loan Documents, the rights
hereunder, to the extent




--------------------------------------------------------------------------------




applicable to the indebtedness so assigned, shall be transferred with such
indebtedness. This Guaranty shall be binding upon each of the Subsidiary
Guarantors and their respective successors and permitted assigns.
SECTION 15.Changes in Writing. Neither this Guaranty nor any provision hereof
may be changed, waived, discharged or terminated orally, but only in writing
signed by each of the Subsidiary Guarantors and the Administrative Agent with
the consent of the Required Lenders.
SECTION 16.Costs of Enforcement. Each of the Subsidiary Guarantors agrees to pay
all costs and expenses including, without limitation, all court costs and
attorneys’ fees and expenses paid or incurred by the Administrative Agent, the
L/C Issuer, the Swing Line Lender or any Lender or any Affiliate of any Lender
in endeavoring to collect all or any part of the Guaranteed Obligations from, or
in prosecuting any action against, the Parent, the US Borrower, the Subsidiary
Guarantors or any other guarantor of all or any part of the Guaranteed
Obligations.
SECTION 17.GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. THIS
GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF TEXAS. EACH OF THE SUBSIDIARY GUARANTORS HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF TEXAS AND OF ANY TEXAS STATE COURT SITTING IN HARRIS COUNTY, TEXAS
AND FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
GUARANTY (INCLUDING, WITHOUT LIMITATION, ANY OF THE OTHER LOAN DOCUMENTS) OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE SUBSIDIARY GUARANTORS IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH ANY OF THEM
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE SUBSIDIARY
GUARANTORS, AND THE ADMINISTRATIVE AGENT, THE LC ISSUERS, THE SWING LINE LENDER
AND THE LENDERS ACCEPTING THIS GUARANTY, HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.
SECTION 18.Taxes, etc. All payments required to be made by any of the Subsidiary
Guarantors hereunder shall be made without setoff or counterclaim and free and
clear of and without deduction or withholding for or on account of, any present
or future Taxes and Other Taxes, provided, however, that if any of the
Subsidiary Guarantors is required by law to make such deduction or withholding,
such Subsidiary Guarantor shall (i) if such Taxes are Indemnified Taxes, pay to
the Administrative Agent or any Lender, as applicable, such additional amount as
results in the net amount received by the Administrative Agent or any Lender, as
applicable, equaling the full amount which would have been received by the
Administrative Agent or any Lender, as applicable, had no such deduction or
withholding been made, (ii) pay the full amount deducted to the relevant
authority in accordance with applicable law, and (iii) furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
within thirty (30) days after such payment is made.
SECTION 19.Setoff. Without limiting the rights of the Administrative Agent, the
L/C Issuer, the Swing Line Lender or the Lenders under applicable law, if all or
any part of the Guaranteed Obligations is then due, whether pursuant to the
occurrence of a Default or otherwise, then the Guarantor authorizes the
Administrative Agent, the L/C Issuer, the Swing Line Lender and the Lenders to
apply any sums standing to the credit of the Guarantor with the Administrative
Agent, the L/C Issuer, the Swing Line Lender or any Lender or any Lending
Installation of the Administrative Agent, the L/C Issuer, the Swing Line Lender
or any Lender toward the payment of the Guaranteed Obligations. The
Administrative Agent, the L/C Issuer, the Swing Line Lender or such Lender (or
such Affiliate of such Lender) shall use reasonable commercial efforts to notify
the Borrowers of the exercise of such setoff rights promptly after the exercise
thereof, provided that the failure to give such notice shall not affect the
validity of the exercise of such setoff rights.




--------------------------------------------------------------------------------




SECTION 20.Each of the Loan Parties hereby appoints the Borrowers to act as its
agent for all purposes of this Guaranty, the other Loan Documents and all other
documents and electronic platforms entered into in connection herewith and
agrees that (a) each Borrower may execute such documents and provide such
authorizations on behalf of the Loan Parties as such Borrower deems appropriate
in their sole discretion and each Loan Party shall be obligated by all of the
terms of any such document and/or authorization executed on its behalf, (b) any
notice or communication delivered by the Administrative Agent, L/C Issuer or a
Lender to either Borrower shall be deemed delivered to each Loan Party and
(c) the Administrative Agent, L/C Issuer or the Lenders may accept, and be
permitted to rely on, any document, authorization, instrument or agreement
executed by either Borrower on behalf of each of the Loan Parties.
SECTION 21.Foreign Currency. The specification of payment in a specific currency
at a specific place and time pursuant to the Credit Agreement, any Note or any
other Loan Document is essential. That currency or those currencies are also the
currency of account and payment under this Guaranty. If any Subsidiary Guarantor
is unable for any reason to effect payment of a specific currency (other than
United States currency) as required by the preceding sentence or if any
Subsidiary Guarantor defaults in the payment when due of any payment of a
specific currency (other than United States currency) under this Guaranty, the
Administrative Agent may, at its option, require such payment to be made to the
Administrative Agent’s principal office in the Dollar Equivalent and the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the specified currency with
such other currency at the Administrative Agent’s Office on the Business Day
preceding that on which final, non-appealable, judgment is given. The
obligations of the Guarantors in respect of any sum due to any Lender, the Swing
Line Lender, the L/C Issuer or the Administrative Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender, the Swing Line Lender, the L/C Issuer or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender, the Swing Line Lender, the L/C Issuer or the Administrative Agent (as
the case may be) may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency. If the amount of the
specified currency so purchased is less than the sum originally due to such
Lender, the Swing Line Lender, the L/C Issuer or the Administrative Agent (as
the case may be) in the specified currency, each Guarantor agrees, to the
fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender, the Swing Line
Lender, the L/C Issuer or the Administrative Agent, as the case may be, against
such loss. In the event that any payment, whether pursuant to a judgment or
otherwise, does not result in payment of the amount of currency due under this
Guaranty, upon conversion to the currency of account and transfer to the place
specified for payment, the Administrative Agent and the Lenders have an
independent cause of action against the Subsidiary Guarantors for the
deficiency.
[Signature pages follow]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the Subsidiary Guarantors has caused this Guaranty
to be duly executed, under seal, by its authorized officer as of the day and
year first above written.
Core Laboratories (U.S.) Interests Holdings, Inc., a Texas corporation
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    6316 Windfern
Houston, Texas 77040
Telephone:    713-328-2101
Fax:    713-328-2151




CORE LABORATORIES SALES N.V., a Curaçao company, by its managing director,
Curaçao Corporation Company N.V.
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    Ara Hill Top Building, Office A-11
Pletterijweg Oost 1
Curaçao
Telephone:    599 9 461 3448
Fax:    599 9 431 4032
CORE LABORATORIES CANADA LTD., an Alberta, Canada corporation
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    2810-12th Street N.E.
Calgary, Canada
T2E7P7
Telephone:    403-250-4000
Fax:    403-250-4085










--------------------------------------------------------------------------------




CORE LABORATORIES (U.K.) LIMITED, a company organized under the laws of England
and Wales
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    Pellipar House 1st Floor
9 Cloak Lane
London, England
EC4R 2RU
Telephone:    44 1224-421000
Fax:    44 1224 421003




SAYBOLT LP, a Delaware limited partnership
By: Core Laboratories LLC, its General Partner
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    6316 Windfern
Houston, Texas 77040
Telephone:    713-328-2101
Fax:    713-328-2151
OWEN OIL TOOLS LP, a Delaware limited partnership
By: Core Laboratories LLC, its General Partner
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    6316 Windfern
Houston, Texas 77040
Telephone:    713-328-2101
Fax:    713-328-2151
















--------------------------------------------------------------------------------




CORE LABORATORIES (IRELAND) LIMITED, a private limited liability company
incorporated under the laws of Ireland
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    2nd Floor, Beaux Lane House
Mercer Street Tower
Dublin 2, Ireland
Telephone:    +353 697 3200
Fax:    +353 697 3300
CORE LABORATORIES (GIBRALTAR) LIMITED, a private company limited by shares
incorporated under the laws of Gibraltar
Acting by its Authorised Signatories
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________




By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    28 Irish Town
Gibraltar
Telephone:    +350 20076108
Fax:    +350 20076976




CORE LABORATORIES LUXEMBOURG S.À R.L., a private limited liability company
incorporated under the laws of Luxembourg
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    Maples FS
6D, route de Tréves
L-2633 Senningerberg
Luxembourg
Telephone:    +352 26 68 62 1
Fax:    +352 26 68 62 20




--------------------------------------------------------------------------------




CORE LABORATORIES HOLDING INC., a Delaware corporation
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    6316 Windfern
Houston, Texas 77040
Telephone:    713-328-2101
Fax:    713-328-2151




CORE LABORATORIES LP, a Delaware limited partnership
By: Core Laboratories LLC, its General Partner
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    6316 Windfern
Houston, Texas 77040
Telephone:    713-328-2101
Fax:    713-328-2151














--------------------------------------------------------------------------------










EXHIBIT H-1
FORM OF US OPINION
(SEE ATTACHED)




--------------------------------------------------------------------------------




EXHIBIT H-2
FORM OF DUTCH OPINION
(SEE ATTACHED)




--------------------------------------------------------------------------------








EXHIBIT H-3
FORM OF CURACAO OPINION
(SEE ATTACHED)




--------------------------------------------------------------------------------






EXHIBIT H-4
FORM OF LUXEMBOURG OPINION
(SEE ATTACHED)




--------------------------------------------------------------------------------






EXHIBIT H-5
FORM OF CANADIAN OPINION




--------------------------------------------------------------------------------






EXHIBIT H-6
FORM OF UK OPINION
(SEE ATTACHED)




--------------------------------------------------------------------------------




EXHIBIT H-7
FORM OF IRELAND OPINION
(SEE ATTACHED)




--------------------------------------------------------------------------------




EXHIBIT H-8
FORM OF GIBRALTAR OPINION
(SEE ATTACHED)




--------------------------------------------------------------------------------








EXHIBIT I
FORM OF
SECOND AMENDED AND RESTATED
INTERCOMPANY SUBORDINATION AGREEMENT
THIS SECOND AMENDED AND RESTATED INTERCOMPANY SUBORDINATION AGREEMENT (this
“Subordination Agreement”), dated as of August 29, 2014 is made by Core
Laboratories N.V., a Netherlands limited liability company (the “Parent”), and
the other Persons listed on the signature pages hereof (the Parent and said
other Persons sometimes referred to herein individually as a “Debtor” or a
“Subordinated Creditor” and collectively as the “Debtors” or the “Subordinated
Creditors”) in favor of Bank of America, N.A., in its capacity as administrative
agent, a lender (the “Administrative Agent”) a Swing Line Lender and the L/C
Issuer, and the lenders (the “Lenders”) from time to time party to that certain
Sixth Amended and Restated Credit Agreement, dated as of August 29, 2014 (as it
may hereafter be amended, supplemented or otherwise modified from time to time
being, the “Credit Agreement”), among the Parent, Core Laboratories (U.S.)
Interests Holdings, Inc., a Texas corporation, the Lenders, the Administrative
Agent as administrative agent, Swing Line Lender and as the L/C Issuer.
Capitalized terms not otherwise defined herein have the meanings ascribed to
them in the Credit Agreement.
PRELIMINARY STATEMENTS
Each Debtor is now or may hereafter be indebted or otherwise obligated to one or
more of the Subordinated Creditors in various amounts and may hereafter from
time to time become further indebted or otherwise obligated, as the case may be,
to one or more of the Subordinated Creditors; and each Debtor’s indebtedness now
or hereafter existing (whether created directly or acquired by assignment or
otherwise and howsoever evidenced) to any Subordinated Creditor, and interest
and premiums, if any, thereon and other amounts payable in respect thereof, are
herein referred to as “Subordinated Debt.” It is a condition precedent to the
making of the Loans and other extensions of credit by the Lenders under the
Credit Agreement that each Subordinated Creditor shall have executed and
delivered this Subordination Agreement.
NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and other extensions of credit under the Credit Agreement,
including the issuance of letters of credit by the L/C Issuer, the parties
hereto agree as follows:
Section 1.Agreement to Subordinate. Each Subordinated Creditor (with respect to
Subordinated Debt owed to it) and each Debtor (with respect to Subordinated Debt
owed by it) agree that all Subordinated Debt is and shall be subordinate, to the
extent and in the manner hereinafter set forth, in right of payment to the prior
payment in full of all obligations of the Debtor now or hereafter existing under
the Credit Agreement, the Notes and the other Loan Documents (other than this
Subordination Agreement), including any extensions, modifications,
substitutions, amendments, amendments and restatements, and renewals thereof,
whether for principal, interest (including interest accruing after the filing of
a petition initiating any proceedings referred to in Section 3(a) of this
Subordination Agreement), fees, expenses or otherwise (all such obligations
being referred to herein collectively as the “Obligations”).
Section 2.No Payment on the Subordinated Debt. Each Subordinated Creditor (with
respect to Subordinated Debt owed to it) agrees not to ask, demand, sue for,
take or receive from any Debtor, directly




--------------------------------------------------------------------------------




or indirectly, in cash or other property or by set-off or in any other manner
(including, without limitation, from or by way of collateral), payment of all or
any of the Subordinated Debt unless and until the Obligations shall have been
paid in full; provided, however, that each Subordinated Creditor may receive and
each Debtor may make payments in respect of the Subordinated Debt if, at the
time of making such payment and immediately after giving effect thereto no
Default shall have occurred and be continuing or will result from the making of
any such payment. For the purposes of this Subordination Agreement, the
Obligations shall not be deemed to have been paid in full until such time as the
Lenders have no further commitments to make Loans, nor the L/C Issuer to issue
letters of credit, under the Credit Agreement, the holders or owners of the
Obligations have received indefeasible payment in full of all of the Obligations
(other than indemnification obligations and other similar obligations that
survive the termination of the Loan Documents but which have not yet accrued or
arisen as of such time (“Limited Indemnification Obligations”)) in cash, and all
Letters of Credit have terminated.
Section 3.In Furtherance of Subordination. Each Subordinated Creditor (with
respect to Subordinated Debt owed to it) agrees as follows:
(a)Upon any distribution of all or any of the assets of any Debtor to creditors
of such Debtor upon the dissolution, winding up, liquidation, arrangement,
reorganization, adjustment, protection, relief, or composition of such Debtor or
its debts, whether in any bankruptcy, insolvency, arrangement, reorganization,
receivership, relief or similar proceedings or upon an assignment for the
benefit of creditors or any other marshalling of the assets and liabilities of
such Debtor or otherwise, any payment or distribution of any kind (whether in
cash, property or securities) which otherwise would be payable or deliverable
upon or with respect to the Subordinated Debt shall be paid or delivered
directly to the Administrative Agent for application (in the case of cash) to or
as collateral (in the case of non-cash property or securities) for the payment
or prepayment of all or any part of the Obligations in such order and manner as
the Administrative Agent and the Required Lenders may determine until the
Obligations (other than the Limited Indemnification Obligations) shall have been
paid in full.
(b)If any proceeding referred to in subsection (a) above is commenced by or
against a Debtor:
(i)the Administrative Agent is hereby irrevocably authorized and empowered (in
its own name or in the name of each Subordinated Creditor of such Debtor or
otherwise), but shall have no obligation, to demand, sue for, collect and
receive every payment or distribution referred to in subsection (a) above and
give acquittance therefor and to file claims and proofs of claim and take such
other action (including, without limitation, voting all Subordinated Debt or
enforcing any Lien securing payment of the Subordinated Debt) as it may deem
necessary or advisable for the exercise or enforcement of any of the rights or
interests of the Administrative Agent and the Lenders hereunder; and
(ii)each Subordinated Creditor shall duly and promptly take such action as the
Administrative Agent may reasonably request (A) to collect the Subordinated Debt
owing to such Subordinated Creditor for the account of the Administrative Agent
and the Lenders and to file appropriate claims or proofs of claim in respect of
such Subordinated Debt, (B) to execute and deliver to the Administrative Agent
such powers of attorney, assignments, or other instruments as it may reasonably
request in order to enable it to enforce any and all claims with respect to, and
any Liens securing payment of, the Subordinated Debt, and (C) to collect and
receive, for the account of the Administrative Agent and the Lenders, any and
all payments or distributions which may be payable or deliverable upon or with
respect to the Subordinated Debt.
(c)All payments or distributions upon or with respect to the Subordinated Debt
which are received by a Subordinated Creditor contrary to the provisions of this
Subordination Agreement shall be received in trust for the benefit of the
Administrative Agent and the Lenders, shall be segregated from other funds and
property held by such Subordinated Creditor, and shall be forthwith paid over to
the Administrative Agent in the same form as so received (with any necessary
endorsement) to be held by the Administrative Agent as collateral for, and/or
then or at any time thereafter applied in whole or in part by the Administrative




--------------------------------------------------------------------------------




Agent for the ratable benefit of the Administrative Agent and the Lenders
against, all or any part of the Obligations in such order and manner as the
Administrative Agent may determine.
(d)The Administrative Agent is hereby authorized to demand specific performance
of this Subordination Agreement, whether or not a Debtor shall have complied
with any of the provisions hereof applicable to it, at any time when a
Subordinated Creditor shall have failed to comply with any of the provisions of
this Subordination Agreement applicable to it. To the fullest extent permitted
by law, each Subordinated Creditor hereby irrevocably waives any defense based
on the adequacy of a remedy at law which might be asserted as a bar to such
remedy of specific performance.
Section 4.No Commencement of Any Proceeding. Each Subordinated Creditor (in its
capacity as such, but not in its capacity as a Debtor) agrees that, so long as
any of the Obligations (other than the Limited Indemnification Obligations)
shall remain unpaid, any Lender has any commitment to make Advances or the L/C
Issuer to issue letters of credit under the Credit Agreement, it will not
commence, nor join with any creditor in commencing, any proceeding referred to
in Section 3(a) hereof unless the Administrative Agent is included in such
group.
Section 5.Confirmation of Waiver of Rights of Subrogation. Each Subordinated
Creditor agrees that no payment or distribution to the Administrative Agent
pursuant to the provisions of this Subordination Agreement shall entitle a
Subordinated Creditor to exercise any rights of subrogation in respect thereof
until the Obligations (other than the Limited Indemnification Obligations) shall
have been fully and finally paid and performed and the Aggregate Commitments
terminated. It is understood by the parties hereto that the foregoing waiver of
the exercise of any right of subrogation by the Subordinated Creditors shall in
no event be deemed to be an irrevocable waiver of such right of subrogation, but
shall be effective only until the Obligations (other than the Limited
Indemnification Obligations) shall have been fully and finally paid and
performed and the Total Commitments terminated.
Section 6.Further Assurances. Each Subordinated Creditor (with respect to
Subordinated Debt owing to it) and each Debtor (with respect to Subordinated
Debt owed by it) will, at its expense and at any time and from time to time,
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary, or that the Administrative Agent may
reasonably request, in order to protect any right or interest granted or
purported to be granted hereby or to enable the Administrative Agent to exercise
and enforce its rights and remedies hereunder.
Section 7.No Change in or Disposition of Subordinated Debt. Each Subordinated
Creditor agrees that it shall not, without the prior written consent of the
Administrative Agent:
(a)cancel or otherwise discharge any of the Subordinated Debt (except for
payments made in accordance with Section 2) or subordinate any of the
Subordinated Debt to any indebtedness other than the Obligations; or
(b)except, in each case, as permitted by the Credit Agreement, sell, assign,
pledge, encumber or otherwise dispose of any of the Subordinated Debt.
Section 8.Agreements by Each Debtor.
(a)Each Debtor agrees that it will not make any payment of any of the
Subordinated Debt under which it is indebted, or take any other action, in
contravention of the provisions of this Subordination Agreement.
(b)Each Debtor agrees that upon request of the Administrative Agent it will
promptly deliver to the Administrative Agent a schedule setting forth all
Subordinated Debt under which it is indebted as of the date of such request.
Section 9.Obligations Hereunder Not Affected. To the maximum extent permitted by
applicable law, all rights and interests of the Administrative Agent and the
Lenders hereunder, and all agreements and obligations of each Subordinated
Creditor and each Debtor under this Subordination Agreement, shall remain in
full force and effect irrespective of:
(a)any lack of validity or enforceability of the Credit Agreement, the Notes, or
any other Loan Document, or any agreement or instrument relating thereto;




--------------------------------------------------------------------------------




(b)any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to or departure from the Credit Agreement, the Notes or any other Loan
Document;
(c)any enforcement of any Loan Document, including the taking, holding or sale
of any property or interests in property, now owned or hereafter acquired by the
Parent, the US Borrower, or any of their respective Subsidiaries, the Guarantors
or any of their Subsidiaries in or upon which a Lien is granted or purported to
be granted, if any, or any termination or release of same;
(d)any refusal of payment by the Administrative Agent or any Lender, in whole or
in part, from any obligor in connection with any of the Obligations, whether or
not with notice to, or further assent by, or any reservation of rights against,
any Subordinated Creditor; or
(e)any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Debtor or a Subordinated Creditor or third party
guarantor or surety.
(f)This Subordination Agreement shall continue to be effective or be reinstated,
as the case may be, if at any time any payment of any of the Obligations is
rescinded or must otherwise be returned by the Administrative Agent, any Lender
or any other Person upon the insolvency, bankruptcy or reorganization of a
Debtor or otherwise, all as though such payment had not been made.
Section 10.Waiver.
(a)To the maximum extent permitted by applicable law, each Subordinated Creditor
hereby waives promptness, diligence, notice of acceptance and any other notice
with respect to any of the Obligations and this Subordination Agreement and any
requirement that the Administrative Agent or any Lender exhaust any right or
take any action against a Debtor or any other Person.
(b)Each Subordinated Creditor hereby waives any right to require the
Administrative Agent, the Lenders or any other Person to proceed against the
Parent, the Guarantors or any of their respective Subsidiaries or any other
Person, or pursue any other remedy in the power of the Administrative Agent, the
Lenders or any other Person.
Section 11.[Intentionally Blank]
Section 12.Amendments, Etc. No amendment or waiver of any provision of this
Subordination Agreement nor consent to any departure by a Subordinated Creditor
or by a Debtor therefrom shall in any event be effective unless the same shall
be in writing and signed by the Administrative Agent with the consent of the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
Section 13.Expenses. Each Subordinated Creditor and each Debtor jointly and
severally agrees to pay, within five (5) Business Days after demand, to the
Administrative Agent and each Lender the amount of any and all reasonable costs
and expenses (including reasonable attorneys’ fees and costs) incurred by each
of them after a Default in connection with the exercise or enforcement of any of
the rights or interests of the Administrative Agent or the Lenders hereunder.
Section 14.Addresses for Notices. All notices, requests and other communications
to any party hereunder shall be in writing (including electronic transmission,
facsimile transmission or similar writing) and shall be given to such party:
(i) in the case of a Subordinated Creditor or a Debtor, at its address or
facsimile number set forth on the signature pages hereof and to the address or
facsimile of the Parent, addressed to such Subordinated Creditor or Debtor at
the number set forth on the signature pages hereof, (ii) in the case of the
Administrative Agent or any Lender, at its address or facsimile number set forth
below its signature to the Credit Agreement (iii) in the case of any party, at
such other address or facsimile number as such party may hereafter specify for
the purpose by notice to the Administrative Agent and the Borrowers in
accordance with the provisions of Section 10.02 of the Credit Agreement. Each
such notice, request or other communication shall be effective (x) if given by
facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (y) if given by mail, 72
hours after such communication is deposited in the mail with first class postage
prepaid, addressed as aforesaid, or (z)




--------------------------------------------------------------------------------




if given by any other means, when delivered (or, in the case of electronic
transmission, received) at the address specified pursuant to this Section.
Section 15.No Waiver; Remedies. No failure on the part of the Administrative
Agent or any Lender to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided as cumulative and not
exclusive of any remedies provided by law.
Section 16.Continuing Agreement; Assignments under Credit Agreement. This
Subordination Agreement is a continuing agreement and shall remain in full force
and effect until such time as the Lenders have no further commitment to lend, or
issue letters of credit, under the Credit Agreement and the Obligations shall
have been paid irrevocably in full in cash (other than the Limited
Indemnification Obligations), be binding upon each Subordinated Creditor, each
Debtor and their respective successors and assigns, and inure to the benefit of
and be enforceable by the Administrative Agent and the Lenders and its and their
respective successors, permitted transferees and permitted assigns. Without
limiting the generality of the foregoing clause, the Administrative Agent and
the Lenders may assign or otherwise transfer in accordance with the Credit
Agreement all or any portion of its rights and obligations under the Credit
Agreement (including, without limitation, all or any portion of its Commitments
and the Obligations owed to it) to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to the
Administrative Agent and/or the Lenders, as applicable, herein or otherwise.
Section 17.Counterparts. This Subordination Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Subordination Agreement shall become effective as to each party hereto when a
counterpart hereof shall have been signed by such party.
Section 18.GOVERNING LAW AND JURISDICTION. THIS SUBORDINATION AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS,
EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF LAW.
[Signature pages follow]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Subordinated Creditor and each Debtor has caused this
Subordination Agreement to be duly executed and delivered by its officers
thereunto duly authorized as of the date first above written.
CORE LABORATORIES N.V., a Netherlands limited liability company
By: Core Laboratories International B.V., its sole Managing Director
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    Strawinskylaan 913
Tower A, Level 9
1077 XX Amsterdam
The Netherlands
Telephone:    +1 31 20 420-3191
Fax:     +1 31 20 717-1347


Core Laboratories (U.S.) Interests Holdings, Inc., a Texas corporation
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    6316 Windfern
Houston, Texas 77040
Telephone:    713-328-2101
Fax:    713-328-2151


CORE LABORATORIES SALES N.V., a Curaçao company, by its managing director,
Curaçao Corporation Company N.V.
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    Ara Hill Top building, Office A-11
Pletterijweb Oost 1
Curaçao
Telephone:    599 9 461 3448
Fax:    599 9 431 4032




--------------------------------------------------------------------------------




CORE LABORATORIES CANADA LTD., an Alberta, Canada corporation
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    2810-12th Street N.E.
Calgary, Canada
T2E7P7
Telephone:    403-250-4000
Fax:    403-250-4085


CORE LABORATORIES (U.K.) LIMITED, a company organized under the laws of England
and Wales
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    Pellipar House 1st Floor
9 Cloak Lane
London, England
EC4R 2RU
Telephone:    44 1224-421000
Fax:    44 1224 421003




SAYBOLT LP, a Delaware limited partnership
By: Core Laboratories LLC, its General Partner
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    6316 Windfern
Houston, Texas 77040
Telephone:    713-328-2101
Fax:    713-328-2151






--------------------------------------------------------------------------------




OWEN OIL TOOLS LP, a Delaware limited partnership
By: Core Laboratories LLC, its General Partner
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    6316 Windfern
Houston, Texas 77040
Telephone:    713-328-2101
Fax:    713-328-2151
CORE LABORATORIES (IRELAND) LIMITED, a private limited liability company
incorporated under the laws of Ireland
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    2nd Floor, Beaux Lane House
Mercer Street Tower
Dublin 2, Ireland
Telephone:    +353 697 3200
Fax:    +353 697 3300
CORE LABORATORIES (GIBRALTAR) LIMITED, a private company limited by shares
incorporated under the laws of Gibraltar
Acting by its Authorised Signatories
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________
Address:    28 Irish Town
Gibraltar
Telephone:    +350 20076108
Fax:    +350 20076976






--------------------------------------------------------------------------------




CORE LABORATORIES LUXEMBOURG S.À R.L., a private limited liability company
incorporated under the laws of Luxembourg
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    Maples FS
6D, route de Tréves
L-2633 Senningerberg Luxembourg
Telephone:    +352 26 68 62 1
Fax:    +352 26 68 62 20
CORE LABORATORIES HOLDING INC., a Delaware corporation
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    6316 Windfern
Houston, Texas 77040
Telephone:    713-328-2101
Fax:    713-328-2151




CORE LABORATORIES LP, a Delaware limited partnership
By: Core Laboratories LLC, its General Partner
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    6316 Windfern
Houston, Texas 77040
Telephone:    713-328-2101
Fax:    713-328-2151










--------------------------------------------------------------------------------






EXHIBIT J
FORM OF
SECOND AMENDED AND RESTATED
CONTRIBUTION AND INDEMNITY AGREEMENT
This Second Amended and Restated Contribution and Indemnity Agreement (this
“Agreement”) is made and entered into, effective as of this day August 29, 2014
among Core Laboratories, N.V., a Netherlands limited liability company (the
“Parent”), Core Laboratories (U.S.) Interests Holdings, Inc., a Texas
corporation (the “US Borrower”, and together with the Parent, the “Borrowers”)
and the other undersigned parties, which parties are Guarantors under the Credit
Agreement, as that term is defined below (collectively, and including the
Parent, and the US Borrower, the “Guarantors”).
R E C I T A L S
I.The Borrowers, Bank of America, N.A., as the Administrative Agent, a Swing
Line Lender, the L/C Issuer and as a lender and along with any other lenders
from time to time a party thereto, (the “Lenders”) have entered into that Sixth
Amended and Restated Credit Agreement dated as of even date herewith (the
“Credit Agreement”) pursuant to which, upon the terms and conditions stated
therein, the Lenders agreed to make Loans and the L/C Issuer agreed to issue
letters of credit to the Borrowers.
II.The Lenders have conditioned their obligations under the Credit Agreement
upon the execution and delivery of this Agreement by each of the Guarantors, and
each Guarantor has requested the other Guarantors to agree hereto as a further
inducement to the execution of the Guaranty.
III.Of even date herewith, the Guarantors (including the Parent and the US
Borrower) have executed and delivered the Guaranties (collectively, the
“Guaranty”) pursuant to which each Guarantor has guaranteed the Obligations as
set forth therein (the “Guaranteed Obligations”).
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
A.Each capitalized term used, but not defined, herein shall have the meaning
assigned such term in, or by reference in, the Credit Agreement or the relevant
Guaranty as applicable.
B.1.    If any Guarantor makes a payment in respect of the Obligations, it shall
be subrogated to the rights of the Lenders (or any other payee) against the
Parent and the US Borrower, as appropriate, with respect to such payment and
shall have the rights of contribution set forth below against the other
Guarantors; provided that such Guarantor shall not enforce its rights to any
payment by way of subrogation or by exercising its rights of contribution until
all the Obligations (other than indemnification obligations and other similar
obligations that survive the termination of the Loan Documents but which have
not yet accrued or arisen as of such time (“Limited Indemnification
Obligations”)) shall have been paid in full. If any Guarantor makes a payment in
respect of the Guaranteed Obligations so that the amount of its then current Net
Payments is less than the amount of its then current Contribution Obligation,
any Guarantor making such proportionately smaller payment shall, when permitted
by the preceding sentence, pay to the other Guarantors an amount such that the
Net Payments made by the Guarantors in respect of the Obligations shall be
shared among the Guarantors pro rata in proportion to their respective
Contribution Percentage. If any Guarantor receives any payment by way of
subrogation or contribution so that the amount of its then current Net Payments
is greater than the amount of its then current Contribution Obligation, the
Guarantor receiving such proportionately greater payment shall, when permitted
by the second preceding sentence, pay to the other Guarantors an




--------------------------------------------------------------------------------




amount such that the Net Payments received by the Guarantors shall be shared
among the Guarantors pro rata in proportion to their respective Contribution
Percentage. If any Guarantor makes a payment in respect of the Obligations so
that the amount of its then current Net Payments is greater than the amount of
its then current Contribution Obligation, any Guarantor making such
proportionately larger payment shall, when permitted by the third preceding
sentence, receive from the other Guarantors an amount such that the Net Payments
made by the Guarantors in respect of the Obligations shall be shared among the
Guarantors pro rata in proportion to their respective Contribution Percentage.
1.As used herein, the term “Contribution Obligation” shall mean an amount equal,
at any time and from time to time and for each respective Guarantor, to the
product of (i) such Guarantor’s Contribution Percentage, times (ii) the sum of
all payments made previous to or at the time of calculation by all Guarantors in
respect of the Obligations (less the amount of any such payments previously
returned to any Guarantor by operation of law or otherwise, but not including
payments received by any Guarantor by way of its rights of subrogation and
contribution hereunder). Notwithstanding anything to the contrary contained in
this Section or in this Agreement, no liability or obligation of any Guarantor
that shall accrue pursuant to this Agreement shall be paid nor shall it be
deemed owed pursuant to this Agreement until all of the Obligations (other than
the Limited Indemnification Obligations) shall be paid in full.
2.As used herein, the term “Net Payments” shall mean an amount equal, at any
time and from time to time and for each respective Guarantor, to the difference
of (i) the sum of all payments made previous to or at the time of calculation by
such Guarantor in respect of the Obligations and in respect of its obligations
contained in this Agreement, less (ii) the sum of all such payments previously
returned to such Guarantor by operation of law or otherwise and including
payments received by such Guarantor by way of its rights of subrogation and
contribution hereunder.
3.As used herein, the term “Contribution Percentage” shall mean, for any
applicable date as of which such percentage is being determined an amount equal
to the quotient of (i) the Net Worth of such Guarantor as of such date divided
by (ii) the sum of the Net Worth of all the Guarantors as of such date.
4.As used herein, the term “Net Worth” shall mean for any Guarantor, calculated
on and as of any applicable date on which such amount is being determined, the
difference between (i) the sum of all such Guarantor’s property (other than its
equity interest in another Guarantor), at a fair valuation as of such date,
minus (ii) the sum of all such Guarantor’s debts, at a fair valuation as of such
date, excluding the Guaranteed Obligations.
C.Each party hereto represents and warrants to each other party hereto and to
their respective successors and permitted assigns that the execution, delivery
and performance by such party of this Agreement (i) are within such party’s
powers, have been duly authorized by all necessary action, require no action by
or in respect of, or filing with, any governmental authority, except, in each
case, to the extent that such failure to act or to make such filing could not
reasonably be expected to have a Material Adverse Effect, and (ii) do not
contravene, or constitute a default under, any provision of any applicable
governmental requirement or of the certificate or articles of incorporation,
bylaws or partnership agreement, as applicable of such party or of any other
agreement, judgment, injunction, order, decree or other instrument binding upon
such party or result in the creation or imposition of any Lien on any asset of
such party except, in each case, to the extent that such contravention or
default act could not reasonably be expected to have a Material Adverse Effect.
D.No failure or delay by any Guarantor in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided shall be cumulative and non-exclusive of any rights or remedies
provided by law.
E.Any provision of this Agreement may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed by the parties hereto and
consented to by the Required Lenders pursuant to the Credit Agreement, if
applicable.
F.The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.




--------------------------------------------------------------------------------




G.THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
UNDER THE NOTES SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAWS OF THE STATE OF TEXAS, AND TO THE EXTENT APPLICABLE, THE LAWS OF THE UNITED
STATES OF AMERICA.
H.EACH PERSON HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THIS AGREEMENT OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR ARISING FROM OR RELATING TO ANY BANKING RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT, AND AGREES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT
AND NOT BEFORE A JURY.
I.ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, THE NOTES OR
THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY TEXAS STATE COURT LOCATED IN
HARRIS COUNTY, OR ANY FEDERAL COURT LOCATED IN THE SOUTHERN DISTRICT OF TEXAS,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH OF
THE PARTIES HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, BUT NOT LIMITED
TO, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.
J.This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument and any of the
parties hereto may execute this Agreement by signing any such counterpart. This
Agreement shall become effective when a counterpart hereof shall have been
signed by all the parties hereto.
K.This Agreement constitutes the entire agreement among the parties in regard to
the subject matter set forth herein and may not be modified by prior or
simultaneous oral agreement.
[Signature pages follow]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
written above.
BORROWERS:
CORE LABORATORIES N.V., a Netherlands limited liability company
By: Core Laboratories International B.V., its sole Managing Director
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    Strawinskylaan 913
Tower A, Level 9
1077 XX Amsterdam
The Netherlands
Telephone:    +1 31 20 420-3191
Fax:     +1 31 20 717-1347




Core Laboratories (U.S.) Interests Holdings, Inc., a Texas corporation
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    6316 Windfern
Houston, Texas 77040
Telephone:    713-328-2101
Fax:    713-328-2151








--------------------------------------------------------------------------------




GUARANTORS:
CORE LABORATORIES N.V., a Netherlands limited liability company
By: Core Laboratories International B.V., its sole Managing Director
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    Strawinskylaan 913
Tower A, Level 9
1077 XX Amsterdam
The Netherlands
Telephone:    +1 31 20 420-3191
Fax:     +1 31 20 717-1347




Core Laboratories (U.S.) Interests Holdings, Inc., a Texas corporation
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    6316 Windfern
Houston, Texas 77040
Telephone:    713-328-2101
Fax:    713-328-2151


CORE LABORATORIES SALES N.V., a Curaçao company, by its managing director,
Curaçao Corporation Company N.V.
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    Ara Hill Top building, Office A-11
Pletterijweb Oost 1
Curaçao
Telephone:    599 9 461 3448
Fax:    599 9 431 4032




--------------------------------------------------------------------------------




CORE LABORATORIES CANADA LTD., an Alberta, Canada corporation
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    2810-12th Street N.E.
Calgary, Canada
T2E7P7
Telephone:    403-250-4000
Fax:    403-250-4085


CORE LABORATORIES (U.K.) LIMITED, a company organized under the laws of England
and Wales
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    Pellipar House 1st Floor
9 Cloak Lane
London, England
EC4R 2RU
Telephone:    44 1224-421000
Fax:    44 1224 421003




SAYBOLT LP, a Delaware limited partnership
By: Core Laboratories LLC, its General Partner
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    6316 Windfern
Houston, Texas 77040
Telephone:    713-328-2101
Fax:    713-328-2151






--------------------------------------------------------------------------------




OWEN OIL TOOLS LP, a Delaware limited partnership
By: Core Laboratories LLC, its General Partner
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    6316 Windfern
Houston, Texas 77040
Telephone:    713-328-2101
Fax:    713-328-2151
CORE LABORATORIES (IRELAND) LIMITED, a private limited liability company
incorporated under the laws of Ireland
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    2nd Floor, Beaux Lane House
Mercer Street Tower
Dublin 2, Ireland
Telephone:    +353 697 3200
Fax:    +353 697 3300
CORE LABORATORIES (GIBRALTAR) LIMITED, a private company limited by shares
incorporated under the laws of Gibraltar
Acting by its Authorised Signatories
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________
Address:    28 Irish Town
Gibraltar
Telephone:    +350 20076108
Fax:    +350 20076976






--------------------------------------------------------------------------------




CORE LABORATORIES LUXEMBOURG S.À R.L., a private limited liability company
incorporated under the laws of Luxembourg
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    Maples FS
6D, route de Tréves
L-2633 Senningerberg Luxembourg
Telephone:    +352 26 68 62 1
Fax:    +352 26 68 62 20
CORE LABORATORIES HOLDING INC., a Delaware corporation
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    6316 Windfern
Houston, Texas 77040
Telephone:    713-328-2101
Fax:    713-328-2151




CORE LABORATORIES LP, a Delaware limited partnership
By: Core Laboratories LLC, its General Partner
By:        ______________________________________
Name:    ______________________________________
Title:    ______________________________________


Address:    6316 Windfern
Houston, Texas 77040
Telephone:    713-328-2101
Fax:    713-328-2151








--------------------------------------------------------------------------------




EXHIBIT K-1
EXHIBIT K-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Date: ___________, 20___
Bank of America, N.A.,
as Administrative Agent
[ADDRESS]
[CITY, STATE, ZIP CODE]
Attention:
Re:    Core Laboratories (U.S.) Interests Holdings, Inc. - Certificate of
Non-U.S. Lender
Ladies and Gentlemen:
Reference is made to the Sixth Amended and Restated Credit Agreement, dated as
of August 29, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among Core
Laboratories N.V. and Core Laboratories (U.S.) Interests Holdings, Inc. (the
“U.S. Borrower”) the Lenders party thereto from time to time, and Bank of
America, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined in this certificate (this “Certificate”) shall have the meanings
assigned to such terms in the Credit Agreement.
Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the U.S. Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the U.S. Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the U.S. Borrower
with a certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the U.S. Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the U.S. Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


*    *    *






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Certificate as of the date first above written.
[NAME OF LENDER]
By: ___________________________________
Name:    ______________________________________






--------------------------------------------------------------------------------






EXHIBIT K-2
EXHIBIT K-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Date: ___________, 20___
Bank of America, N.A.,
as Administrative Agent
[ADDRESS]
[CITY, STATE, ZIP CODE]
Attention:
Re:    Core Laboratories (U.S.) Interests Holdings, Inc.- Certificate of
Non-U.S. Participant
Ladies and Gentlemen:
Reference is made to the Sixth Amended and Restated Credit Agreement, dated as
of August 29, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among Core
Laboratories N.V. and Core Laboratories (U.S.) Interests Holdings, Inc. (the
“U.S. Borrower”) the Lenders party thereto from time to time, and Bank of
America, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined in this certificate (this “Certificate”) shall have the meanings
assigned to such terms in the Credit Agreement.
Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the U.S. Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the U.S. Borrower as described in Section 881(c)(3)(C) of
the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.




*    *    *




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Certificate as of the date first above written.
[NAME OF PARTICIPANT]
By: ___________________________________
Name:    ______________________________________
Title:    ______________________________________




--------------------------------------------------------------------------------






EXHIBIT K-3
EXHIBIT K-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Date: ___________, 20___
Bank of America, N.A.,
as Administrative Agent
[ADDRESS]
[CITY, STATE, ZIP CODE]
Attention:
Re:    Core Laboratories (U.S.) Interests Holdings, Inc.- Certificate of
Non-U.S. Participant
Ladies and Gentlemen:
Reference is made to the Sixth Amended and Restated Credit Agreement, dated as
of August 29, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among Core
Laboratories N.V. and Core Laboratories (U.S.) Interests Holdings, Inc. (the
“U.S. Borrower”) the Lenders party thereto from time to time, and Bank of
America, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined in this certificate (this “Certificate”) shall have the meanings
assigned to such terms in the Credit Agreement.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN, IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.








*    *    *




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Certificate as of the date first above written.
[NAME OF PARTICIPANT]
By: ___________________________________
Name:    ______________________________________
Title:    ______________________________________


EXHIBIT K-4
EXHIBIT K-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Date: ___________, 20___
Bank of America, N.A.,
as Administrative Agent
[ADDRESS]
[CITY, STATE, ZIP CODE]
Attention:
Re:    Core Laboratories (U.S.) Interests Holdings, Inc.- Certificate of
Non-U.S. Lender
Ladies and Gentlemen:
Reference is made to the Sixth Amended and Restated Credit Agreement, dated as
of August 29, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among Core
Laboratories N.V. and Core Laboratories (U.S.) Interests Holdings, Inc. (the
“U.S. Borrower”) the Lenders party thereto from time to time, and Bank of
America, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined in this certificate (this “Certificate”) shall have the meanings
assigned to such terms in the Credit Agreement.
Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the




--------------------------------------------------------------------------------




ordinary course of its trade or business within the meaning of Section
881(c)(3)(A) of the Code, (iv) none of its direct or indirect partners/members
is a ten percent shareholder of the U.S. Borrower within the meaning of Section
871(h)(3)(B) of the Code and (v) none of its direct or indirect partners/members
is a controlled foreign corporation related to the U.S. Borrower as described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and U.S. Borrower with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN, IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the U.S. Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the U.S. Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


*    *    *
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Certificate as of the date first above written.
[NAME OF LENDER]
By: ___________________________________
Name:    ______________________________________
Title:    ______________________________________




--------------------------------------------------------------------------------






EXHIBIT L
EXHIBIT L
FORM OF NOTICE OF LOAN PREPAYMENT
TO:        Bank of America, N.A., as [Administrative Agent][Swing Line Lender]
RE:
Sixth Amended and Restated Credit Agreement, dated as of August 29, 2014, by and
among Core Laboratories N.V., a Netherlands limited liability company, (the
“Parent”), and Core Laboratories (U.S.) Interests Holdings, Inc., a Texas
corporation (the “US Borrower” and, together with the Parent, the “Borrowers”
and, each a “Borrower”), the Lenders, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)

DATE:        [Date]
The [US Borrower][Parent] hereby notifies the Administrative Agent that on
_____________ Specify date of such prepayment. pursuant to the terms of Section
2.05 (Prepayments) of the Credit Agreement, the [US Borrower][Parent] intends to
prepay/repay the following Loans as more specifically set forth below:


Optional prepayment of Committed Loans in the following amount(s):
    
Base Rate Committed Loans: $             Any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof (or if less, the entire principal amount thereof outstanding).


Eurocurrency Rate Loans: $             Any prepayment of Eurocurrency Rate Loans
denominated in Dollars shall be in a principal amount of $2,000,000 or a whole
multiple of $1,000,000 in excess thereof (or if less, the entire principal
amount thereof outstanding). Any prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies shall be in a principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).
In Dollars or the following Alternative Currency:        
Applicable Interest Period:            


Optional prepayment of Swing Line Loans in the following amount: $            
Any prepayment of Swing Line Loans shall be in a principal amount of $100,000 or
a whole multiple of $100,000 in excess thereof (or if less, the entire principal
amount thereof outstanding).


Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------






[CORE LABORATORIES N.V., a Netherlands limited liability company
By: Core Laboratories International B.V., its sole Managing Director
By:        ______________________________________
Name:    ______________________________________
Title:]    ______________________________________
[Core Laboratories (U.S.) Interests Holdings, Inc., a Texas corporation,
By:        ______________________________________
Name:    ______________________________________
Title:]    ______________________________________






--------------------------------------------------------------------------------








SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES


Lender
Commitment
Applicable Percentage
Bank of America, N.A.
$100,000,000
28.57%
Wells Fargo Bank, N.A
$75,000,000
21.43%
SunTrust Bank
$75,000,000
21.43%
Regions Bank
$75,000,000
21.43%
Comerica Bank
$25,000,000
7.14%
Total
$350,000,000
100.000000000%







--------------------------------------------------------------------------------






SCHEDULE 5.08
LITIGATION
None.








--------------------------------------------------------------------------------






SCHEDULE 5.09
SUBSIDIARIES
Core Laboratories N.V. owns (directly or indirectly) 100% of the equity of the
following, which are Material Subsidiaries for the purposes of Section 5.09 of
the Credit Agreement.
Name
Jurisdiction
Tax Identification Number
Core Laboratories (U.S.) Interests Holdings, Inc.
State of Texas
75-2464675 
Core Laboratories LP
State of Delaware
76-0446294
Core Laboratories Sales N.V.
Curaçao
110114700
Core Laboratories Canada Ltd.
Canada
101151769RC003
Core Laboratories (U.K.) Limited
United Kingdom
7338561032954
Owen Oil Tools LP
State of Delaware
75-1594166
Core Laboratories Holding Inc.
State of Delaware
76-069310
Core Laboratories (Gibraltar) Limited
Gibraltar
107964
Saybolt LP
State of Delaware
13-5674470
Core Laboratories (Ireland) Limited
Ireland
9832477W
Core Laboratories Luxembourg S.á.r.l.
Luxembourg
2012 2414 079







--------------------------------------------------------------------------------




SCHEDULE 5.22
IDENTIFICATION NUMBERS FOR
FOREIGN OBLIGORS


Foreign Obligor
Jurisdiction
Tax Identification Number
Core Laboratories Sales N.V.
Curaçao
110114700
Core Laboratories Canada Ltd.
Canada
101151769RC003
Core Laboratories (U.K.) Limited
United Kingdom
7338561032954
Core Laboratories (Gibraltar) Limited
Gibraltar
107964
Core Laboratories (Ireland) Limited
Ireland
9832477W
Core Laboratories Luxembourg S.á.r.l.
Luxembourg
2012 2414 079
Core Laboratories N.V.
Netherlands
803264690











--------------------------------------------------------------------------------




SCHEDULE 7.01
EXISTING LIENS
Description of title defects and Liens that could reasonably be expected to have
a Material Adverse Effect as required by Section 7.01 of the Credit Agreement.
None.
Description of Liens existing on the Closing Date as required by Section 7.01 of
the Credit Agreement.
1.
Those Liens with respect to Core Laboratories LLC listed on Annex A to this
Schedule 7.01. (Annex A Attached).



Those Liens with respect to Core Laboratories (U.S.) Interests Holdings, Inc.
listed on Annex B to this Schedule 7.01. (Annex B Attached).
Those Liens with respect to Owen Oil Tools LP listed on Annex C to this Schedule
7.01. (Annex C Attached).
Those Liens with respect to Saybolt LP listed on Annex D to this Schedule 7.01.
(Annex D Attached).
Those Liens with respect to Core Laboratories Canada Ltd. listed on Annex E to
this Schedule 7.01. (Annex E Attached).
Those Liens with respect to Core Laboratories (U.K.) Limited listed on Annex F
to this Schedule
7.01. (Annex F Attached).


Those Liens with respect to Core Laboratories LP listed on Annex G to this
Schedule 7.01.
(Annex G Attached).










--------------------------------------------------------------------------------




ANNEX A TO SCHEDULE 7.01
EXISTING LIENS
CORE LABORATORIES LLC


Filing Jurisdiction
File Number
File Date
Secured Party
Collateral/Notes
Delaware Secretary of State
60597328
2/20/06
Osram Sylvania Products Inc.
Tungsten Metal Powder and other items shipped by Secured Party to Debtors by
mutual agreement which shall remain the property of Secured Party until used or
resold by or with assistance of Debtors.
Note: Consignee/Consignor Filing
Note: Multiple Debtors listed - Owen Oil Tools LP, Core Laboratories LLC, and
Core Laboratories N.V.
Delaware Secretary of State
82771275 Amendment of 60597328
8/13/08
 
Amends Secured Party name to Global Tungsten & Powders Corp.
Delaware Secretary of State
03932294 Continuation of 60597328
11/9/10
 
Full Continuation













--------------------------------------------------------------------------------




ANNEX B TO SCHEDULE 7.01
EXISTING LIENS
Core Laboratories (U.S.) Interests Holdings, Inc.


Filing Jurisdiction
File Number
File Date
Secured Party
Collateral/Notes
Delaware Secretary of State
None
 
 
 









--------------------------------------------------------------------------------




ANNEX C TO SCHEDULE 7.01
EXISTING LIENS
OWEN OIL TOOLS LP


Filing Jurisdiction
File Number
File Date
Secured Party
Collateral/Notes
Delaware Secretary of State
60597328
2/20/06
Osram Sylvania Products Inc.
Tungsten Metal Powder and other items shipped by Secured Party to Debtors by
mutual agreement which shall remain the property of Secured Party until used or
resold by or with assistance of Debtors.
Note: Consignee/Consignor Filing
Note: Multiple Debtors listed - Owen Oil Tools LP, Core Laboratories LLC, and
Core Laboratories N.V.
Delaware Secretary of State
82771275 Amendment of 60597328
8/13/08
 
Amends Secured Party name to Global Tungsten & Powders Corp.
Delaware Secretary of State
03932294 Continuation of 60597328
11/9/10
 
Full Continuation
Delaware Secretary of State
91148516
4/9/09
Air Liquide Industrial US LP
Vessel - MVE, S/N 441, 1500 Gal Vessel
Delaware Secretary of State
41071711
Continuation of
91148516
3/19/14
 
Continuation
Delaware Secretary of State
21075367
3/21/12
Everbank Commercial Finance Inc.
Leased equipment











--------------------------------------------------------------------------------




ANNEX D TO SCHEDULE 7.01
EXISTING LIENS
SAYBOLT LP


Filing Jurisdiction
File Number
File Date
Secured Party
Collateral/Notes
Delaware Secretary of State
91029146
4/1/09
Air Liquide Industrial US LP
Vessel - Ryan, S/N 6631, 1625 Gal; 2 VGL’s; VGL Fill Stand; Control Unit
Delaware Secretary of State
10601537
Amendment of
91029146
2/17/11
 
Restates collateral description
Delaware Secretary of State
10602360
Amendment of
91029146
2/17/11
 
Saybolt LP added as Debtor
Delaware Secretary of State
40895839
Continuation of
91029146
3/7/14
 
Continuation











--------------------------------------------------------------------------------




ANNEX E TO SCHEDULE 7.01
EXISTING LIENS
CORE LABORATORIES CANADA LTD.


Filing Jurisdiction
File Number
File Date
Secured Party
Collateral/Notes
Government of Alberta
13071909425
7/9/13
Praxair Canada Inc.
Bulk cryogenic storage tanks used for the storage, filling and delivery of
industrial and medical gases including, without limitation, argon, carbon
dioxide, nitrogen, nitrous oxide and oxygen, cryogenic freezers, and all related
equipment, accessories, parts, components and attachments. Proceeds. All present
and after-acquired personal property that may be derived from the sale or other
disposition of the equipment described herein.
Government of Alberta
13110439306
11/4/13
Western Materials Handling & Equipment Ltd.
Toyota Forklift Unit #7665RP
Government of Alberta
14062517102
6/25/14
Arpac Storage Systems Corporation
All equipment rented by the Debtor including one Crown SP3520-30 Elec
Stockpicker S/N 1A381259 and one Nissan MP1F2A25LV IC pneumatic forklift S/N
P1F2-9H4983 and related equipment, together with manufacturing warranties
relating to the above described collateral, and all attachments, accession,
appurtenances, accessories, parts, substitutions and replacements thereto and
therefrom and all identifiable or traceable personal property in any form
derived directly or indirectly from and dealing with such collateral or proceeds
therefrom including all goods, securities, instruments, documents of title,
chattel paper, intangibles and money (all as defined in the personal property
security act of Alberta) and all rights to any insurance payment or any other
payment as indemnity or compensation for loss of, or damage to such collateral
or the proceeds therefrom and any leases, charters or other arrangement Debtor
may enter into with any third party in respect of any such collateral or
proceeds and all rights, interests, benefits, rents, profits, monies and
proceeds both present and future, of the Debtor related thereto.









--------------------------------------------------------------------------------




ANNEX F TO SCHEDULE 7.01
EXISTING LIENS
CORE LABORATORIES (U.K.) limited


Jurisdiction
File Number
File Date
Secured Party
Collateral/Notes
Companies House Direct
 
3/13/2002
The Standard Life Assurance Company
Deed of rent deposit







--------------------------------------------------------------------------------




ANNEX G TO SCHEDULE 7.01
EXISTING LIENS
CORE LABORATORIES LP


Jurisdiction
File Number
File Date
Secured Party
Collateral/Notes
Delaware Secretary of State
None
 
 
 















--------------------------------------------------------------------------------




SCHEDULE 7.03
EXISTING INDEBTEDNESS
None.












--------------------------------------------------------------------------------




SCHEDULE 7.06
EXISTING SWAP CONTRACTS
None.












--------------------------------------------------------------------------------




SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES


BORROWERS:
Office of General Counsel
Core Laboratories (U.S.) Interests Holdings, Inc.
6316 Windfern Rd
Houston, TX 77040
Attention: General Counsel
Telephone: 713-328-2104
Telecopier: 713-328-2152
Electronic Mail: mark.elvig@corelab.com
Website Address: www.corelab.com
U.S. Taxpayer Identification Number(s): 76-0446294


ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
Street Address: 901 Main Street
Mail Code: TX1-492-14-11
Dallas, TX 75202-3714
Attention: Arlene Minor
Telephone: 972.338.3807
Telecopier: 214.290.9412
Electronic Mail: arlene.l.minor@baml.com
Account No. (for Dollars): 1366212250600
Ref: Core Laboratories NV and Core Laboratories (U.S.) Interests Holdings Inc.
Attn: Corporate Credit Services
ABA# 026009593
Account No. (for Euro):
Bank of America, London, England
SWIFT CODE: BOFAGB22
Statement: 96272019
Attn: Credit Services
IBAN: GB63 BOFA 1650 5096 272019
REF: Core Laboratories NV and Core Laboratories (U.S.) Interests Holdings Inc.


Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
Street Address: 901 Main Street
Mail Code: TX1-492-14-11
Dallas, TX 75202
Attention: Anthony Kell
Telephone: 214-209-4124
Telecopier: 214-290-9422




--------------------------------------------------------------------------------




Electronic Mail:anthony.w.kell@baml.com


L/C ISSUER:
Bank of America, N.A.
Trade Operations
Bank of America
Mail Code: CA9-705-07-05
1000 W Temple Street
Los Angeles, CA 90012-1514
Attention: Tai Anh Lu
Telephone: 213-481-7840
Telecopier: 213-457-8841
Electronic Mail:tai.anh.lu@baml.com


SWING LINE LENDER:
Bank of America, N.A.
Street Address: 901 Main Street
Mail Code: TX1-492-14-11
Dallas, TX 75202-3714
Attention: Arlene Minor
Telephone: 972-338-3807
Telecopier: 214-290-9412
Electronic Mail: arlene.l.minor@baml.com
Account No. (for Dollars): 1366212250600
Ref: Core Laboratories NV and Core Laboratories (U.S.) Interests Holdings Inc.
Attn: Corporate Credit Services
ABA# 026009593
Account No. (for Euro):
Bank of America, London, England
SWIFT CODE: BOFAGB22
Statement: 96272019
Attn: Credit Services
IBAN: GB63 BOFA 1650 5096 272019
REF: Core Laboratories NV and Core Laboratories (U.S.) Interests Holdings Inc.








--------------------------------------------------------------------------------




SCHEDULE 10.06
PROCESSING AND RECORDATION FEES


The Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $3,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be $3,500 plus the amount set forth below:


Transaction
Assignment Fee
First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)
-0-
Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)
$500







